Exhibit 10.2

CUSIP: 86723DAE6

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

SUNCOKE ENERGY PARTNERS, L.P., HAVERHILL COKE COMPANY LLC,

MIDDLETOWN COKE COMPANY, LLC, HAVERHILL COGENERATION COMPANY LLC,

MIDDLETOWN COGENERATION COMPANY LLC, SUNCOKE LAKE TERMINAL LLC,

SUNCOKE LOGISTICS LLC, MARIGOLD DOCK, INC., CEREDO LIQUID TERMINAL, LLC,

KANAWHA RIVER TERMINALS, LLC, GATEWAY ENERGY & COKE COMPANY, LLC, and

GATEWAY COGENERATION COMPANY LLC

and

CERTAIN OTHER SUBSIDIARIES OF SUNCOKE ENERGY PARTNERS, L.P.,

as joint and several Borrowers,

The Several Lenders from Time to Time Parties Hereto,

ABN AMRO CAPITAL USA LLC,

as Syndication Agent,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Documentation Agent

and

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of May 24, 2017

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

ABN AMRO SECURITIES (USA) LLC,

and

TD SECURITIES (USA) LLC

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

CONTENTS

 

          Page  

Section 1 DEFINITIONS

     6  

1.1

   Defined Terms      6  

1.2

   Other Definitional Provisions      40  

1.3

   Joint and Several Obligations; Borrowers’ Agent      41  

Section 2 AMOUNT AND TERMS OF COMMITMENTS

     41  

2.1

   Revolving Commitments      41  

2.2

   Procedure for Revolving Loan Borrowing      41  

2.3

   [Reserved]      42  

2.4

   [Reserved]      42  

2.5

   Repayment of Term Loans      42  

2.6

   Swingline Commitment      42  

2.7

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      42  

2.8

   Commitment Fees, etc      44  

2.9

   Termination or Reduction of Revolving Commitments      44  

2.10

   Optional Prepayments      44  

2.11

   Mandatory Prepayments      45  

2.12

   Conversion and Continuation Options      45  

2.13

   Limitations on Eurodollar Tranches      46  

2.14

   Interest Rates and Payment Dates      46  

2.15

   Computation of Interest and Fees      46  

2.16

   Inability to Determine Interest Rate      47  

2.17

   Pro Rata Treatment and Payments      48  

2.18

   Requirements of Law      49  

2.19

   Taxes      50  

2.20

   Indemnity      55  

2.21

   Change of Lending Office      55  

2.22

   Replacement of Lenders      55  

2.23

   Defaulting Lenders      56  

2.24

   Incremental Facilities      58  

Section 3 LETTERS OF CREDIT

     60  

3.1

   L/C Commitment      60  

3.2

   Procedure for Issuance of Letter of Credit      60  

3.3

   Fees and Other Charges      61  

3.4

   L/C Participations      61  

3.5

   Reimbursement Obligation of the Borrowers      62  

3.6

   Obligations Absolute      62  

3.7

   Letter of Credit Payments      62  

3.8

   Applications      63  

3.9

   Additional Issuing Lenders; Monthly Reports      63  

3.10

   Letters of Credit Issued for Restricted Subsidiaries      63  

Section 4 REPRESENTATIONS AND WARRANTIES

     63  

4.1

   Financial Condition      63  

4.2

   No Change      64  

4.3

   Existence; Compliance with Law      64  

 

ii



--------------------------------------------------------------------------------

4.4

   Power; Authorization; Enforceable Obligations      64  

4.5

   No Legal Bar      64  

4.6

   Litigation      65  

4.7

   No Default      65  

4.8

   Ownership of Property      65  

4.9

   Intellectual Property      65  

4.10

   Taxes      65  

4.11

   Federal Regulations      65  

4.12

   Labor Matters      66  

4.13

   ERISA      66  

4.14

   Investment Company Act; Other Regulations      66  

4.15

   Subsidiaries      66  

4.16

   Use of Proceeds      66  

4.17

   Environmental Matters      66  

4.18

   Accuracy of Information, etc      67  

4.19

   Security Documents      67  

4.20

   Solvency      68  

4.21

   OFAC      68  

4.22

   Anti-Corruption Laws      68  

4.23

   EEA Financial Institution      69  

4.24

   Flood Insurance      69  

Section 5 CONDITIONS PRECEDENT

     69  

5.1

   Conditions to Initial Extension of Credit      69  

5.2

   Conditions to Each Extension of Credit      71  

Section 6 AFFIRMATIVE COVENANTS

     72  

6.1

   Financial Statements      72  

6.2

   Certificates; Other Information      73  

6.3

   Payment of Obligations      75  

6.4

   Maintenance of Existence; Compliance      75  

6.5

   Maintenance of Property; Insurance      75  

6.6

   Inspection of Property; Books and Records      75  

6.7

   Notices      75  

6.8

   Environmental Laws      76  

6.9

   Additional Collateral, etc      76  

6.10

   Payment of Taxes      78  

6.11

   Designation of Subsidiaries      79  

6.12

   Anti-Corruption Laws      79  

6.13

   Deposit Accounts      79  

Section 7 NEGATIVE COVENANTS

     80  

7.1

   Financial Condition Covenants      80  

7.2

   Indebtedness      80  

7.3

   Liens      83  

7.4

   Fundamental Changes      84  

7.5

   Disposition of Property      85  

7.6

   Restricted Payments      86  

7.7

   [Reserved]      88  

7.8

   Investments      88  

7.9

   Modifications of Certain Debt Instruments      90  

 

iii



--------------------------------------------------------------------------------

7.10

   Transactions with Affiliates      90  

7.11

   Sales and Leasebacks      91  

7.12

   Changes in Fiscal Periods      91  

7.13

   Restrictive Agreements      91  

7.14

   Lines of Business      93  

7.15

   Amendments to Transaction Documents      93  

7.16

   Sanctions      93  

7.17

   Anti-Corruption Laws      93  

Section 8 EVENTS OF DEFAULT

     93  

Section 9 THE AGENTS

     96  

9.1

   Appointment      96  

9.2

   Delegation of Duties      96  

9.3

   Exculpatory Provisions      96  

9.4

   Reliance by Administrative Agent      97  

9.5

   Notice of Default      97  

9.6

   Non-Reliance on Agents and Other Lenders      97  

9.7

   Indemnification      98  

9.8

   Agent in Its Individual Capacity      98  

9.9

   Successor Administrative Agent      98  

9.10

   No Other Duties, Etc      99  

9.11

   Administrative Agent May File Proofs of Claim; Credit Bidding      99  

Section 10 MISCELLANEOUS

     100  

10.1

   Amendments and Waivers      100  

10.2

   Notices      104  

10.3

   No Waiver; Cumulative Remedies      106  

10.4

   Survival of Representations and Warranties      106  

10.5

   Payment of Expenses and Taxes      106  

10.6

   Successors and Assigns; Participations and Assignments      108  

10.7

   Adjustments; Set-off      112  

10.8

   Counterparts      112  

10.9

   Severability      112  

10.10

   Integration      112  

10.11

   GOVERNING LAW      113  

10.12

   Submission To Jurisdiction; Waivers      113  

10.13

   Acknowledgements      113  

10.14

   Releases of Guarantees and Liens      113  

10.15

   Confidentiality      114  

10.16

   WAIVERS OF JURY TRIAL      115  

10.17

   USA Patriot Act      115  

10.18

   Joint and Several Liability of the Borrowers      115  

10.19

   No Advisory or Fiduciary Responsibility      116  

10.20

   Electronic Execution of Assignments and Certain Other Documents      117  

10.21

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      117
 

10.22

   Amendment and Restatement      117  

10.23

   Exiting Lenders      118  

10.24

   New Lenders      118  

10.25

   Assignments; Prepayments; Reallocations; Reconciliation      119  

10.26

   No Novation      119  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A    Commitments 1.1B    Mortgaged Properties 1.1C    Mortgages; Existing
Title Policies 1.1D    Existing Letters of Credit 3.1    L/C Commitment 4.15   
Subsidiaries 7.2(d)    Existing Indebtedness 7.3    Existing Liens 7.8   
Existing Investments 10.2    Notice Information

EXHIBITS:

 

A    Form of Guarantee and Collateral Agreement B    Form of Compliance
Certificate C    Form of Closing Certificate D    Form of Mortgage E    Form of
Assignment and Assumption F-(1-2)    Forms of U.S. Tax Certificates G    Form of
Increased Facility Activation Notice H    Form of New Lender Supplement I-1   
Form of Revolving Note I-2    Form of Swingline Note I-3    Form of Term Note J
   Form of Loan Notice K    Form of Swingline Loan Notice L    Form of
Purchasing Borrower Party Assignment and Assumption

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
May 24, 2017, among, SUNCOKE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “MLP”), each direct or indirect subsidiary of the MLP listed as
a “Borrower” on the signature pages hereto or which may from time to time become
a party hereto as a “Borrower” (together with the MLP, each a “Borrower” and
collectively, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, ABN AMRO
SECURITIES (USA) LLC and TD SECURITIES (USA) LLC, as joint lead arrangers and
joint bookrunners, and BANK OF AMERICA, N.A., as administrative agent.

WHEREAS, the Borrowers, the lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as the original administrative agent (the “Existing Credit
Agreement Agent”), entered into that certain Credit Agreement, dated as of
January 24, 2013, as amended by Amendment No. 1 thereto, dated as of August 28,
2013, by Amendment No. 2 thereto, dated as of May 9, 2014, and by Amendment
No. 3 thereto, dated as of April 21, 2015 (as amended prior to the date hereof,
the “Existing Credit Agreement”).

WHEREAS, pursuant to that certain Agency Resignation, Assignment and Acceptance
Agreement, dated as of the date hereof, by and among Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and the certain lenders under the Existing Credit
Agreement, Bank of America, N.A. has replaced JPMorgan Chase Bank, N.A. as
administrative agent under the Existing Credit Agreement (the “Agency
Assignment”).

WHEREAS, the Borrowers and the Guarantors wish to amend and restate the Existing
Credit Agreement to (a) reflect the appointment of Bank of America, N.A., as
administrative agent, and (b) to make certain other amendments and modifications
to the Existing Credit Agreement, all as more fully set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2013 Senior Note Indenture”: the Indenture, dated as of January 24, 2013, as
amended, entered into by the MLP, FinCo, certain Subsidiaries of the MLP and The
Bank of New York Mellon, as trustee, in connection with the issuance of the
Senior Notes, together with all instruments and other agreements entered into by
the MLP or such Subsidiaries in connection therewith.

“2013 Senior Notes”: any senior unsecured notes of the MLP and FinCo issued
pursuant to the 2013 Senior Note Indenture and any exchange notes with respect
thereto.

“2017 Senior Note Indenture”: the Indenture entered into by the MLP, FinCo,
certain Subsidiaries of the MLP and The Bank of New York Mellon, as trustee, in
connection with the issuance of the 2017 Senior Notes, together with all
instruments and other agreements entered into by the MLP or such Subsidiaries in
connection therewith.

 

6



--------------------------------------------------------------------------------

“2017 Senior Notes”: any senior unsecured notes of the MLP and FinCo issued
pursuant to the 2017 Senior Note Indenture and any exchange notes with respect
thereto.

“ABR”: for any day, a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Effective Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Base Rate plus 1.0%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accounting Changes”: as defined in the definition of GAAP.

“Acquired Debt”: Indebtedness of a Person existing at the time the Person is
acquired by, or merges with or into the MLP or any Restricted Subsidiary or
becomes a Restricted Subsidiary, whether or not such Indebtedness is incurred in
connection with, or in contemplation of, the Person being acquired by or merging
with or into or becoming a Restricted Subsidiary.

“Additional Assets”: all or substantially all of the assets of a Permitted
Business, or Capital Stock of another Person engaged in a Permitted Business
that will, on the date of acquisition, be a Restricted Subsidiary, or other
non-current assets (other than cash and Cash Equivalents or securities
(including Capital Stock)) that are to be used in a Permitted Business.

“Adjustment Date”: as defined in the definition of Applicable Pricing Grid.

“Adjustment Period”: as defined in Section 7.1.

“Administrative Agent”: Bank of America, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Administrative Questionnaire”: an Administrative Questionnaire in the form from
time to time supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the exercise of voting power, by contract or
otherwise. “Control”, “controlled” and “controlling” have meanings correlative
thereto.

“Agency Assignment”: as defined in the preamble hereto.

“Agent Indemnitee”: as defined in Section 9.7.

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agent and the Administrative Agent.

 

7



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage carried out to the ninth decimal place) of such
Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all
Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans and Swingline Loans

     1.75 %      2.75 % 

, provided, that on and after the Adjustment Date occurring with respect to the
Fiscal Quarter ending June 30, 2017 and each Fiscal Quarter thereafter, the
Applicable Margin with respect to Revolving Loans and Swingline Loans will be
determined pursuant to the Applicable Pricing Grid; and

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrowers’ Agent and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.

“Applicable Pricing Grid”: the table set forth below:

 

Consolidated Leverage Ratio

   Applicable Margin
for Eurodollar
Loans     Applicable Margin
for ABR Loans  

³ 4.00:1

     2.75 %      1.75 % 

< 4.00:1 but ³ 3.00:1

     2.50 %      1.50 % 

< 3.00:1 but ³ 2.50:1

     2.25 %      1.25 % 

< 2.50:1.00 but ³ 2.00:1

     2.00 %      1.00 % 

< 2.00:1

     1.75 %      0.75 % 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements (and related Compliance Certificate) are
delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements (and related Compliance Certificate) referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements (and related Compliance Certificate) are delivered, the highest rate
set forth in each column of the Applicable Pricing Grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, upon request of the Required Lenders, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply. Each determination of
the Consolidated Leverage Ratio pursuant to the Applicable Pricing Grid shall be
made in a manner consistent with the determination thereof pursuant to
Section 7.1.

 

8



--------------------------------------------------------------------------------

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property that are either (a) not permitted under this Agreement or (b) made
pursuant to Section 7.5(p) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $1,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America”: Bank of America, N.A. and its successors.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

9



--------------------------------------------------------------------------------

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” and “Borrowers”: as defined in the preamble hereto.

“Borrowers’ Agent”: the MLP, in its capacity as agent for the Borrowers and the
other Loan Parties, as more fully described in Section 1.3(b).

“Borrower Materials”: as defined in Section 6.2.

“Borrowing Date”: any Business Day specified by a Borrower as a date on which
such Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Funding Office is located and, if such day
relates to any Eurodollar Loan, means any such day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state,

 

10



--------------------------------------------------------------------------------

commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; or (h) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Closing Date”: May 24, 2017.

“Change of Control”: (i) the direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the MLP (including Capital Stock of Restricted
Subsidiaries) and its Subsidiaries taken as a whole to any Person (including any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act)) other
than a Permitted Holder, (ii) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any Person (including any “person” (as defined above), other than any Permitted
Holder, becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the Voting Stock of the General Partner, measured by voting power rather than
number of shares, units or the like, (iii) the failure of the MLP to own, free
of all Liens (other than Transaction Liens and Liens permitted by
Section 7.3(n)), directly or indirectly, 98% of the Capital Stock of each of
Haverhill Coke Company LLC, Middletown Coke Company, LLC, and Gateway Energy &
Coke Company, LLC, (iv) the removal of the General Partner by the limited
partners in accordance with the Partnership Agreement or (v) the occurrence of a
Specified Change of Control.

“Code”: the Internal Revenue Code of 1986, as amended from time to time, and the
regulations thereunder.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the Revolving Commitment of such Lender.

“Commitment Fee Rate”: 0.40% per annum.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Current Liabilities”: as of any date of determination, the
aggregate amount of liabilities of the MLP and its consolidated Restricted
Subsidiaries which may properly be classified as current liabilities (including
taxes accrued as estimated), after eliminating (a) all intercompany items
between the MLP and any Restricted Subsidiary or between Restricted Subsidiaries
and (b) all current maturities of long-term Indebtedness.

 

11



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, the result obtained by subtracting the
amount determined pursuant to clause (B) below for such period from the amount
determined pursuant to clause (A) below for such period:

(A) Consolidated Net Income for such period plus the sum of (a) provision for
Taxes, based on income or profits of the MLP and the Restricted Subsidiaries for
such period, to the extent that such amounts were deducted in computing
Consolidated Net Income, plus (b) Fixed Charges of the MLP and the Restricted
Subsidiaries for such period, to the extent that any such Fixed Charges were
deducted in computing such Consolidated Net Income, plus (c) depreciation,
amortization (including amortization of intangibles but excluding amortization
of prepaid cash expenses that were paid in a prior period) and other non-cash
charges or expenses (excluding any such non-cash charge or expense to the extent
that it represents an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash charge or expense that was paid in a
prior period) of the MLP and the Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income, plus (d) the “run-rate”
Consolidated Net Income plus amounts added to Consolidated Net Income in
accordance with clauses (a) through (c) of this definition to calculate
Consolidated EBITDA (the “Operational EBITDA”) of any asset acquired,
constructed, designed, installed or improved that has not been fully
constructed, complete and operational in the business of the MLP and its
Restricted Subsidiaries for at least four full Fiscal Quarters; provided that
(A) the Operational EBITDA of such asset shall be determined based upon the
annualized Operational EBITDA of such asset projected in good faith by a
responsible financial or accounting officer of the General Partner to be
realized no later than 12 months after such asset is fully constructed, complete
and operational in the business of the MLP and its Restricted Subsidiaries and
(B) the aggregate amount by which Consolidated EBITDA is increased pursuant to
this clause (d) shall not exceed 10% of Consolidated Net Income for any period
of four consecutive Fiscal Quarters, plus (e) any net loss realized by the MLP
or any of its Restricted Subsidiaries in connection with any Asset Sale, to the
extent such losses were deducted in computing Consolidated Net Income, minus or
plus, as the case may be, (f) all extraordinary, unusual or non-recurring items
of gain (loss) or expense to the extent added or deducted in computing
Consolidated Net Income, minus or plus, as the case may be, (g) non-cash items
increasing or decreasing such Consolidated Net Income for such period, other
than the accrual of revenue or expense in the ordinary course of business, plus
(h) sales discounts provided by the MLP or any Restricted Subsidiary to
customers due to sharing of nonconventional fuels tax credits, in each case, on
a consolidated basis and determined in accordance with GAAP minus

(B) the pro rata portion of the amount determined pursuant to the foregoing
clause (A) that is attributable to minority interests in each Restricted
Subsidiary of the MLP that are owned by a Person other than the MLP or a
wholly-owned Restricted Subsidiary.

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, the Fixed Charges of and the depreciation and amortization and other
non-cash expenses of, a Restricted Subsidiary will be added to Consolidated Net
Income to compute Consolidated EBITDA only to the extent that a corresponding
amount would be permitted at the date of determination to be dividended or
distributed to the MLP by such Restricted Subsidiary without prior governmental
approval (that has not been obtained), and without direct or indirect
restriction pursuant to the terms of its charter or any agreements, instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to that Restricted Subsidiary or its stockholders.

“Consolidated Interest Coverage Ratio”: for any period of four consecutive
Fiscal Quarters, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Interest Expense for such period

 

12



--------------------------------------------------------------------------------

calculated on a Pro Forma Basis; provided, however, solely for the purpose of
calculating the Consolidated Interest Coverage Ratio, so long as the 2013 Senior
Notes are outstanding, Consolidated Interest Expense shall be reduced by the
amount of interest accruing on the 2013 Senior Notes as long as the MLP has
irrevocably deposited cash with the trustee under the 2013 Senior Note Indenture
for the exclusive purpose of redeeming or repaying the 2013 Senior Notes
including the interest thereon.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the MLP and its
Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the MLP and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) net of cash interest income.

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive Fiscal Quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period calculated on a Pro Forma Basis;
provided, however, solely for purposes of calculating the Consolidated Leverage
Ratio, (i) so long as the 2013 Senior Notes are outstanding, Consolidated Total
Debt shall be reduced by the amount of cash that the MLP has irrevocably
deposited with the trustee under the 2013 Senior Note Indenture for the
exclusive purpose of redeeming or repaying the 2013 Senior Notes and
(ii) Consolidated Total Debt shall be reduced by the principal amount of any
Indebtedness incurred by the MLP or any Restricted Subsidiary in anticipation of
(and to finance the consummation of) a Permitted Acquisition or the acquisition
of other fixed or capital assets (the “Anticipated Acquisition”) during the
period that the proceeds of such Indebtedness are escrowed for the purpose of
repaying such Indebtedness in the event the Anticipated Acquisition is not
consummated and (x) upon the consummation of such Anticipated Acquisition such
proceeds are applied to consummate such Anticipated Acquisition or (y) if such
Anticipated Acquisition does not occur, such proceeds are thereafter promptly
applied to repay such Indebtedness.

“Consolidated Net Income”: for any period, the aggregate of the net income
(loss) of the MLP and the Restricted Subsidiaries for such period, on a
consolidated basis, determined in accordance with GAAP; provided that (a) the
net income of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or distributions paid in cash to the MLP or a
Restricted Subsidiary (subject, in the case of dividends or distributions paid
to a Restricted Subsidiary, to the limitations contained in clause (b) hereof);
(b) the net income (but not the net loss) of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Person or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; (c) the net income (loss) of any Person
acquired during the specified period for any period prior to the date of the
acquisition will be excluded (except to the extent, for any calculation done on
a Pro Forma Basis, such net income (loss) is intended to be included by the
definition of Pro Forma Basis); (d) any gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with: (i) any
sale of assets outside the ordinary course of business of the MLP or any
Restricted Subsidiary; or (ii) the disposition of any securities by the MLP or
any Restricted Subsidiary or the extinguishment of any Indebtedness of the MLP
or any Restricted Subsidiary, will be excluded; (e) any extraordinary,
non-recurring or unusual gain or loss, together with any related provision for
taxes on such extraordinary, non-recurring or unusual gain or loss will be
excluded; (f) any unrealized gain or loss included in net income due to marking
Hedging Agreements to market shall be excluded; (g) any non-cash compensation
expense realized for grants of performance shares, stock

 

13



--------------------------------------------------------------------------------

options or other rights of officers, directors and employees of the MLP and any
Restricted Subsidiary will be excluded; provided that such shares, options or
other rights can be redeemed at the option of the holder only for Qualified
Capital Stock of the MLP or any Restricted Subsidiary; (h) the cumulative effect
of a change in accounting principles will be excluded; (i) to the extent
deducted in the calculation of net income, any non-recurring charges associated
with any premium or penalty paid, write-offs of deferred financing costs or
other financial recapitalization charges in connection with redeeming or
retiring any Indebtedness prior to its Stated Maturity will be added back to
arrive at Consolidated Net Income; and (j) notwithstanding clause (a) above (but
without duplication), the cash distributions actually received by the MLP or a
Restricted Subsidiary from (i) an Unrestricted Subsidiary that is controlled
directly or indirectly by the Parent or the MLP or (ii) any joint venture in
respect of the MLP’s or a Restricted Subsidiary’s Capital Stock ownership in
such joint venture will be included.

“Consolidated Net Tangible Assets”: as of any date of determination, (a) the sum
of all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the MLP and its Restricted Subsidiaries minus (b) the sum of all amounts that
would, in accordance with GAAP, be set forth opposite the captions “goodwill” or
other intangible categories (or any like caption) on a consolidated balance
sheet of the MLP and its Restricted Subsidiaries minus (c) Consolidated Current
Liabilities, all determined as of such date and after giving pro forma effect to
any transactions occurring on such date.

“Consolidated Senior Secured Debt”: all Consolidated Total Debt secured by a
Lien on any assets of the MLP or Restricted Subsidiary.

“Consolidated Senior Secured Debt Ratio”: as of the last day of any period of
four consecutive Fiscal Quarters, the ratio of (a) Consolidated Senior Secured
Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Funded Debt of the MLP and its Restricted Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“control”, “controlled” and “controlling”: as defined in the definition of
Affiliate.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default or breach of a
representation, if any) has not been satisfied, (b) has notified the Borrowers’
Agent or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or

 

14



--------------------------------------------------------------------------------

expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is prepared to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has (i) become the
subject of a Bankruptcy Event, (ii) appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock or solely at the direction of the issuer), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Capital Stock and cash in lieu of
fractional shares), in whole or in part, (c) provides for mandatory scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
days after the Revolving Termination Date; provided that if such Capital Stock
is issued pursuant to a plan for the benefit of employees of the MLP or any of
its Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the MLP or any of its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Documentation Agent”: The Toronto-Dominion Bank, New York Branch.

“Dollars” and “$”: dollars in lawful currency of the United States.

 

15



--------------------------------------------------------------------------------

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rulings and regulations thereunder.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) the occurrence of any Reportable Event; (b) with respect to a
Plan, the failure to satisfy the minimum funding standard of Sections 412 and
430 of the Code and Sections 302 and 303 of ERISA, whether or not waived;
(c) the failure to make by its due date the minimum required contribution under
Section 430 of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status within the meaning of Section 430 of the Code or Section 303 of ERISA;
(f) the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (h) the incurrence by any Group Member or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to a
complete or partial withdrawal from any Plan or Multiemployer Plan; (i) the
receipt by any Group Member or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA or terminated within the meaning
of Section 4041A of ERISA; (j) an amendment to any Plan which could result in
the imposition of a Lien or the posting of a bond or other security; (k) the
occurrence of a nonexempt Prohibited Transaction which could reasonably be
expected to result in a liability to any Group Member or any ERISA Affiliate;
and (l) an increase in the liability of any Group Member or ERISA Affiliate for
the provision of post-employment health or life insurance benefits to any
Person.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

16



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or, if LIBOR is
unavailable, a comparable or successor rate, approved by the Administrative
Agent, in each case as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in the circumstances described in clause (a) above, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied as otherwise reasonably determined by the Administrative Agent and
(ii) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate (determined pursuant to

clause (a) of the definition thereof)

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement.

 

17



--------------------------------------------------------------------------------

“Excluded Subsidiary”: any Foreign Subsidiary and any Immaterial Subsidiary.

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Loan Party
of, or the grant under a Loan Document by such Loan Party of a security interest
to secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (or the application or official interpretation
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.07 of the Guarantee and Collateral
Agreement and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the guarantee of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one Swap Agreement, such exclusion shall apply to only the portion of
such Swap Obligation that is attributable to Swap Agreements for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a commitment (including a L/C
Commitment, Revolving Commitment and Swingline Commitment) pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or commitment (including a L/C Commitment, Revolving Commitment and Swingline
Commitment) (other than pursuant to an assignment request by the Borrowers’
Agent under Section 2.22) or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.19(a), amounts with
respect to such Taxes were payable either to the Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Credit Party’s
failure to comply with Section 2.19(f) and (d) any U.S. withholding Taxes
imposed under FATCA.

“Existing Credit Agreement”: as defined in the preamble hereto.

“Existing Credit Agreement Agent”: as defined in the preamble hereto.

“Existing Letters of Credit”: those letters of credit set forth on Schedule
1.1D.

“Existing Term Loan Agreement”: that certain Term Loan Credit Agreement, dated
as of November 3, 2015 (as amended) among the Borrowers, the lenders party
thereto and Bank of America, as administrative agent.

“Facility”: each of (a) the Revolving Commitments and the extensions of credit
made thereunder (the “Revolving Facility”) and (b) the Incremental Term Loans
(the “Incremental Term Facility”).

“Fair Market Value”: with respect to any property, the price that would be paid
by a willing buyer to a willing seller in a transaction where neither the buyer
nor the seller is under undue pressure or compulsion to complete the
transaction. Fair Market Value shall be determined, except as otherwise
provided, (a) if such property has a Fair Market Value equal to or less than
$50,000,000, by any officer of the General Partner; or (b) if such property has
a Fair Market Value in excess of $50,000,000, by at least a majority of the
disinterested members of the board of directors of the General Partner.

 

18



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent. If the Federal Funds
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

“Fee Letter”: the fee letter dated as of April 27, 2017 among the MLP and MLPFS.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“FinCo”: SunCoke Energy Partners Finance Corp., a Delaware corporation.

“Fiscal Quarter”: a fiscal quarter of the MLP.

“Fiscal Year”: a fiscal year of the MLP.

“Fixed Charges”: for any period, the sum of: (a) Interest Expense less interest
income for such period; and (b) cash and non-cash dividends, whether paid or
accrued, on any series of Disqualified Capital Stock of the MLP or a Restricted
Subsidiary, except for dividends payable solely in the MLP’s Qualified Capital
Stock or paid to the MLP or to a Restricted Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member or any
Affiliate thereof.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is maintained or contributed to
by any Group Member for workers located outside of the United States.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) a failure to make or, if applicable, accrue in accordance with the
applicable jurisdiction’s accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit
Arrangement or Foreign Plan; (b) a failure to register or a loss of good
standing with applicable regulatory authorities of any such Foreign Benefit
Arrangement or Foreign Plan required to be registered; or (c) the failure of any
Foreign Benefit Arrangement or Foreign Plan to comply with any provisions of
applicable law and regulations or with the terms of such Foreign Benefit
Arrangement or Foreign Plan.

“Foreign Subsidiary”: (a) any Subsidiary of the MLP that is not organized under
the laws of any jurisdiction within the United States, (b) each Subsidiary of
the MLP organized under the laws of any

 

19



--------------------------------------------------------------------------------

jurisdiction within the United States substantially all of the assets of which
consist, directly or indirectly, of Capital Stock of Subsidiaries described in
clause (a) (or Indebtedness of such Subsidiaries), (c) any Subsidiary of any
Foreign Subsidiary and (d) any Subsidiary of the MLP organized under the laws of
any jurisdiction within the United States that is a partnership or disregarded
as an entity separate from its owner for U.S. federal tax purposes and has a
partner, member or owner that is described in clause (a).

“Funded Debt”: as to the MLP and its Restricted Subsidiaries, without
duplication, all consolidated Indebtedness of the type set forth in clauses (a),
(b), (c) (but only with respect to reimbursement obligations related thereto),
(e) and (f) of the definition of Indebtedness and all Guarantee Obligations in
respect thereof.

“Funding Office”: the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.2 or such other address or account as the
Administrative Agent may from time to time notify to the Borrowers’ Agent and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers’ Agent and the Administrative Agent agree
to enter into negotiations in order to amend such provisions of this Agreement
so as to reflect equitably such Accounting Changes with the desired result that
the criteria for evaluating the MLP’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrowers, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“General Partner”: SunCoke Energy Partners GP LLC, a Delaware limited liability
company.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the MLP and its Restricted
Subsidiaries.

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by the Borrowers and each
Subsidiary Guarantor, substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing

 

20



--------------------------------------------------------------------------------

person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrowers’ Agent in good faith.

“guaranteeing person”: as defined in the definition of Guarantee Obligation.

“Guarantors”: the collective reference to the Subsidiary Guarantors.

“Hedging Agreement”: (i) any interest rate swap agreement, interest rate cap
agreement, interest rate future agreement, interest rate option agreement,
interest rate hedge agreement or other agreement or arrangement designed to
protect against or mitigate interest rate risk, (ii) any foreign exchange
forward contract, currency swap agreement, currency option agreements or other
agreement or arrangement designed to protect against or mitigate foreign
exchange risk or (iii) any commodity or raw material futures contract, commodity
hedge agreement, any actual or synthetic forward sale contract or other similar
device or instrument or any other agreement designed to protect against or
mitigate raw material price risk.

“Immaterial Subsidiary”: as of any date determination, any Restricted Subsidiary
of the MLP that individually or in the aggregate together with other Restricted
Subsidiaries of the MLP does not have (i) assets with a value in excess of
$10,000,000 or (ii) revenues (for the most recently completed period of four
consecutive Fiscal Quarters) in excess of $10,000,000.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.24(a)

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Incremental Term Facility”: as defined in the definition of Facility.

“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans”: as defined in Section 2.24(a).

 

21



--------------------------------------------------------------------------------

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the Revolving Termination Date (or if later, the Incremental Term
Loan Maturity Date of any then-outstanding Term Loans).

“Indebtedness”: with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money (it being understood that
outstanding letters of credit shall not constitute obligations for borrowed
money unless such letters of credit have been drawn on by the beneficiary
thereof and the resulting reimbursement obligations have not been paid); (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments (other than any obligations in respect of performance bonds,
bid bonds, appeal bonds, surety bonds, reclamation bonds and completion
guarantees and similar obligations or with respect to workers’ compensation
benefits); (c) all obligations of such Person in respect of letters of credit,
bankers’ acceptances or other similar instruments (solely to the extent such
letters of credit, bankers’ acceptances or other similar instruments have been
drawn); (d) all obligations of such Person to pay the deferred and unpaid
purchase price of property or services provided by third-party service providers
which are recorded as liabilities under GAAP, excluding (i) trade payables,
accrued expenses or royalties, (ii) inter-company payables, (iii) working
capital-based and other customary post-closing adjustments in acquisition
transactions and (iv) salary and other employee compensation obligations;
(e) Capital Lease Obligations; (f) Disqualified Capital Stock issued by the MLP;
(g) all Guarantee Obligations with respect to Indebtedness; (h) all Indebtedness
of other Persons secured by a Lien on any asset of such Person (other than Liens
on Capital Stock of Unrestricted Subsidiaries and Foreign Subsidiaries), whether
or not such Indebtedness is assumed by such Person; and (i) all obligations of
such Person under Hedging Agreements; provided that in no event shall
Indebtedness include (x) obligations (other than obligations with respect to
Indebtedness for borrowed money or other Funded Debt) related to surface rights
under an agreement for the acquisition of surface rights for the production of
coal reserves in the ordinary course of business in a manner consistent with
historical practice of the MLP (including the Parent and its Subsidiaries, as
its predecessor) and its Restricted Subsidiaries or (y) minimum payment, supply
or take-or-pay obligations contained in supply or other arrangements of the MLP
and its Restricted Subsidiaries.

The amount of Indebtedness of any Person will be deemed to be: (a) with respect
to Indebtedness secured by a Lien on an asset of such Person but not otherwise
the obligation, contingent or otherwise, of such Person, the lesser of (x) the
Fair Market Value of such asset on the date the Lien attached and (y) the amount
of such Indebtedness; (b) with respect to any Indebtedness issued with original
issue discount, the face amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness;
(c) with respect to any Hedging Agreement, the amount payable (determined after
giving effect to all contractually permitted netting) if such Hedging Agreement
terminated at that time; and (d) otherwise, the outstanding principal amount
thereof.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”: Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document.

“Indemnitee”: as defined in Section 10.5.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

22



--------------------------------------------------------------------------------

“Interest Expense”: for any period, the consolidated interest expense of the MLP
and its Restricted Subsidiaries, plus, to the extent not included in such
consolidated interest expense, and to the extent incurred, accrued or payable by
the MLP or its Restricted Subsidiaries, without duplication, (i) interest
expense attributable to Capital Lease Obligations, (ii) original issue discount,
(iii) capitalized interest, (iv) non-cash interest expense (other than non-cash
interest expense attributable to movement in mark to market valuation of
obligations under Hedging Agreements or other derivatives under GAAP), and
(v) net of the effect of all payments made or received pursuant to Swap
Agreements but excluding (a) amortization of deferred financing fees, debt
issuance costs and commissions, fees and expenses and the expensing of any
bridge, commitment or other financing fees, commissions, discounts, yield and
other fees and charges (including any interest expense) and (b) non-cash
interest expense attributable to movement in mark to market valuation of
obligations under Hedging Agreements or other derivatives under GAAP.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period”: as to each Eurodollar Loan, the period commencing on the date
such Eurodollar Loan is disbursed or converted to or continued as a Eurodollar
Loan and ending on the date one, two, three or six months thereafter, as
selected by the applicable Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such next
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Revolving Termination Date (or,
in the case of an Incremental Term Loan, the applicable Incremental Term Loan
Maturity Date).

“Investment”: as to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock or debt or other securities of another Person, (b) a loan, advance
or capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (whether in cash
or other assets (calculated at the fair market value with respect to any
assets)), without adjustment for subsequent increases or decreases in the value
of such Investment, less any amount paid, repaid, returned, distributed or
otherwise received in cash in respect of such Investment.

 

23



--------------------------------------------------------------------------------

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: (i) with respect to the Existing Letters of Credit, the
Lenders referenced in Schedule 1.1D and (ii) with respect to any Letter of
Credit issued after the Closing Date, Bank of America and any other Revolving
Lender approved by the Administrative Agent and the Borrowers’ Agent that has
agreed in its sole discretion to act as an “Issuing Lender” hereunder, or any of
their respective affiliates, in each case in its capacity as issuer of any
Letter of Credit. Each reference herein to “the Issuing Lender” shall be deemed
to be a reference to the relevant Issuing Lender.

“Joint Lead Arrangers”: MLPFS, ABN AMRO Securities (USA) LLC and TD Securities
(USA) LLC.

“L/C Commitment”: with respect to each Issuing Lender, the commitment of such
Issuing Lender to issue Letters of Credit pursuant to Section 3.1. The amount of
each Issuing Lender’s L/C Commitment as of the Closing Date is set forth on
Schedule 3.1. The L/C Commitments are part of, and not in addition to, the
Revolving Commitment. On the Closing Date the aggregate L/C Commitments of all
of the Issuing Lenders is $50,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a). Notwithstanding anything to
the contrary contained herein, a letter of credit issued by an Issuing Lender
other than Bank of America after the Closing Date shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified of the issuance thereof by the applicable Issuing Lender
and has confirmed availability under the Total Revolving Commitments and the L/C
Commitment with the applicable Issuing Lender.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan” or “Loans”: any loan made by any Lender pursuant to this Agreement and,
as the context requires, any ABR Loan or Eurodollar Loan comprising any Loan.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter and any amendment, waiver, supplement or other modification to any of the
foregoing.

 

24



--------------------------------------------------------------------------------

“Loan Notice”: a notice of (a) a borrowing of a Loan (other than a Swingline
Loan), (b) a conversion of Loans (other than Swingline Loans) from one Type to
the other, or (c) a continuation of Eurodollar Loans, in each case pursuant to
Section 2.2 or 2.12, which shall be substantially in the form of Exhibit J or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

“Loan Party”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments). The Term Loans, the Revolving Extensions of Credit and Revolving
Commitments of any Defaulting Lender shall be disregarded in determining
Majority Facility Lenders at any time; provided that the amount of any
participation in any Swingline Loan and unreimbursed drawings under Letters of
Credit that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swingline Lender or Issuing Issuer, as the case may be, in
making such determination.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or condition (financial or otherwise) of the MLP and its
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder.

“Material Indebtedness”: means any Indebtedness of the MLP or its Restricted
Subsidiaries in an aggregate principal amount in excess of the Threshold Amount.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, or pollutants, defined or regulated as such in
or under any Environmental Law, including asbestos, polychlorinated biphenyls,
urea formaldehyde insulation, coal combustion byproducts or waste, boiler slag,
scrubber residue, or flue desulphurization residue.

“Mine”: any excavation or opening into the earth now and hereafter made from
which coal is or can be extracted from any real property.

“Mining Laws”: any and all applicable federal, state, local and foreign
statutes, laws, regulations, legally-binding guidance, ordinances, rules,
judgments, orders, decrees or common law causes of action relating to mining
operations and activities under the Mineral Leasing Act of 1920, the Federal
Coal Leasing Amendments Act or the Surface Mining Control and Reclamation Act,
each as amended or its replacement, and their state and local counterparts or
equivalents.

“Mining Lease”: a lease, license or other use agreement which provides the MLP
or any Subsidiary the real property and water rights, other interests in land,
including coal, mining and surface rights, easements, rights of way and options,
and rights to timber and natural gas (including coalbed methane and gob gas)
necessary or desirable in order to recover coal from any Mine. Leases which
provide the MLP or any other Subsidiary the right to construct and operate a
conveyor, crusher plant, silo, load out facility, rail spur, shops, offices and
related facilities on the surface of any real property containing such reserves
shall also be deemed a Mining Lease.

 

25



--------------------------------------------------------------------------------

“MLP”: as defined in the preamble.

“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

“Moody’s”: as defined in the definition of Cash Equivalents.

“Mortgaged Properties”: the real properties listed in Part A of Schedule 1.1B,
as to which the Administrative Agent for the benefit of the Lenders shall be
granted a Lien pursuant to the Mortgages. For the avoidance of doubt it is
agreed that real properties owned as of the Closing Date by Ceredo Liquid
Terminal, LLC, Kanawha River Terminals LLC, and Suncoke Lake Terminal LLC shall
not be Mortgaged Properties.

“Mortgages”: (i) each of the amended and restated mortgages and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Lenders, listed on Part A of Schedule 1.1C forms of
which have been reviewed by the Administrative Agent and its counsel prior to
the Closing Date and (ii) each other mortgage or deed of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit D (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded or shall be otherwise approved
by the Administrative Agent).

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) actually received by the MLP or any of
its Restricted Subsidiaries, net of (i) attorneys’ fees, accountants’ fees,
insurance adjusters’, environmental consultants’, engineers’, architects’ and
other professionals’ and consultants’ fees, environmental impact assessment,
environmental inspection and other property-related report, inspection and
testing fees and charges, investment banking fees, survey, engineering and
inspection costs, title insurance premiums, title opinions and related search
and recording charges, zoning report fees and charges, transfer taxes, deed or
mortgage recording taxes and brokerage, appraisal, consultant and other
customary fees and expenses actually incurred in connection therewith,
(ii) amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (iii) in the case of any Asset
Sale or Recovery Event by a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the MLP or a wholly-owned Restricted
Subsidiary as a result thereof (it being understood that such pro rata portion,
subject to compliance with Section 7.6, shall be available for distribution to
the holder(s) of such minority interest), (iv) taxes paid or reasonably
estimated to be payable as a result thereof, (v) any funded escrow established
pursuant to the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow to the MLP or a

 

26



--------------------------------------------------------------------------------

Restricted Subsidiary, such amounts net of any related expenses shall constitute
Net Cash Proceeds) and (vi) without duplication of clause (v) above, the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the MLP or any of the Restricted Subsidiaries including, without
limitation, pension plan and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such Asset Sale or Recovery Event occurring
on the date of such reduction); provided, that, if no Event of Default under
Section 8(a) or (f) exists and the MLP intends in good faith to use any portion
of such proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair Additional Assets or other assets useful in the business of the MLP or
its Restricted Subsidiaries or to make Permitted Acquisitions, in each case
within 15 months of such receipt (the “Reinvestment Period”), such portion of
such proceeds shall not constitute Net Cash Proceeds except to the extent,
within the Reinvestment Period, not so used or made subject to a binding
commitment to be so used (it being understood that if any portion of such
proceeds are not so used but are so committed to being used during the
Reinvestment Period, then upon the termination of such commitment or if such Net
Cash Proceeds are not so used within a subsequent 9-month period, such remaining
portion shall constitute Net Cash Proceeds as of the date of such termination or
expiry without giving effect to this proviso; it being understood that such
proceeds shall constitute Net Cash Proceeds if an Event of Default under Section
8(a) or (f) has occurred and is continuing at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Event of Default under Section 8(a) or
(f) had occurred and was continuing); and (b) in connection with any incurrence
of Indebtedness, the cash proceeds received from such issuance or incurrence,
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions that reduce the amount of taxes and any tax sharing
arrangements).

“New Lender”: as defined in Section 2.24(b).

“New Lender Supplement”: as defined in Section 2.24(b).

“New York UCC”: as defined in the Guarantee and Collateral Agreement.

“Non-Consenting Lender”: as defined in Section 2.22.

“Non-Recourse Debt”: Indebtedness as to which (i) neither the MLP nor any
Restricted Subsidiary provides any guarantee other than a pledge of Capital
Stock of any Person that is a primary obligor in respect of such Indebtedness
and is not the MLP or a Restricted Subsidiary and (ii) no default thereunder
would, as such, constitute a default under any Indebtedness of the MLP or any
Restricted Subsidiary.

“Notes”: the collective reference to any promissory note evidencing Loans, in
each case substantially in the form of Exhibit I-1, I-2 or I-3, as applicable.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the General Partner, any Borrower or any other Loan

 

27



--------------------------------------------------------------------------------

Party to the Administrative Agent or to any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
termination payments, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by any Borrower or any other Loan Party pursuant hereto) or otherwise.
“Obligations” shall also include all obligations and liabilities of the Loan
Parties under any Specified Swap Agreements and Specified Cash Management
Agreements; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Omnibus Agreement”: Omnibus Agreement dated as of January 24, 2013 among the
Parent, the MLP and the General Partner, as amended by Amendment No. 1, dated as
of March 17, 2014 and Amendment No. 2, dated as of January 13, 2015.

“Operational EBITDA”: as defined in the definition of Consolidated EBITDA.

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document).

“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.22).

“Parent”: SunCoke Energy, Inc., a Delaware corporation.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Partnership Agreement”: the First Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of January 24, 2013, as amended by Amendment
No. 1, dated December 23, 2015.

“Patriot Act”: as defined in Section 10.17.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
or any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition”: any direct or indirect acquisition by the MLP or a
Restricted Subsidiary, in a transaction or series of related transactions
permitted by Section 7.8 (including, without

 

28



--------------------------------------------------------------------------------

limitation, Section 7.8(c)), of (a) more than 50% of any class of Voting Stock
of any Person, (b) all or substantially all of the coal or other mineral
reserves of any Person or (c) all or substantially all of the property and
assets or business of another Person or any assets or business of any other
Person constituting a business unit, line of business or division of any Person.

“Permitted Business”: any of the businesses in which the MLP and its
Subsidiaries are engaged on the Closing Date and any other activities that are
similar, ancillary or reasonably related to, or a reasonable extension,
expansion or development of, such businesses or ancillary thereto.

“Permitted Holder”: (i) the Parent or (ii) any other Person that controls or is
controlled by the Person in the preceding clause (i).

“Permitted Liens”:

(i) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.3 or Section 6.10;

(ii) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue (subject to extension
by mutual agreement by the obligee and obligor) by more than 30 days or are
being contested in compliance with Section 6.3;

(iii) (A) pledges or deposits (I) in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations or similar
legislation or (II) to secure liabilities to insurance carriers under insurance
arrangements in respect of such obligations, (B) good faith deposits,
prepayments or cash payments in connection with bids, tenders, contracts or
leases, or to secure public or statutory obligations, surety and appeal bonds,
customs duties and the like, or for the payment of rent, in each case incurred
in the ordinary course of business, or (C) Liens on the property and assets of
the MLP or any Restricted Subsidiary incurred in the ordinary course of business
to secure performance of obligations with respect to statutory or regulatory
requirements, performance or return-of-money bonds, contractual arrangements
with suppliers, reclamation bonds, surety and appeal bonds or other obligations
of a like nature and incurred in a manner consistent with industry practice, in
each case which are not incurred in connection with the borrowing of money or
the obtaining of advances or credit;

(iv) customary Liens in favor of trustees and escrow agents, and netting and
setoff rights, banker’s liens and the like in favor of financial institutions
and counterparties to financial obligations and instruments, including Hedging
Agreements;

(v) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets;

(vi) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like and
Liens on joint venture interests in favor of joint venture partners to secure
obligations arising under the applicable joint venture agreements;

(vii) Liens incurred in the ordinary course of business securing obligations not
constituting Indebtedness for borrowed money and not in the aggregate materially
detracting from the value of the properties of the MLP and its Restricted
Subsidiaries or their use in the operation of the business of the MLP and its
Restricted Subsidiaries;

 

29



--------------------------------------------------------------------------------

(viii) existing or future grants of coal bed methane leases or oil and gas or
other hydrocarbon leases granted by any Governmental Authority or other third
party and associated pipelines, collection facilities, accessways and easements
pertaining to the same;

(ix) surface use agreements, mining agreements, easements, covenants,
conditions, restrictions, declarations, zoning restrictions, rights of way,
minor defects in title, encroachments, pipelines, leases (other than Capital
Lease Obligations), licenses, special assessments, railroad trackage, siding and
spur rights and agreements, transmission and transportation lines, related to
real property (and together with all the foregoing Liens in this subsection
(ix), collectively, “Real Property Liens”), (A) which are in existence on the
date hereof or with respect to after-acquired property, which are in existence
on the date of such acquisition (as the same may be amended or modified from
time to time), or (B) imposed by law or arising in the ordinary course of
business, in each case that do not secure any monetary obligation, and in each
case do not materially detract from the value of the affected real property for
the purpose for which it is being used at the time of evaluation (subject to and
taking into account any implied, express or historical consent, permission or
other acquiescence by the holder of any Real Property Lien) and do not
materially interfere with the ordinary conduct of business of the MLP or any
Subsidiary as actually conducted at the time of evaluation;

(x) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8(h);

(xi) any precautionary uniform commercial code financing statement filing in
respect of leases (and not any Indebtedness) entered into the ordinary course of
business;

(xii) rights of owners of interests in overlying, underlying or intervening
strata and/or mineral interests not owned by the MLP or one of its Subsidiaries,
with respect to real property where the MLP or applicable Subsidiary’s ownership
is only surface or severed mineral or is otherwise subject to mineral severances
in favor of one or more third parties;

(xiii) layback arrangements, joint operation arrangements and similar
arrangements with adjoining coal operators;

(xiv) with respect to water rights, Liens imposed by the doctrine of prior
appropriation (including seniority of water rights), the necessity to put the
water to a beneficial use, restrictions imposed by the applicable Governmental
Authority and the actual availability of water (including restrictions on the
use of ground water);

(xv) farm, grazing, hunting, recreational and residential leases with respect to
which the MLP or any Subsidiary is a lessor encumbering portions of any property
to the extent such leases would be granted or permitted by a prudent operator of
mining properties similar in use and configuration to real properties;

(xvi) encumbrances typically found upon real property used for mining purposes
in the applicable jurisdiction in which the applicable real property is located
to the extent such encumbrances would be permitted or granted by a prudent
operator of mining property similar in use and configuration to such real
property (e.g., surface rights agreements, wheelage agreements and reconveyance
agreements);

 

30



--------------------------------------------------------------------------------

(xvii) rights and easements of owners (i) of undivided interests in any of the
real property where the MLP or its Subsidiaries own less than 100% of the fee
interest, (ii) of interests in the surface of any real property where the MLP or
its Subsidiaries do not own or lease such surface interest, (iii) and lessees,
if any, of coal or other minerals (including oil, gas and coalbed methane) where
the MLP or its Subsidiaries do not own such coal or other minerals, and (iv) and
lessees of other coal seams and other minerals (including oil, gas and coalbed
methane) not owned or leased by the MLP or its Subsidiaries;

(xviii) with respect to any real property in which the MLP or any Subsidiary
holds a leasehold interest, terms, agreements, provisions, conditions, and
limitations (other than royalty and other payment obligations which are
otherwise permitted hereunder) contained in the leases granting such leasehold
interest and the rights of lessors thereunder (and their heirs, executors,
administrators, successors, and assigns);

(xix) rights of others to subjacent or lateral support and absence of subsidence
rights or to the maintenance of barrier pillars or restrictions on mining within
certain areas as provided by any Mining Lease, unless in each case waived by
such other person;

(xx) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.2(n) covering only the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(xxi) Liens on specific items of inventory, equipment or other goods and
proceeds of any Person securing such Person’s obligations in respect thereof or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(xxii) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the MLP
or any Restricted Subsidiary on deposit with or in possession of such bank;

(xxiii) Liens incurred in the ordinary course of business to secure liability to
insurance carriers;

(xxiv) non-exclusive licenses of intellectual property in the ordinary course of
business;

(xxv) Liens to secure a defeasance trust;

(xxvi) Liens arising under retention of title, hire, purchase or conditional
sale arrangements arising under provisions in a supplier’s standard conditions
of supply in respect of goods or services supplied to the MLP or any Restricted
Subsidiary in the ordinary course of business on arm’s length terms; and

(xxvii) with respect to all real property in which the MLP or any Restricted
Subsidiary owns less than a fee interest, all Real Property Liens and all other
liens, encumbrances, charges, mortgages, security interests and any and all
other Liens of whatsoever nature which are suffered or incurred by the fee
owner, any superior lessor, sublessor or licensor, or any inferior lessee,
sublessee or licensee.

 

31



--------------------------------------------------------------------------------

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person; provided that:

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, extended or replaced
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees (including original issue discount) and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or replacement and by an amount equal to any
existing commitments unutilized thereunder;

(b) such modification, refinancing, refunding, renewal, extension or replacement
has a final maturity date equal to or later than the Revolving Termination Date
and (ii) the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, extended or replaced
(excluding the effect of any prepayments of scheduled amortization); and

(c) (i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed, extended or replaced is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, extension or
replacement is subordinated in right of payment to the Obligations, (ii) such
modification, refinancing, refunding, renewal, extension or replacement is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced or any other Person who
would have been permitted to incur such Indebtedness hereunder and (iii) to the
extent that the Liens securing the Indebtedness being refinanced are
subordinated to the Liens securing the Obligations, any Lien securing such
refinancing Indebtedness is subordinated to the Liens securing the Obligations
on terms at least as favorable on the whole to the Lenders as those contained in
the applicable subordination language (if any) for the Indebtedness being
refinanced.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: (A) any “employee benefit plan,” as defined in Section 3(3) of ERISA
(except a Multiemployer Plan) in respect of which any Group Member or (B) with
respect to any “employee benefit plan” subject to Title IV of ERISA or
Section 412 of the Code any ERISA Affiliate, (i) is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or (ii) has any liability.

“Platform”: as defined in Section 6.2.

“Policy” and “Policies”: as defined in Section 5.1(h).

“Preferred Stock”: with respect to any Person, any and all Capital Stock which
is preferred as to the payment of dividends or distributions, upon liquidation
or otherwise, over another class of Capital Stock of such Person.

“Pro Forma Basis”: for purposes of calculating any financial ratio,

(i) pro forma effect will be given to any Indebtedness, Disqualified Capital
Stock or Preferred Stock (other than ordinary working capital borrowings)
incurred during or after the applicable period to the extent the Indebtedness is
outstanding or is to be incurred on the date as if the Indebtedness,
Disqualified Capital Stock or Preferred Stock had been incurred on the first day
of the applicable period;

 

32



--------------------------------------------------------------------------------

(ii) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the date on which such
ratio is calculated (taking into account any Hedging Agreement applicable to the
Indebtedness if the Hedging Agreement has a remaining term of at least 12
months) had been the applicable rate for the entire applicable period;

(iii) Fixed Charges related to any Indebtedness, Disqualified Capital Stock or
Preferred Stock (other than ordinary working capital borrowings) no longer
outstanding or to be repaid or redeemed on the date on which such ratio is
calculated, will be excluded;

(iv) asset acquisitions and dispositions (including, without limitation, the
acquisition or disposition of companies, divisions, lines of business or
non-ordinary course assets), mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), and any related financing transactions,
that the MLP or any of its Restricted Subsidiaries has both determined to make
and made after the Closing Date and during the applicable period or subsequent
to such applicable period and on or prior to or simultaneously with the date on
which such ratio is calculated shall be calculated on a pro forma basis assuming
that all such acquisitions and dispositions (including, without limitation, the
acquisition or disposition of companies, divisions, lines of business or
non-ordinary course assets), mergers, consolidations and discontinued operations
(and the change of any associated Fixed Charges, Consolidated Senior Secured
Debt or Consolidated Total Debt and the change in Consolidated EBITDA resulting
therefrom) had occurred on the first day of the applicable period, including any
pro forma expense and cost reductions and other operating improvements that have
occurred or are reasonably expected to occur, in the reasonable judgment of the
chief financial officer of the General Partner (regardless of whether these cost
savings or operating improvements could then be reflected in pro forma financial
statements in accordance with Regulation S-X promulgated under the Securities
Act of 1933, as amended, or any other regulation or policy of the SEC related
thereto); provided that the benefits resulting therefrom are anticipated by the
MLP to be realized in the good faith judgment of the chief financial officer of
the General Partner within 18 months;

(v) any Person that is a Restricted Subsidiary on the date on which such ratio
is calculated will be deemed to have been a Restricted Subsidiary at all times
during such applicable period, and if, since the beginning of the applicable
period, any Person that subsequently became a Restricted Subsidiary or was
merged with or into the MLP or any of its other Restricted Subsidiaries since
the beginning of such period shall have made any acquisition, Investment,
disposition, merger, consolidated or discontinued operation, in each case with
respect to an operating unit of a business, that would have required adjustment
pursuant to this definition, then the applicable financial ratio shall be
adjusted giving pro forma effect thereto for such period as if such asset
acquisition or disposition (including, without limitation, the acquisition or
disposition of companies, divisions, lines of business or non-ordinary course
assets), merger, consolidation or discontinued operation had occurred at the
beginning of the applicable period; and

(vi) any Person that is not a Restricted Subsidiary on the date on which such
ratio is calculated will be deemed not to have been a Restricted Subsidiary at
all times during such applicable period.

Whenever pro forma effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the General Partner.

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

 

33



--------------------------------------------------------------------------------

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Public Lender”: as defined in Section 6.2.

“Purchasing Borrower Party”: the MLP or any Restricted Subsidiary of the MLP
that becomes an Eligible Assignee pursuant to Section 10.6.

“Purchasing Borrower Party Assignment and Assumption”: as defined in
Section 10.6(f).

“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.

“Real Property Liens”: as defined in the definition of Permitted Liens.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrowers to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Period”: as defined in the definition of Net Cash Proceeds.

“Related Indemnitee”: with respect to any Indemnitee, (a) any controlled or
controlling Affiliate of such Indemnitee, (b) the respective directors, officers
or employees of such Indemnitee or any of its controlled or controlling
Affiliates, (c) the respective agents and advisors or other representatives of
such Indemnitee or any of its controlled or controlling Affiliates, in the case
of this clause (c), acting on behalf of or at the instructions of such
Indemnitee or controlled or controlling Affiliate; provided, that each reference
to a controlled or controlling Affiliate in this definition pertains to a
controlled or controlling Affiliate involved in the negotiation, syndication,
administration or enforcement of this Agreement.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Replaced Revolving Commitments”: as defined in Section 10.1.

“Replaced Revolving Loans”: as defined in Section 10.1.

“Replaced Term Loans”: as defined in Section 10.1.

“Replacement Revolving Commitments”: as defined in Section 10.1.

“Replacement Revolving Loans”: as defined in Section 10.1.

“Replacement Term Loans” as defined in Section 10.1.

 

34



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Term Loans, the Revolving Extensions of Credit and Revolving
Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that the amount of any participation in
any Swingline Loan and unreimbursed drawings under Letters of Credit that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or Issuing Issuer, as the case may be, in making such
determination.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, or other authorized officer of the General Partner, but in
any event, with respect to financial matters, the chief financial officer, the
treasurer, any assistant treasurer or any other financial officer of the General
Partner, and, solely for purposes of the delivery of incumbency certificates,
the secretary or any assistant secretary of the General Partner and, solely for
purposes of notices given pursuant to Section 2 and Section 3, any other officer
or employee of the General Partner so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the General Partner designated in or pursuant to an agreement
between the General Partner and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of the General Partner shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the General Partner and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the General Partner. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

“Restricted Payment”: any (i) dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the MLP or
any of its Restricted Subsidiaries, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Capital Stock of the MLP or any
of its Restricted Subsidiaries held by Persons other than the MLP or any of its
Restricted Subsidiaries or (ii) prepayment, purchase, repurchase redemption of,
or other principal payment in respect of, Subordinated Debt prior to any
scheduled payment or maturity thereof, other than (x) payments of interest when
due and principal when due in accordance with the scheduled maturity thereof or
the purchase, repurchase or other acquisition of any Subordinated Debt purchased
in anticipation of satisfying a scheduled maturity, sinking fund or amortization
or other installment obligation, in each case due within one year of the date of
acquisition or (y) a payment of intercompany Subordinated Debt. For purposes of
the foregoing, the term “Restricted Payment” shall not include any dividend or
distribution paid in the form of the MLP’s Qualified Capital Stock.

“Restricted Subsidiary”: any Subsidiary of the MLP other than an Unrestricted
Subsidiary.

 

35



--------------------------------------------------------------------------------

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption (or other documentation) pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The amount of the Total Revolving Commitments
as of the Closing Date is $285,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: as defined in the definition of Facility.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.23 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.

“Revolving Termination Date”: May 24, 2022.

“S&P”: as defined in the definition of Cash Equivalents.

“Sale and Leaseback Transaction”: with respect to any Person, an arrangement
whereby such Person enters into a lease of property previously transferred by
such Person to the lessor.

“Sanction(s)”: any applicable economic, financial or trade sanction administered
or enforced by the United States Government, including OFAC, and, if applicable
to any Group Member, the United Nations Security Council, the European Union,
Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

36



--------------------------------------------------------------------------------

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Solvent”: when used with respect to any Person or group of Persons, means that,
as of any date of determination, (a) the amount of the “present fair saleable
value” of the assets of such Person or group will, as of such date, exceed the
amount of all “liabilities of such Person, contingent or otherwise”, as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
present fair saleable value of the assets of such Person or group will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person or group on its debts as such debts become absolute and matured,
(c) such Person or group will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person or
group will be able to pay its debts as they mature. For the purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
or any agreement providing for supply-chain financing between the MLP or any
Restricted Subsidiary and any Lender or Affiliate thereof, which, except in the
case of any such agreement to which the Administrative Agent or any of its
Affiliates is a party, has been designated by such Lender and the MLP, by notice
to the Administrative Agent not later than 90 days after the later of (i) the
Closing Date and (ii) the execution and delivery by the MLP or such Restricted
Subsidiary, as a “Specified Cash Management Agreement.” Any such agreement shall
cease to be a Specified Cash Management Agreement on the sixtieth (60th) day
after the date that the Lender or Administrative Agent that is a party thereto
(or whose Affiliate is a party thereto) ceases to be a Lender or the
Administrative Agent under this Agreement.

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the documentation for any Material
Indebtedness.

“Specified Swap Agreement”: any Swap Agreement entered into by the MLP or any
Restricted Subsidiary that either (i) is in effect on the Closing Date if such
counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or (ii) is entered into
after the Closing Date if such counterparty is the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender at the time such
Swap Agreement is entered into.

“Stated Maturity”: (a) with respect to any Indebtedness, the date specified as
the fixed date on which the final installment of principal of such Indebtedness
is due and payable or (b) with respect to any scheduled installment of principal
of or interest on any Indebtedness, the date specified as the fixed date on
which such installment is due and payable as set forth in the documentation
governing such Indebtedness, not including any contingent obligation to repay,
redeem or repurchase prior to the regularly scheduled date for payment.

 

37



--------------------------------------------------------------------------------

“Subordinated Debt”: any unsecured Indebtedness of the Loan Parties which is
subordinated in right of payment to the Obligations, pursuant to a written
agreement to that effect, which Indebtedness shall have a Stated Maturity that
is at least one year later than the Revolving Termination Date and no
amortization payouts or other mandatory prepayments (other than customary change
of control and asset sale prepayment provisions) prior to such date.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the MLP.

“Subsidiary Guarantor”: at any time, each Subsidiary that guarantees the
Obligations under the Guarantee and Collateral Agreement, provided that no
Foreign Subsidiary shall be a Subsidiary Guarantor.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the MLP or any of its
Subsidiaries shall be a “Swap Agreement.”

“Swap Obligation”: with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

“Swingline Lender”: Bank of America, in its capacity as the lender of Swingline
Loans.

“Swingline Loan Notice”: a notice of a borrowing of a Swingline Loan pursuant to
Section 2.7, which shall be substantially in the form of Exhibit K or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

 

38



--------------------------------------------------------------------------------

“Syndication Agent”: ABN AMRO Capital USA LLC.

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lenders”: the collective reference to the Incremental Term Lenders.

“Term Loans”: the collective reference to the Incremental Term Loans.

“Term Percentage”: as to any Term Lender with respect to any class of Term Loans
at any time, the percentage which the aggregate principal amount of such
Lender’s Term Loans of such class then outstanding constitutes of the aggregate
principal amount of the Term Loans of such class then outstanding).

“Test Period”: at any time, the most recently ended four consecutive Fiscal
Quarter period for which financial statements have been delivered or are
required to have been delivered pursuant to Section 6.1(a) or 6.1(b).

“Threshold Amount”: $35,000,000.

“Title Insurance Company”: (i) with respect to title insurance for Mortgaged
Properties as of the Closing Date, First American Title Insurance Company and
(ii) thereafter First American Title Insurance Company or such other title
insurer as may be selected by mutual agreement of the Borrowers’ Agent and the
Administrative Agent.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transaction Documentation”: collectively, the 2017 Senior Note Indenture, the
2017 Senior Notes, this Agreement and the Omnibus Agreement, in each case as in
effect on the Closing Date.

“Transaction Liens”: the Liens on Collateral granted by the Loan Parties under
the Security Documents.

“Transactions”: collectively, the transactions to occur on or about the Closing
Date pursuant to the Transaction Documentation or other agreements existing on
or prior to the Closing Date, including without limitation (i) the execution,
delivery and performance of this Agreement and the Loan Documents, and (ii) the
borrowing of the Loans hereunder and the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted Subsidiary”: any Subsidiary of the MLP designated by the board of
directors of the General Partner as an Unrestricted Subsidiary pursuant to
Section 6.11 subsequent to the Closing Date.

 

39



--------------------------------------------------------------------------------

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Certificate”: as defined in Section 2.19(f)(ii)(B)(iii).

“Voting Stock”: with respect to any Person, Capital Stock of any class or kind
ordinarily having the power to vote for the election of directors, managers or
other voting members of the governing body of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

(b) the then outstanding principal amount of such Indebtedness.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent”: the relevant Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations or laws, rules or regulations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations or
laws, rules or regulations as amended, supplemented, restated or otherwise
modified from time to time.

 

40



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Joint and Several Obligations; Borrowers’ Agent.

(a) All obligations of the Borrowers hereunder shall be joint and several. Any
notice, request, waiver, consent or other action made, given or taken by any
Borrower shall bind all of the Borrowers.

(b) Each of the Loan Parties hereby authorizes the MLP to act as agent for all
of the Loan Parties, and to execute and deliver on behalf of any Loan Party such
notices (including Loan Notices and Swingline Loan Notices), requests, waivers,
consents, certificates, and other documents, and to take any and all actions,
required or permitted to be delivered or taken by the Loan Parties hereunder.
Each Loan Party hereby agrees that any such notices, requests, waivers,
consents, certificates and other documents executed, delivered or sent by the
MLP or any Responsible Officer of the General Partner and any such actions taken
by the MLP or any Responsible Officer of the General Partner shall bind each
Loan Party.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrowers from time to time during the Revolving Commitment
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period, the Borrowers may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the applicable Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.12.

(b) The Borrowers shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2 Procedure for Revolving Loan Borrowing. The Borrowers may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the applicable Borrower shall give the Administrative Agent
irrevocable notice prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) (provided that (i) such notice may be given by (A) telephone, or (B) a
Loan Notice (provided any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Loan Notice) and (ii) any such notice
of a borrowing of ABR Loans under the Revolving Facility to finance payments
required by Section 3.5 may be given not later than 10:00 A.M., New York City
time, on the date of the

 

41



--------------------------------------------------------------------------------

proposed borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of any Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7. Upon receipt of any such
Loan Notice from a Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the applicable Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by such Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent crediting
the account of the applicable Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

2.3 [Reserved].

2.4 [Reserved].

2.5 Repayment of Term Loans. The Incremental Term Loans of each Incremental Term
Lender shall be repaid in consecutive installments (which shall be no more
frequent than quarterly) as specified in the Increased Facility Activation
Notice pursuant to which such Incremental Term Loans were made.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender, in reliance upon the agreements of the other Revolving Lenders
set forth herein, agrees to make a portion of the credit otherwise available to
the Borrowers under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swingline loans (“Swingline Loans”) to the
Borrowers; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) no Borrower shall
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrowers may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrowers shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of (i) the Revolving Termination
Date and (i) the date occurring ten days after such Swingline Loan is made
(which payment may be made if the Borrowers so elect by the borrowing of
Revolving Loans and the simultaneous application of all or a portion of the
proceeds thereof); provided that on each date that a Revolving Loan is borrowed,
the Borrowers shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever a Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender and the Administrative Agent irrevocable
notice which may be given by (A) telephone or (B) by a Swingline

 

42



--------------------------------------------------------------------------------

Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$250,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make the proceeds of such
Swingline Loan available to the applicable Borrower in immediately available
funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on its behalf), on one Business Days’ notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrowers irrevocably authorize the Swingline Lender to
charge the Borrowers’ accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to any Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

43



--------------------------------------------------------------------------------

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or any Borrower may have against the Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.8 Commitment Fees, etc. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

(b) The MLP agrees to pay to the Administrative Agent the fees in the amounts
and on the dates as set forth in the Fee Letter.

2.9 Termination or Reduction of Revolving Commitments. (a) The Borrowers’ Agent
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

(b) [Reserved].

2.10 Optional Prepayments. Any Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice (provided that, if a notice is conditioned upon the
effectiveness of other credit facilities or any incurrence or issuance of debt
or equity or the occurrence of any other transaction or event, such notice may
be revoked by the Borrower (by notice to the Administrative Agent) if such
credit facilities do not become effective or such other issuance, transaction or
event does not close or materialize, subject to the obligations of the Borrower
under Section 2.20) delivered to the Administrative Agent (which notice shall be
in a form reasonably acceptable to the Administrative Agent) no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the
Facility being prepaid, the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, such Borrower shall also pay any amounts owing pursuant to
Section 2.20. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Revolving Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof. Partial prepayments of Term Loans
shall be in an aggregate principal amount of $1,000,000 or a whole multiple

 

44



--------------------------------------------------------------------------------

thereof and shall be applied ratably to the remaining principal amortization
payments (excluding the final payment due on the maturity date of such Term Loan
for purposes of calculating such ratable application). Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

2.11 Mandatory Prepayments. (a) If any Indebtedness shall be issued or incurred
by any Group Member after the Closing Date (excluding any Indebtedness incurred
in accordance with Section 7.2), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance or incurrence
toward the prepayment of the Loans as set forth in Section 2.11(c).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event occurring after the Closing Date then 100% of such
Net Cash Proceeds shall be applied (or distributed to the MLP for application by
the MLP) within three Business Days of such date (or, if later, the date
otherwise provided for in the definition of Net Cash Proceeds) toward the
prepayment of the Loans as set forth in Section 2.11(c).

(c) The application of any prepayment pursuant to this Section 2.11 shall be
made as follows: first, ratably to the outstanding Term Loans (in each case
ratably to the remaining principal amortization payments excluding the final
payment due on the maturity date of such Term Loan for purposes of calculating
such ratable application), second, ratably to outstanding Swingline Loans and
drawings under Letters of Credit that have not then been reimbursed pursuant to
Section 3.5, and third, to the outstanding Revolving Loans. Within the foregoing
parameters, prepayments shall be applied first, to ABR Loans and, second, to
Eurodollar Loans (in direct order of Interest Period maturities). Each
prepayment of the Loans under this Section 2.11 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

2.12 Conversion and Continuation Options. (a) Any Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election, which may be given by
(1) telephone, or (2) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each Loan Notice must be received by the Administrative Agent no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. Any Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such Loan Notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the applicable Borrower giving
irrevocable notice to the Administrative Agent (which may be given by
(1) telephone, or (2) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice), in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has

 

45



--------------------------------------------------------------------------------

or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations, and provided,
further, that if any Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such Loan Notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the Stated Maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 2.14
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
Stated Maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.14 shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrowers’ Agent and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrowers’ Agent and the relevant Lenders of the effective date and the amount
of each such change in interest rate.

 

46



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrowers’ Agent, deliver to the Borrowers’
Agent a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

(c) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give notice thereof to the Borrowers’ Agent and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(i) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (ii) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(iii) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans (in
each case in clauses (i), (ii) and (iii), whose rate shall be determined without
the utilization of the Eurodollar Base Rate component in determining the ABR
Rate). Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall any Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section and the Borrowers shall so
request, the Administrative Agent, the affected Lenders and the Borrowers shall
negotiate in good faith to amend the definition of “Eurodollar Base Rate” and
other applicable provisions to preserve the original intent thereof in light of
such change; provided that, until so amended, such affected Loans will be
handled as otherwise provided pursuant to the terms of this Section.

 

47



--------------------------------------------------------------------------------

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by a Borrower from the
Lenders hereunder, each payment by a Borrower on account of any commitment fee
and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of such Term Loans then held by the
relevant Term Lenders. Amounts prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by a Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff and shall be made prior to 2:00 p.m., New York City time,
on the due date thereof to the Administrative Agent, for the account of the
Lenders, at the Funding Office, in Dollars and in immediately available funds.
The Administrative Agent shall distribute such payments to each relevant Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the applicable Borrower.

 

48



--------------------------------------------------------------------------------

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrowers’ Agent prior to the date of any payment due to be made by a Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrowers within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrowers.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

(h) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 9.7 are several and not joint. The failure of any Lender to
make any Loan or to make any payment under Section 9.7 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 9.7.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate;

(ii) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its Loans, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrowers
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate

 

49



--------------------------------------------------------------------------------

such Lender or such other Credit Party for such increased cost or reduced amount
receivable. If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrowers’ Agent (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
holding company controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or such
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such holding company’s policies with
respect to capital adequacy or liquidity requirements) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrowers’ Agent (with a copy to the Administrative Agent) of a
written request therefor, the Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such holding company for
such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.18 submitted by any Lender to the Borrowers’ Agent (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.18, no Borrower shall
be required to compensate a Lender pursuant to this Section 2.18 for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrowers’ Agent of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrowers pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.19 Taxes.

(a) (i) Each payment by any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, unless such deduction or
withholding is required by any applicable law. If any applicable law, including
the Code (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then such Withholding Agent may so deduct
or withhold and shall timely pay the full amount of deducted or withheld Taxes
to the relevant Governmental Authority in accordance with applicable law. If
such Taxes are Indemnified Taxes, then the amount payable by such Loan Party
shall be increased as necessary so that, net of such deduction or withholding
(including such deduction or withholding applicable

 

50



--------------------------------------------------------------------------------

to additional amounts payable under this Section 2.19), the applicable Credit
Party receives the amount it would have received had no such deduction or
withholding of Indemnified Taxes been made.

(ii) Subject to Section 2.19(a)(i), if any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable recipient receives an amount equal to the sum it
would have received had no such withholding or deduction of Indemnified Taxes
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such laws, shall withhold or make such deductions as are determined by it to be
required, (B) such Loan Party or the Administrative Agent, to the extent
required by such laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable recipient receives an amount equal to the sum it
would have received had no such withholding or deduction of Indemnified Taxes
been made

(b) The Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Credit Party for
any Indemnified Taxes that are paid or payable by or required to be withheld or
deducted from a payment to such Credit Party in connection with any Loan
Document (including Indemnified Taxes paid or payable under this
Section 2.19(d)) and any reasonable expenses arising therefrom or with respect
thereto; provided, however, that the Loan Parties shall not be required to
indemnify any Credit Party for any Indemnified Taxes the demand for which is
made to the applicable Loan Party more than nine months after the earlier of
(i) the date on which the relevant Governmental Authority makes written demand
upon such Credit Party for payment of such Indemnified Taxes, and (ii) the date
on which such Credit Party has made payment of such Indemnified Taxes (except
that if the Indemnified Taxes imposed or asserted giving rise to such claims are
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). The indemnity under this
Section 2.19(d) shall be paid

 

51



--------------------------------------------------------------------------------

within 10 days after the Credit Party delivers to the Borrowers’ Agent a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Credit Party and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Credit Party shall deliver a copy of such certificate to the
Administrative Agent. Each of the Loan Parties shall, and does hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after written demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 2.19(e) below; provided that, such Lender
shall indemnify the applicable Loan Party and shall make payment in respect
thereof, within 10 days after written demand therefor, to the extent of any
payment by such Loan Party to the Administrative Agent pursuant to this sentence
with respect to Taxes described in clauses (ii) and (iii) of Section 2.19(e).

(e) Each Lender shall severally indemnify (i) the Administrative Agent for any
Indemnified Taxes (but only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender, (ii) the Administrative Agent and the Loan Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(c) relating to the maintenance of a Participant
Register and (iii) the Administrative Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender, in each case, that are
paid or payable by the Administrative Agent or a Loan Party in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.19(e)
shall be paid within 10 days after the Administrative Agent or a Loan Party, as
applicable, delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or such Loan Party. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) (i) Any Lender or the Administrative Agent that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrowers’ Agent and the
Administrative Agent, at the time or times reasonably requested by the
Borrowers’ Agent or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrowers’ Agent or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrowers’ Agent or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers’ Agent or the Administrative Agent as will enable the Borrowers’ Agent
or the Administrative Agent to determine whether or not such Lender is subject
to any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.19(f)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (or, in the case of a change in any Requirements of
Law, any incremental material unreimbursed cost or expense) or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrowers’ Agent or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.19(f). If any form or certification previously delivered pursuant to this
Section 2.19(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence

 

52



--------------------------------------------------------------------------------

or inaccuracy) notify the Borrowers’ Agent and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender (or, if the Lender is disregarded as an entity separate from
its owner for U.S. Tax purposes, its sole owner) with respect to such Borrower
shall, if it is legally eligible to do so, deliver to the Borrowers’ Agent and
the Administrative Agent (in such number of copies reasonably requested by the
Borrowers’ Agent and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:

(A) any Lender that is a U.S. Person shall deliver executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B) any Lender that is not a U.S. Person shall deliver whichever of the
following is applicable:

(i) (1) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party, with respect to payments of interest under
any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Lender claiming the portfolio interest exemption under
Section 881(c) of the Code, both (1) executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit F-1 (a “U.S. Tax Certificate”) to the effect that such Lender is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code; or

(iv) to the extent such Lender is not the beneficial owner, (1) executed copies
of IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B)(i), (B)(ii), (B)(iii) and (C) of this Section 2.16(f)(ii) from
each beneficial owner; provided, however, that if the Lender is a partnership
and one or more of its direct or indirect partners are claiming the exemption
for portfolio interest under Section 881(c) of the Code, such Lender may provide
a U.S. Tax Certificate substantially in the form of Exhibit F-2 on behalf of
such direct or indirect partner;

 

53



--------------------------------------------------------------------------------

(C) any Lender that is not a U.S. Person shall deliver executed copies of any
other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrowers’ Agent or the Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld;
and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers’ Agent and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers’ Agent and the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers’ Agent
and the Administrative Agent as may be necessary for the Borrowers’ Agent and
the Administrative Agent to comply with its obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.19(f)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

(g) Unless required by applicable laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund or credit of any Taxes as to which it has been indemnified pursuant to
this Section 2.19 (including additional amounts paid pursuant to this
Section 2.19), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.19 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. This Section 2.19(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.19 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the replacement or resignation of the Administrative Agent and the
repayment, satisfaction or discharge of all other obligations under the Loan
Documents.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1471-2(b)(2)(i).

(j) For purposes of Sections 2.19(e) and (f), the term “Lender” includes the
Issuing Lender and the Swingline Lender. For purposes of this Section 2.19, the
term “applicable law” includes FATCA.

 

54



--------------------------------------------------------------------------------

2.20 Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by any Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by any Borrower in making any prepayment of or conversion
from Eurodollar Loans after such Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.20 submitted to the Borrowers’ Agent by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) or (d) with
respect to such Lender, it will, if requested by the Borrowers’ Agent, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.21 shall
affect or postpone any of the obligations of the Borrowers or the rights of any
Lender pursuant to Section 2.18 or 2.19(a) or (d).

2.22 Replacement of Lenders. The Borrowers’ Agent shall be permitted to replace
any Lender that (a) is entitled to additional amounts pursuant to Section 2.18
or 2.19(a) or (d), (b) becomes a Defaulting Lender, or (c) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders, or the Majority Facility Lenders, as the case
may be) has been obtained) (any such Lender, a “Non-Consenting Lender”), with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing after giving effect to such replacement, (iii) prior
to any such replacement, such Lender shall have taken no action under
Section 2.21 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.18 or 2.19(a) or (d), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrowers shall
be liable to such replaced Lender under Section 2.20 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrowers shall be obligated to
pay the

 

55



--------------------------------------------------------------------------------

registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrowers shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a) or (d), as the
case may be, (ix) in the case of any such assignment resulting from a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments thereafter; (x) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent; and (xi) any such replacement
shall not be deemed to be a waiver of any rights that any Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

(b) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of “Required Lenders” and “Majority Facility Lenders”
and Section 10.01;

(c) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, to cash collateralize
any Issuing Lender’s L/C Exposure with respect to such Defaulting Lender in
accordance with Section 2.23(d); fourth, as the MLP may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the MLP, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize any Issuing Lender’s L/C Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement in accordance with Section 2.23(d); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any final and non-appealable judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or drafts paid under Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and drafts paid under Letters of Credit
owed to, all Non-Defaulting

 

56



--------------------------------------------------------------------------------

Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or drafts paid under Letters of Credit owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments under the Revolving Facility without giving effect to
Section 2.23(d). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.23(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(d) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrowers’ obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.23(c), and participating interests in any newly
made Swingline Loan or

 

57



--------------------------------------------------------------------------------

any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers’ Agent, the Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Percentage.

2.24 Incremental Facilities.

(a) The Borrowers’ Agent and any one or more Lenders (including New Lenders) may
from time to time agree that such Lenders shall make, obtain or increase the
amount of their Term Loans (any such Terms Loans, “Incremental Term Loans”)) or
Revolving Commitments, as applicable, by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase and the Facility or Facilities involved, (ii) the
applicable Increased Facility Closing Date and (iii) in the case of Incremental
Term Loans, (A) the applicable Incremental Term Maturity Date, (B) the
amortization schedule for such Incremental Term Loans, and (C) the Applicable
Margin for such Incremental Term Loans; provided, that (1) upon the
effectiveness of each Incremental Term Loan or increase in Revolving Commitments
no Default or Event of Default has occurred and is continuing or shall result
therefrom; (2) on a Pro Forma Basis after giving effect to the incurrence of any
Incremental Term Loans or increased Revolving Commitments, (assuming in the case
of an increase in the Revolving Commitments the full drawing of such increased
Revolving Commitments and, without duplication, after giving effect to (x) the
borrowing of any Revolving Loans on such day under such increased Revolving
Commitments, (y) other permitted pro forma adjustment events and (z) any
permanent repayment of Indebtedness after the beginning of the relevant
determination period but prior to or simultaneous with borrowing), the MLP is in
compliance with the financial covenants in Section 7.1; (3) in the case of an
incurrence of an Incremental Term Loan, the Weighted Average Life to Maturity of
such Incremental Term Loans shall not be shorter than the Weighted Average Life
to Maturity of any then-outstanding Term Loans, (4) upon the effectiveness of
each incurrence of any Incremental Term Loans or increase in Revolving
Commitments, each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects (except to the extent (i) any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date and (ii) any such representations and warranties are
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects) and (5) the Administrative Agent
shall have received all flood hazard determination

 

58



--------------------------------------------------------------------------------

certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to real property Collateral as required
by applicable law and as reasonably required by the Administrative Agent to
comply with applicable Law or the requirements of its regulators.
Notwithstanding the foregoing, (i) the aggregate amount of borrowings of
Incremental Term Loans and incremental Revolving Commitments obtained after the
Closing Date pursuant to this paragraph shall not exceed $200,000,000 and
(ii) without the consent of the Administrative Agent, each increase effected
pursuant to this paragraph shall be in a minimum amount of at least $20,000,000.
No Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent (which consent shall not be unreasonably withheld) of the Borrowers’
Agent, the Administrative Agent, the Issuing Lenders (in the case of a Revolving
Facility only) and the Swingline Lender (in the case of a Revolving Facility
only), elects to become a “Lender” under this Agreement in connection with any
transaction described in Section 2.24(a) shall execute a New Lender Supplement
(each, a “New Lender Supplement”), substantially in the form of Exhibit H,
whereupon such bank, financial institution or other entity (a “New Lender”)
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrowers
shall borrow Revolving Loans under the relevant increased Revolving Commitments
from each Lender participating in the relevant increase in an amount determined
by reference to the amount of each Type of Loan (and, in the case of Eurodollar
Loans, of each Eurodollar Tranche) which would then have been outstanding from
such Lender if (i) each such Type or Eurodollar Tranche had been borrowed or
effected on such Increased Facility Closing Date and (ii) the aggregate amount
of each such Type or Eurodollar Tranche requested to be so borrowed or effected
had been proportionately increased. The Eurodollar Base Rate applicable to any
Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
Eurodollar Base Rate then applicable to the Eurodollar Loans of the other
Lenders in the same Eurodollar Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Borrowers’ Agent and the relevant Lender).

(d) Incremental Term Loans shall: (i) rank pari passu in right of payment
priority with the existing Term Loans and the Revolving Facility, (ii) share
ratably in rights in the Collateral and the Collateral and Guaranty Agreement
and (iii) otherwise be on terms reasonably satisfactory to the Administrative
Agent, provided that, such terms and documentation relating to such Incremental
Term Loans shall be on terms not materially more onerous, taken as a whole, to
the Borrowers than the existing Term Loans (except to the extent permitted above
with respect to the maturity date, amortization and interest rate and other than
terms which are applicable only after the Revolving Termination Date.

(e) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrowers’ Agent’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

59



--------------------------------------------------------------------------------

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (which may be commercial or
standby) providing for the payment of cash upon the honoring of a presentation
thereunder and shall include the Existing Letters of Credit (“Letters of
Credit”) for the account of the Borrowers or any of their Restricted
Subsidiaries on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall not issue any Letter of Credit if, after giving effect
to such issuance, (i) the Issuing Lender’s L/C Commitment would exceed such
Issuing Lender’s L/C Commitment set forth on Schedule 3.1, (ii) the L/C
Obligations would exceed the aggregate L/C Commitments or (iii) the aggregate
amount of the Available Revolving Commitments would be less than zero. Each
Letter of Credit shall (A) be denominated in Dollars and (B) expire no later
than the earlier of (1) the first anniversary of its date of issuance and
(2) the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (2) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if: (i) such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law, (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender applicable to letters of credit generally,
(iii) Section 2.23(e) applies or (iv) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing such Letter of Credit, or any law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense (for which the Issuing Lender is not otherwise compensated hereunder)
which was not applicable on the Closing Date and which the Issuing Lender in
good faith deems material to it.

3.2 Procedure for Issuance of Letter of Credit. The Borrowers may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender and signed by a
Responsible Officer and including agreed-upon draft language for such Letter of
Credit reasonably acceptable to the applicable Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the applicable Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly

 

60



--------------------------------------------------------------------------------

furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof). The Issuing Lender may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

3.3 Fees and Other Charges. (a) The Borrowers will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrowers shall pay to
the Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrowers in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
any Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be

 

61



--------------------------------------------------------------------------------

entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section 3.4 shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit, the Borrowers shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any Other Taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrowers’ Agent receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the Borrowers’ Agent receives such notice. Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds. Interest shall be payable on any such amounts
from the date on which the relevant draft is paid until payment in full at the
rate set forth in (x) until the Business Day next succeeding the date of the
relevant notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Borrowers’ obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that any Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrowers also agree with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrowers agree that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender to any Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrowers’
Agent of the date and amount thereof. The responsibility of the Issuing Lender
to the Borrowers in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

62



--------------------------------------------------------------------------------

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit (i) is inconsistent with the provisions of this Section 3
or (ii) purports to add defaults or events of default or provide for the grant
of security not contemplated by this Agreement, the terms of this Agreement
shall govern.

3.9 Additional Issuing Lenders; Monthly Reports.

Subject to the prior approval of the Administrative Agent, not be unreasonably
withheld, the Borrowers’ Agent may appoint other Revolving Lenders as Issuing
Lenders. Upon any such appointment, such Person shall become an Issuing Lender,
be entitled to all the benefits and subject to the obligations of an Issuing
Lender hereunder with respect to Letters of Credit issued by it. The Borrowers’
Agent may select which Issuing Lender it requests to issue a Letter of Credit if
there are multiple Issuing Lenders. The Administrative Agent, the Borrowers’
Agent and any Issuing Lender appointed as such after the Closing Date may amend
this Agreement as the Administrative Agent reasonably determines is necessary or
appropriate to reflect such appointment. Each Issuing Lender shall provide to
the Administrative Agent a list of outstanding Letters of Credit issued by it
(together with type and amounts) on a monthly basis.

3.10 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrowers
shall be obligated to reimburse the Issuing Lender hereunder for any and all
drawings under such Letter of Credit. The Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrowers, and that the Borrowers’ businesses derives
substantial benefits from the businesses of such Restricted Subsidiaries.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and to issue or participate in the Letters of Credit,
except to the extent any such representations and warranties relate, by their
terms, to a specific date, as of the date hereof (and as required under
Section 5.2) the Borrowers hereby represent and warrant to the Administrative
Agent and each Lender that:

4.1 Financial Condition. (a) [reserved].

(b) The audited consolidated balance sheet of the MLP as of December 31, 2016
and the related consolidated statements of income and of cash flows for the
Fiscal Year ended on such date, reported on by and accompanied by an unqualified
report from KPMG, present fairly in all material respects the consolidated
financial condition of the MLP and its consolidated Subsidiaries as of such
date, and the consolidated results of its operations and its consolidated cash
flows for the Fiscal Year then ended. The unaudited consolidated balance sheet
of the MLP and its Subsidiaries as of March 31, 2017, and the related unaudited
consolidated statements of income and cash flows for the three-month period
ended on such date, present fairly in all material respects the consolidated
financial condition of the MLP and its consolidated Subsidiaries as of such
date, and the consolidated results of its operations and its consolidated

 

63



--------------------------------------------------------------------------------

cash flows for the three-month period then ended (subject to normal year-end
audit adjustments and the absence of footnotes). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein).

4.2 No Change. Since December 31, 2016, there has been no development or event
that has had or is reasonably expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, except to the extent, with
respect to a Subsidiary, where any failure to maintain existence or good
standing would not have a Material Adverse Effect, (b) has the corporate or
other organizational power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the lack of any such power or
authority would not reasonably be expected to cause a Material Adverse Effect,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all applicable Requirements of Law (excluding Environmental Laws
and ERISA, but including the Patriot Act) except to the extent that the failure
to comply therewith would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or organizational power and authority to make, deliver and perform the
Loan Documents to which it is a party and, in the case of each Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
corporate or organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of
each Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any Governmental Authority or any other Person
is required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents to which a Loan Party is a party, except
(a) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Administrative Agent, (b) the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, (c) those filings and actions agreed by the
parties to be taken after the Closing Date pursuant to and in accordance with
the terms of the Collateral Documents and (d) any consent, authorization, filing
or notice, where the failure to obtain any such consent or authorization or to
make any such filing or give any such notice would not reasonably be expected to
have a Material Adverse Effect. This Agreement has been, and each Loan Document
will be, duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or
remedies generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents to which a Loan Party is a party, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not (a) violate any Requirement of Law or any Contractual Obligation of any
Group Member, except where any such violation would not reasonably be expected
to result in a Material Adverse Effect, or (b) result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any

 

64



--------------------------------------------------------------------------------

such Contractual Obligation (other than the Liens created by the Security
Documents), except where any such creation or imposition of any such Lien would
not reasonably be expected to have a Material Adverse Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrowers’ Agent, threatened by or against any Group Member or against any of
their respective properties or revenues which is reasonably expected to have a
Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect which would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property. Each Group Member has good record title in fee simple
or fee simple with respect to surface rights only to all of the Mortgaged
Property, valid lease-hold interests in, easements or other limited property
interests in all of its other real property, and good title to, or a valid
leasehold interest in, all its other property except, in each case, where the
failure to have such interests does not have a material adverse effect on the
current operations of the Business of the owner of such other real property or
other property), in each case except for all Liens permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except for any failures to own or license such Intellectual Property
which would not reasonably be expected to have a Material Adverse Effect. No
material claim has been asserted against any Group Member and is pending by any
Person challenging the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrowers’ Agent
know of any valid basis for any such claim, except, in each case, for claims
that would not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrowers’ Agent, the use of Intellectual Property by each
Group Member does not infringe on the rights of any Person, except for such
infringements that, in the aggregate, are not reasonably expected to have a
Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns, which, to the knowledge of the Borrowers’ Agent,
are required to be filed by such Group Member and has paid or made provision for
the payment of all Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property in respect thereof received
by such Group Member, and all other Taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority (other than, in each case,
(a) any Taxes the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member and (b) other Taxes where any such failure to file or any such failure to
pay would not reasonably be expected to have a Material Adverse Effect); no Tax
Lien has been filed in respect of any material amount of unpaid Taxes in respect
of which, to the knowledge of the Borrowers’ Agent, any claim is being asserted,
except where such claim is not reasonably expected to result in a Material
Adverse Effect with respect to any such Tax.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrowers’ Agent will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with said Regulation U and any applicable forms required
from time to time thereunder. No Loan Party is or will be principally engaged or
substantially involved in the business of extending credit for the purpose of
“buying” or “carrying” any “margin stock.”

 

65



--------------------------------------------------------------------------------

4.12 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes, lockouts
or slowdowns against any Group Member pending or, to the knowledge of the
Borrowers’ Agent, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member in respect of employee health and
welfare insurance have been paid or accrued as a liability on the most recent
audited financial statements of the relevant Group Member.

4.13 ERISA. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) each Group Member and each ERISA
Affiliate are in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans; (b) no ERISA Event or Foreign Plan
Event has occurred or is reasonably expected to occur; (c) all liabilities
required to be accrued by Accounting Standards Codification No. 715:
Compensation Retirement Benefits with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with Accounting Standards
Codification No. 715: Compensation Retirement Benefits; and (d) the present
value of all accumulated benefit obligations under each Pension Plan (based on
the assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation Retirement Benefits) did not, as of the date of the most recent
audited financial statement reflecting such amounts, exceed the Fair Market
Value of the assets of such Pension Plan allocable to such accrued benefits.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Federal or state statue or regulation (other
than Regulation X of the Board) that limits its ability to incur Indebtedness
under the Loan Documents.

4.15 Subsidiaries. Schedule 4.15 lists the correct legal name and jurisdiction
of incorporation or formation of all of the Subsidiaries of the MLP as of the
Closing Date.

4.16 Use of Proceeds. The proceeds of the Loans will be used to finance capital
expenditures, acquisitions, working capital needs, the making of distributions,
repayment of Indebtedness and for other general corporate purposes of the MLP
and its Subsidiaries.

4.17 Environmental Matters. Except to the extent that the following would not
reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and during its period of ownership, lease or
operation of the Properties, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations that constitute a violation
of, or would reasonably be expected to give rise to liability on the part of
such Group Member under, any applicable Environmental Law;

(b) no Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding any
applicable Environmental Laws with regard to any of the Properties or the
business operated by any Group Member (the “Business”), nor does any Responsible
Officer of the Borrowers’ Agent have knowledge that any such notice has been
threatened in writing;

 

66



--------------------------------------------------------------------------------

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner that would reasonably be
expected to give rise to liability on the part of any Group Member under, any
applicable Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any Property in
violation of, or in a manner that would reasonably be expected to give rise to
liability on the part of any Group Member under, any applicable Environmental
Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of the Borrowers’ Agent,
threatened in writing, under any Environmental Law to which any Group Member is
or will be named as a party with respect to the Properties or the Business, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of any applicable Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the five-year period prior to the date on which this representation is
made or deemed made on the date of any extension of credit been in compliance,
with all applicable Environmental Laws; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information (other than
information of a general economic or industry-specific nature), contained in
this Agreement, any other Loan Document or any other document, written
certificate or written statement furnished by or on behalf of any Loan Party to
the Administrative Agent or the Lenders, or any of them, for use in connection
with the this Agreement or the other Loan Documents, taken as a whole with all
other certificates, documents and written statements furnished prior to or
substantially contemporaneously therewith, contained, as of the date such
statement, information, written document or written certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact known to the Borrowers’ Agent and necessary to make the statements
contained herein or therein, in light of the circumstances under which they were
or will be made not materially misleading; provided that, with respect to
projections and pro forma financial information contained in the materials
referenced above the Borrowers represent only that such information was prepared
in good faith based upon estimates and assumptions believed by management of the
Borrowers’ Agent to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. As of the Closing Date, the Borrowers have
disclosed to the Lenders all facts known to them that would reasonably be
expected to have a Material Adverse Effect.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will, to the extent
required therein, be effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable security interest
under the New York UCC in the Collateral described therein. In the case of the
Pledged Stock described

 

67



--------------------------------------------------------------------------------

in the Guarantee and Collateral Agreement constituting certificated securities
(as defined in the New York UCC), when such certificated securities are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement executed in blank), the security interest
created under the Guarantee and Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Pledged Stock, prior and superior in right to any other
Person, to the extent that such security interest can be perfected under the New
York UCC. In the case of the other Collateral described in the Guarantee and
Collateral Agreement, when uniform commercial code financing statements in
appropriate form (including UCC-3 statements reflecting the assignment of the
security interests from the Existing Credit Agreement Agent to the
Administrative Agent under this Agreement) are filed in the applicable offices,
the security interest created under the Guarantee and Collateral Agreement shall
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in such Collateral to the extent perfection can be obtained
by filing uniform commercial code financing statements, prior and superior to
the rights of any other Person (except for rights secured by Liens permitted by
Section 7.3).

(b) Each of the Mortgages, upon execution and delivery thereof by the parties
thereto, will be effective to create or continue, as applicable, in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in all the applicable mortgagor’s right, title and
interest in and to the Mortgaged Properties subject thereto and the proceeds
thereof, and when the Mortgages are filed in the jurisdictions specified
therein, each such Mortgage shall constitute a fully perfected security interest
in all right, title and interest of the mortgagors in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior to the rights of any
other Person (except for rights secured by Liens permitted by Section 7.3).
Schedule 1.1B lists, as of the Closing Date, each parcel of owned real property
located in the United States and held by the MLP or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries) that has a value, in the
reasonable opinion of the MLP, in excess of $10,000,000 (other than real
properties owned on the Closing Date by Ceredo Liquid Terminal, LLC, Kanawha
River Terminals LLC or Suncoke Lake Terminal LLC which properties are not
required to be made subject to a Mortgage).

4.20 Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date, including the making of each Loan to be made on the Closing
Date and as of the date of each other extension of credit hereunder after, in
each case, the application of the proceeds of such Loans, and after giving
effect to the rights of subrogation and contribution under the Guarantee and
Collateral Agreement and otherwise, the MLP and its Restricted Subsidiaries,
taken as a whole and on a consolidated basis, will be Solvent.

4.21 OFAC. None of the MLP, nor any of its Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, or employee
thereof , is an individual or entity that is, or is owned or controlled by any
individual or entities that are (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, or,
to the extent applicable, HMT’s Consolidated List of Financial Sanctions Targets
and the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

4.22 Anti-Corruption Laws. The MLP and its Subsidiaries have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, and, to the extent applicable, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws, to the extent applicable.

 

68



--------------------------------------------------------------------------------

4.23 EEA Financial Institution. No Loan Party is an EEA Financial Institution.

4.24 Flood Insurance. Each Loan Party maintains, if available, flood hazard
insurance (for which all premiums then due have been paid) on all real property
that is located in a special flood hazard area and that constitutes Collateral,
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise required by the Administrative Agent to
comply with applicable Law or the requirements of its regulators.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrowers and each Person listed on Schedule 1.1A, and
(ii) the Guarantee and Collateral Agreement, executed and delivered by the MLP
and each Restricted Subsidiary that is not an Excluded Subsidiary.

(b) Approvals. All governmental and third party approvals necessary in
connection with the Transactions, the continuing operations of the Group Members
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Transactions or
the financing contemplated hereby.

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), at least two
Business Days before the Closing Date.

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party (to the extent
such jurisdiction provides such certifications), and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization
(to the extent such jurisdiction issues such certificates).

(e) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, in each case in form and substance reasonably
satisfactory to the Administrative Agent:

(i) the legal opinion of Vinson & Elkins L.L.P., counsel to the MLP and its
Subsidiaries; and

(ii) the legal opinion of local counsel in Ohio, Illinois and Louisiana and of
such other special and local counsel as may be reasonably requested by the
Administrative Agent.

 

69



--------------------------------------------------------------------------------

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock (to
the extent such shares are certificated) pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement, including UCC-3 statements reflecting the
assignment of the security interests from the Existing Credit Agreement Agent to
the Administrative Agent under this Agreement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.

(h) Mortgages, etc.

(i) Immediately prior to the Closing, the transactions contemplated by the
Agency Assignment shall have been consummated, and the Existing Credit Agreement
Agent, in accordance with the terms of the Agency Assignment, shall have
(A) assigned to the Administrative Agent the mortgages in favor of the Existing
Credit Agreement Agent covering the Mortgaged Properties located in Illinois and
Ohio in effect prior to the Closing Date and (B) assigned the obligations under
the Existing Credit Agreement to the Administrative Agent in the manner provided
under an Act of Assignment and Notarial Endorsement governed by Louisiana law.

(ii) With respect to each Mortgaged Property, the Administrative Agent shall
have received the Mortgage applicable to such property listed on Part A of
Schedule 1.1C, executed and delivered by a duly authorized officer of each party
thereto. In any jurisdiction which requires the payment of mortgage recording
tax, the maximum amount secured by any Mortgage shall be subject to the
reasonable approval of the Administrative Agent, not to exceed the value of the
property (together with improvements).

(iii) With respect to each Mortgaged Property, the existing title policies
applicable to such Mortgaged Property that were provided by the Title Insurance
Company to the Existing Credit Agreement Agent and identified on Part B of
Schedule 1.1C shall have been assigned and endorsed to the Administrative Agent
and the following additional endorsements provided, along with such other
endorsements as the Administrative Agent may reasonably request (and
which endorsements shall indicate that, since the date of such existing title
policies, there has been no change in the status of title and there are no other
exceptions not heretofore approved by the Existing Credit

 

70



--------------------------------------------------------------------------------

Agreement Agent or the Administrative Agent): ALTA 10.1 (date down), ALTA 11.2
(mortgage modification), ALTA 12 (aggregation/tie-in) and ALTA 14 (future
advance) or state law equivalents, together with additional coverage added to
the ALTA 11.2 as necessary (the foregoing, individually, a “Policy” and
collectively, the “Policies”). The Administrative Agent shall have received
evidence satisfactory to it that all premiums in respect of each such Policy,
all charges for mortgage recording tax, and all related expenses, if any, have
been paid. Notwithstanding the foregoing, with respect to any endorsements which
Administrative Agent may reasonably request and which are charged as a
percentage of the base title premium, the Administrative Agent will reasonably
consider Borrowers’ reasonable requests for alternative and less expensive forms
of assurance or protection or for the elimination of such request entirely.

(iv) If requested by the Administrative Agent, the Administrative Agent shall
have received (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage (except that flood
insurance shall be required only with respect to such portions of such real
property which are improved with buildings and improvements of a substantial
nature which are material to the conduct of the business presently being
conducted thereon, or as to which the Administrative Agent is required by law to
require such flood insurance), (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever is less, and (3) has a term
ending not later than the maturity of the Indebtedness secured by such Mortgage
and (B) confirmation that the MLP has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board.

(i) the MLP shall have received at least $400,000,000 in gross cash proceeds
from the issuance of the 2017 Senior Notes.

(j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 4.03(i) of the Guarantee and
Collateral Agreement.

(k) Existing Term Loan Agreement. The Existing Term Loan Agreement shall be
repaid in full and all commitments thereunder and security interests related
thereto shall be terminated.

(l) Patriot Act. To the extent requested by a Lender at least 5 days prior to
the Closing Date, the Loan Parties shall have provided to such Lender all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent (i) any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date and (ii) any such representations and warranties are
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects).

 

71



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice. In the case of the borrowing of a Loan, the Administrative Agent
shall have received a Loan Notice as required by Section 2.2 or, in the case of
the issuance of a Letter of Credit, the Issuing Lender shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 3.2.

Each borrowing by, and issuance of a Letter of Credit on behalf of, the MLP
hereunder shall constitute a representation and warranty by the MLP as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrowers hereby agree that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrowers shall
and shall cause each of their respective Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each Fiscal Year, a copy of the audited
consolidated balance sheet of the MLP and its consolidated Subsidiaries as of
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing (it being understood that the report referred to in this
sentence is the report with respect to the MLP’s audited financial statements
and not any report with respect to the effectiveness of the MLP’s internal
controls over financial reporting); and

(b) not later than 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the unaudited consolidated balance sheet of the
MLP and its consolidated Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of income and of cash flows for
such Fiscal Quarter and the portion of the Fiscal Year through the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding previous Fiscal Quarter and corresponding portion of the MLP’s
previous Fiscal Year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes).

 

72



--------------------------------------------------------------------------------

All such financial statements shall be fairly stated in all material respects
and shall be prepared in reasonable detail and in accordance with GAAP applied
(except as approved by such accountants or officer, as the case may be, and
disclosed therein) consistently throughout the periods reflected therein. Any
documents required to be delivered pursuant to subsection (a) or (b) above or
Section 6.2(d) or 6.2(e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the MLP posts such documents, or provides a link thereto, on the MLP’s website
on the internet at the following website address: www.suncoke.com; or (ii) on
which such documents are posted on the MLP’s behalf on Syndtrak,
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party or
SEC website or whether sponsored by the Administrative Agent; provided that the
MLP shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents to the extent any Lender or the Administrative Agent
reasonably demonstrates that it cannot access or obtain such documents.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

(a) to the extent consistent with the internal policies of the independent
public accountants reporting on the financial statements referred to in Section
6.1(a), concurrently with the delivery of such financial statements, a
certificate of such independent certified public accountants (which certificate
may be limited to accounting matters and disclaim responsibility for legal
interpretation) stating that in making the examination necessary for such report
no knowledge was obtained of any Default or Event of Default pursuant to
Section 7.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the financial covenants contained herein as of the last day of
the Fiscal Quarter or Fiscal Year, as the case may be, and (iii) in the case of
annual financial statements, to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party and (2) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (b) (or, in the case of the first such report
so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 60 days after the end
of each Fiscal Year, a detailed consolidated budget for the following Fiscal
Year (including a projected consolidated balance sheet of the MLP and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
reasonable description of the underlying assumptions applicable thereto), and,
promptly when available, significant revisions, if any, of such budget with
respect to such Fiscal Year (collectively, the “Projections”);

 

73



--------------------------------------------------------------------------------

(d) within 45 days after the end of each Fiscal Quarter (or 90 days, in the case
of the fourth Fiscal Quarter of each Fiscal Year), a narrative discussion and
analysis of the financial condition and results of operations of the MLP and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, together with a
summary comparison of the portion of the Projections covering such periods and
of the comparable periods of the previous year;

(e) within 10 Business Days (or such longer period as the Administrative Agent,
in its sole discretion, shall agree to) after the same are sent, copies of all
financial statements and material reports that the MLP sends to the holders of
any class of its debt securities or public equity securities and, within 10
Business Days (or such longer period as the Administrative Agent, in its sole
discretion, shall agree to) after the same are filed, copies of all financial
statements and reports that the MLP may make to, or file with, the SEC;

(f) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Group Member requests with respect
to any Multiemployer Plan; provided, that if the relevant Group Members have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plans, then, upon reasonable request of the
Administrative Agent, such Group Member or the ERISA Affiliate shall, to the
extent and at the times permitted by Sections 101(k) and 101(l) of ERISA,
promptly make a request for such documents or notices from such administrator or
sponsor and the MLP shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and

(g) promptly, such additional available information regarding the business or
financial condition of the Group Members (not otherwise required to be delivered
to the Administrative Agent or any Lender under any Loan Document) as the
Administrative Agent, or any Lender acting through the Administrative Agent, may
from time to time reasonably request.

Each Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the MLP or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Borrower or its securities for purposes of United States federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute non-public information, they shall be treated as set forth in
Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

74



--------------------------------------------------------------------------------

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy (or renew or
extend) at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) to the extent that any
such failure to so pay, discharge or satisfy would not be reasonably expected to
have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence in its jurisdiction of
organization and (ii) take all reasonable action required to maintain all
rights, privileges and franchises required in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
Section 7.5 and except, in the case of clause (ii) above, to the extent that any
other failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property in its business in
good working order and condition (ordinary wear and tear and planned maintenance
shutdowns excepted) except for any failures to maintain such property that would
not reasonably be expected to have a Material Adverse Effect, (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business and (c) without limiting the forgoing, (i) maintain, if
available, flood hazard insurance (for which all premiums then due have been
paid) on all real property that is located in a special flood hazard area and
that constitutes Collateral, on such terms and in such amounts as required by
The National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent to comply with applicable Law or the requirements of its
regulators, (ii) furnish to the Administrative Agent evidence of the renewal
(and payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) upon any Responsible Officer obtaining
knowledge thereof, furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.

6.6 Inspection of Property; Books and Records. (a) Keep proper books of records
and account in which entries which are full, true and correct in all material
respects and in conformity with GAAP and all applicable material Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities, and (b) permit representatives of the Administrative Agent or
any Lender to visit and inspect any of its material properties and examine and
make abstracts from any of its books and records at any reasonable time, upon
reasonable prior written notice delivered to the Borrowers’ Agent and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial condition of the Group Members with officers and employees of the
Group Members and with their independent certified public accountant; provided,
however, that all such inspections shall be coordinated by the Lenders and the
Administrative Agent, and by the Administrative Agent with the Borrowers’ Agent
in order to minimize disruption of the Group Members’ business, and so long as
no Event of Default has occurred and is continuing, such inspections shall be
limited to two per Fiscal Year.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender of
the following upon any Responsible Officer obtaining knowledge thereof:

(a) the occurrence of any Default or Event of Default;

 

75



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member which would reasonably be expected to have a Material Adverse
Effect, (ii) litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority by or against any Group Member in which there is a
reasonable expectation of a determination adverse to such Group Member that
would reasonably be expected to have a Material Adverse Effect or (iii) any
early termination of, or force majeure event under, any coke sales agreements
and energy sales agreements with AK Steel, ArcelorMittal or U.S. Steel (solely
in the case of any force majeure event, to the extent such force majeure event
would reasonably be expected to continue for a period of two weeks or more);

(c) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding the Threshold
Amount, as soon as possible and in any event within 10 days after the MLP knows
or has reason to know thereof; and

(d) any other development or event that has had or would reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws.

(a) Comply in all material respects with all applicable Environmental Laws, and
obtain and comply with, in all material respects and maintain any and all
licenses, approvals, notifications, registrations or permits materially required
to be obtained and maintained by any Group Member by applicable Environmental
Laws.

(b) Except as otherwise could not reasonably be expected to have a Material
Adverse Effect, conduct and complete all investigations and all remedial,
removal and other actions in respect of any Materials of Environmental Concern
required to be conducted or completed by any Group Member under Environmental
Laws and promptly comply in with all lawful orders and directives of all
Governmental Authorities applicable to any Group Member regarding Environmental
Laws, except to the extent that the same are being contested in good faith by
appropriate proceedings.

6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (i) deposit accounts opened with
any Lender, (ii) real property, (iii) Excluded Collateral, (iv) any property
described in paragraph (b), (c) or (d) below, (v) any property subject to a Lien
expressly permitted by Section 7.3(e) and (vi) as otherwise set forth in the
Security Documents) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, within thirty (30) days after the
acquisition thereof (or such longer period as the Administrative Agent, in its
sole discretion, shall agree to) (A) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent reasonably requests to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (B) take all actions reasonably requested by the
Administrative Agent to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected security interest (to the extent and with the priority
required by the Guarantee and Collateral Agreement in such property), including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.

 

76



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof and any related mineral rights owned by any
Loan Party intended to be accessed through such real property) of at least
$50,000,000 (as determined at the time of acquisition) that is acquired after
the Closing Date by any Loan Party (other than (i) Excluded Collateral, (ii) any
such real property subject to a Lien expressly permitted by Section 7.3(e) and
(iii) as otherwise set forth in the Security Documents), deliver, or cause to be
delivered, within sixty (60) days after the acquisition of such real property
(or such longer period as the Administrative Agent, in its sole discretion,
shall agree to), to the extent the same would be required under Section 5.1(h)
if such real property were owned by a Loan Party on the Closing Date, (A) a
fully executed Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property (with a maximum value not to exceed
the cost of acquisition (excluding the value of any such mineral rights) in any
jurisdiction in which a mortgage recording tax is payable), subject to Liens as
permitted pursuant to Section 7.3, (B) provide the Administrative Agent with
title and extended coverage insurance covering such real property in an amount
not in excess of the existing Revolving Commitments and outstanding Term Loans
at the time of acquisition, subject to the same general provisions as contained
in Section 5.1(h)(iii), as well as a current survey thereof together with a
surveyor’s certificate (if applicable) in form and substance reasonably
satisfactory to the Administrative Agent, subject to the same general provisions
of Section 5.1(h)(ii); provided, however, that the survey requirements of this
Section 6.9(b) may be satisfied by a customary “no change” affidavit with
respect to any pre-existing or newly commissioned survey obtained in connection
with such acquisition (if acceptable for survey coverage), and (C) if requested
by the Administrative Agent, legal opinions relating only to the validity and
enforceability (but not the priority) of the Lien of such Mortgage, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, if the fee
interest in such real property shall be acquired without a title policy and/or
survey which would otherwise meet the foregoing requirements of this
Section 6.9(b), then the title policy and/or survey requirements of this
Section 6.9(b) shall be limited to that portion of such fee interest which
comprises the most valuable real property as used in or material to the business
currently conducted thereon at the time of the delivery in question, as
reasonably determined by the Administrative Agent; provided however that with
respect to the remainder of the fee interest in such property, the title company
shall certify only that the mortgagor is the owner of record based on recorded
deeds with respect to such real property, subject to all matters of record, all
title defects, and all standard exclusions and exceptions.

(c) With respect to any new Restricted Subsidiary created or acquired after the
Closing Date by any Loan Party (which, for the purposes of this paragraph (c),
shall include any existing Restricted Subsidiary that ceases to be an Excluded
Subsidiary), within thirty (30) days of such creation or acquisition (or such
longer period as the Administrative Agent, in its sole discretion, shall agree
to) (i) unless such Restricted Subsidiary is a Foreign Subsidiary, execute and
deliver to the Administrative Agent such amendments or supplements to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably
requests to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected security interest (to the extent and with the priority required by the
Guarantee and Collateral Agreement) in the Capital Stock of such new Restricted
Subsidiary that is owned by any Loan Party, (ii) unless such Restricted

 

77



--------------------------------------------------------------------------------

Subsidiary is a Foreign Subsidiary, deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) unless such Restricted Subsidiary is an
Excluded Subsidiary, cause such new Restricted Subsidiary (A) to become a party
to (1) this Agreement as a “Borrower” and (2) the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected security
interest (to the extent and with the priority required by the Guarantee and
Collateral Agreement) in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Restricted Subsidiary, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Restricted Subsidiary, substantially
in the form of Exhibit C, with appropriate insertions and attachments, and
(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d) With respect to any new Restricted Subsidiary that is a Foreign Subsidiary
created or acquired after the Closing Date by any Group Member (other than by
any Group Member that is an Excluded Subsidiary), within thirty (30) days of
such creation or acquisition (or such longer period as the Administrative Agent,
in its sole discretion, shall agree to) (i) execute and deliver to the
Administrative Agent such amendments or supplements to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably requests to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected security
interest (to the extent and with the priority required by the Guarantee and
Collateral Agreement) in the Capital Stock of such new Subsidiary that is
directly owned by any Loan Party, provided that in no event shall more than 65%
of the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged, (ii) deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(e) Notwithstanding anything contained in any Loan Document to the contrary,
(i) no Group Member shall be required to take any action in any jurisdiction to
create any security interest in assets located or titled outside of the United
States (or any political subdivision thereof) or to perfect any security
interests in such assets, (ii) no Group Member shall be required to enter into
any security agreement governed by the laws of any jurisdiction other than the
United States (or any political subdivision thereof) and (iii) except as
provided in Section 6.13, no Group Member shall be required to enter into any
account control agreements with respect to deposit or securities accounts or
take any other steps to perfect any security interest in such accounts or cash
or cash equivalents.

6.10 Payment of Taxes. The Borrowers will pay and discharge, and will cause each
of the Restricted Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, which, if
unpaid, may reasonably be expected to become a lien or charge upon any
properties of the Borrowers or any of the Restricted Subsidiaries not otherwise
permitted under this Agreement; provided that none of the Borrowers or any of
the Restricted Subsidiaries shall be required to pay any such tax, assessment,
charge or levy which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves with respect thereto in accordance with
GAAP or which would not reasonably be expected to constitute a Material Adverse
Effect.

 

78



--------------------------------------------------------------------------------

6.11 Designation of Subsidiaries.

(a) Subject to Section 6.11(b) below, the board of directors of the General
Partner may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the MLP therein at the date of designation in an
amount equal to the Fair Market Value of the MLP’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

(b) The MLP may not (x) designate any Restricted Subsidiary as an Unrestricted
Subsidiary, or (y) designate an Unrestricted Subsidiary as a Restricted
Subsidiary, in each case unless:

(i) the MLP shall be in compliance on a Pro Forma Basis with the covenants set
forth in Section 7.1, calculated as of the last day of the most recently ended
fiscal quarter of the MLP for which financial statements have been delivered
pursuant to Section 6.1;

(ii) no Default or Event of Default exists or would result therefrom; and

(iii) in the case of clause (x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Capital
Stock or own or hold any Lien on any property of the MLP or any Restricted
Subsidiary, and (B) to the extent any Indebtedness of the Subsidiary is not
Non-Recourse Debt, any guarantee thereof by the MLP or any Restricted Subsidiary
is permitted under Sections 7.2 and 7.8.

6.12 Anti-Corruption Laws.

Conduct, and cause each of its Subsidiaries to conduct, its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, and if
applicable to any Group Member, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

6.13 Deposit Accounts.

Commencing two hundred seventy (270) days after the Closing Date, maintain the
domestic deposit accounts of the Loan Parties (other than any such domestic
deposit accounts constituting Excluded Collateral and any such domestic deposit
account having amounts on deposit of less than $100,000) with (a) Lenders or
(b) other financial institutions that have entered into an agreement with the
Administrative Agent granting control over such deposit account to the
Administrative Agent; provided, that, after the Closing Date, in the event that
any Lender with whom any Loan Party maintains any domestic deposit account
(other than any such domestic deposit accounts constituting Excluded Collateral
and any such domestic deposit account having amounts on deposit of less than
$100,000) ceases to be a Lender, the Loan Parties shall have ninety (90) days
from the date on which such former Lender ceases to be a Lender to comply with
the requirements of this Section 6.13 which respect to any such applicable
domestic deposit accounts maintained with such former Lender.

 

79



--------------------------------------------------------------------------------

SECTION 7

NEGATIVE COVENANTS

The Borrowers hereby agree that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, no Borrower shall, and no
Borrower shall permit any of its Restricted Subsidiaries to, directly or
indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive Fiscal Quarters, commencing with
the Fiscal Quarter ending June 30, 2017 and for every Fiscal Quarter thereafter,
to exceed (i) for all such Fiscal Quarters ending prior to June 30, 2020, 4.50
to 1.00 and (ii) for all such Fiscal Quarters ending on or after June 30, 2020,
4.00 to 1.00; provided, however, that in connection with any Permitted
Acquisition for which the Fair Market Value of the purchase consideration equals
or exceeds $75,000,000, upon written notice from the Borrowers’ Agent to the
Administrative Agent, the numerator of the otherwise applicable maximum
Consolidated Leverage Ratio for each of the four consecutive fiscal quarters
(unless terminated earlier by the Borrowers’ Agent as provided below), beginning
with the fiscal quarter in which such Permitted Acquisition occurs (such period,
the “Adjustment Period”), shall be increased by an amount equal to 0.50.
Following the earlier of (A) the early termination of the Adjustment Period by
the Borrowers’ Agent in a written notice delivered to the Administrative Agent
and (B) expiration of any Adjustment Period, the maximum Consolidated Leverage
Ratio cannot be subsequently increased again as provided in this proviso (and a
subsequent Adjustment Period cannot commence) until the Borrowers’ Agent has
delivered quarterly Compliance Certificates evidencing that it was in compliance
with the maximum Consolidated Leverage Ratio as set forth in this Section 7.1(a)
(after the decrease in such maximum Consolidated Leverage Ratio following the
termination or expiration, as applicable, of such Adjustment Period) for two
consecutive fiscal quarters.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio determined as of the last day of any period of four consecutive
Fiscal Quarters commencing with the Fiscal Quarter ending June 30, 2017, to be
less than 2.50 to 1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the MLP or any Restricted Subsidiary to the MLP or any
Restricted Subsidiary; provided that (i) Indebtedness owed by any Restricted
Subsidiary that is not a Loan Party to the MLP, any Borrower or any Guarantor
shall be subject to Section 7.8 and (ii) Indebtedness owed by a Loan Party to
any Restricted Subsidiary that is not a Loan Party shall be subordinated in
right of payment to the Obligations;

(c) Guarantee Obligations by (i) the MLP or any Restricted Subsidiary of
Indebtedness of the MLP or any Restricted Subsidiary; provided that guarantees
by the MLP, any Borrower or any Guarantor of Indebtedness of any Restricted
Subsidiary that is not a Loan Party shall be subject to Section 7.8; and
(ii) the MLP or any Restricted Subsidiary pursuant to the Transaction
Documentation;

 

80



--------------------------------------------------------------------------------

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing thereof;

(e) Indebtedness of the MLP or any Restricted Subsidiary incurred in connection
with any Sale and Leaseback Transaction provided that the amount of the Capital
Lease Obligations outstanding at any time in connection with such Sale and
Leaseback Transactions shall not exceed the greater of (i) $30,000,000 and (ii)
2.0% of Consolidated Net Tangible Assets (determined at the time of incurrence)
and in each case any Permitted Refinancing thereof;

(f) (i) Indebtedness of the MLP and FinCo in respect of the 2013 Senior Notes;
(ii) Indebtedness of the MLP and FinCo in respect of the 2017 Senior Notes;
provided that (A) on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness, the MLP is in compliance with the covenants set forth in
Section 7.1, (B) immediately prior to and after giving effect to the issuance of
such Indebtedness on a Pro Forma Basis, no Default or Event of Default shall
have occurred and be continuing or shall result therefrom, (C) such Indebtedness
shall not mature nor have any scheduled repayments, defeasance or redemption (or
sinking fund therefor) of any principal amount thereof prior to the date that is
six months after the Revolving Termination Date and (D) the 2017 Senior Note
Indenture or other agreement governing such Indebtedness shall not contain
(1) any maintenance financial covenants or (2) other terms and conditions that
are, taken as a whole, materially more restrictive to the MLP or any of its
Subsidiaries than those set forth in this Agreement and (iii) Guarantee
Obligations of any other Borrower or Subsidiary Guarantor in respect of such
Indebtedness described in the foregoing subclauses (i) and (ii);

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(h) Indebtedness of the MLP or any Restricted Subsidiary consisting of the
financing of insurance premiums;

(i) Indebtedness arising from agreements of the MLP or any Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or any Subsidiary;

(j) (i) Indebtedness of any Person in existence on the date such Person becomes
a Restricted Subsidiary as a result of an acquisition by the MLP or any
Restricted Subsidiary or (ii) Indebtedness of the MLP or any Restricted
Subsidiary incurred to finance the acquisition, construction, development,
design or improvement of any assets (real or personal), including Capital Lease
Obligations, mortgage financings, industrial revenue bonds, purchase money
obligations, Disqualified Capital Stock, synthetic lease obligations and any
Indebtedness assumed in connection with the acquisition of any such assets (real
or personal) or secured by a Lien on any such assets before the acquisition
thereof; and any Permitted Refinancing thereof; provided that the aggregate
principal amount of Indebtedness outstanding at any time and permitted by this
clause (j) shall not exceed the greater of $165,000,000 and 12% of Consolidated
Net Tangible Assets (determined at the time of incurrence), and in each case,
any Permitted Refinancing thereof;

(k) (i) Acquired Debt or (ii) Indebtedness incurred to finance an acquisition of
Persons that are acquired by the MLP or any Restricted Subsidiary or merged into
the MLP or a

 

81



--------------------------------------------------------------------------------

Restricted Subsidiary in accordance with the terms hereof, provided that, (A) in
the case of Indebtedness incurred under clause (ii) of this Section 7.2(k),
after giving effect to such acquisition and the Incurrence thereof (1) the
Consolidated Leverage Ratio, calculated on a Pro Forma Basis, shall be equal to
or less than the applicable Consolidated Leverage Ratio (including, if such
acquisition would result in the occurrence of an Adjustment Period, any
adjustments in the Consolidated Leverage Ratio resulting from the occurrence of
such Adjustment Period) for the most recently ended Test Period set forth in
Section 7.1(a) minus 0.25 (e.g., 4.00 shall be reduced to 3.75), (B) in the case
of Indebtedness incurred under clause (i) of this Section 7.2(k), such
Indebtedness shall not be secured unless the Consolidated Senior Secured Debt
Ratio, calculated on a Pro Forma Basis, would be no greater than 1.50 to 1.00
for the most recently ended Test Period and (C) in the case of Indebtedness
incurred under clause (i) or (ii) of this Section 7.2(k) (1) the MLP is in
compliance with Section 7.1 on a Pro Forma Basis and (2) no Event of Default
shall have occurred and be continuing or would result therefrom and in each
case, any Permitted Refinancing thereof;

(l) Subordinated Debt in an aggregate principal amount not to exceed at any one
time outstanding $25,000,000;

(m) Indebtedness of the Parent or any of its Subsidiaries that is assumed by the
MLP or any Restricted Subsidiary in connection with a transaction in which the
MLP or any Restricted Subsidiary acquires assets from the Parent or any of its
Subsidiaries, provided that (i) such Indebtedness is repaid promptly after such
assumption; (ii) on a Pro Forma Basis after giving effect to the assumption and
repayment of such Indebtedness, the MLP is in compliance with the covenants set
forth in Section 7.1, and (iii) immediately prior to and after giving effect to
the assumption and repayment of such Indebtedness on a Pro Forma Basis, no
Default or Event of Default shall have occurred and be continuing or shall
result therefrom;

(n) Indebtedness of the MLP or any Restricted Subsidiary in connection with one
or more standby or trade-related letters of credit, performance bonds, bid
bonds, appeal bonds, bankers acceptances, insurance obligations, workers’
compensation claims, health or other types of social security benefits, surety
bonds, completion guarantees or other similar bonds and obligations, including
self-bonding arrangements, issued by the MLP or a Restricted Subsidiary in the
ordinary course of business or pursuant to self-insurance obligations and in
each case not in connection with the borrowing of money or the obtaining of
advances;

(o) Hedging Agreements of the MLP or any Restricted Subsidiary not entered into
for speculation;

(p) the incurrence by the MLP or Restricted Subsidiaries of liability in respect
of Indebtedness of any Unrestricted Subsidiary of the MLP or any a partnership
or joint venture that is not a Restricted Subsidiary, but only to the extent
that such liability is the result of the MLP’s or any such Restricted
Subsidiary’s being a general partner or member of, or owner of an equity
interest in, such Unrestricted Subsidiary or partnership or joint venture and
not as guarantor of such Indebtedness, not to exceed at any one time outstanding
$25,000,000;

(q) additional Indebtedness of the MLP or any of its Restricted Subsidiaries in
an aggregate principal amount (for the MLP and all Restricted Subsidiaries) not
to exceed the greater of (i) $70,000,000 and (ii) 5.0% of Consolidated Net
Tangible Assets (determined at the time of incurrence) at any time outstanding
and any Permitted Refinancing thereof; and

 

82



--------------------------------------------------------------------------------

(r) other Indebtedness of the MLP and its Restricted Subsidiaries so long as:
(i) at the time of the incurrence or issuance of such Indebtedness, no Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) the MLP is in compliance with Section 7.1 on a Pro Forma Basis after giving
effect to such incurrence; provided that the Consolidated Leverage Ratio,
calculated on a Pro Forma Basis, shall be equal to or less than the applicable
Consolidated Leverage Ratio (including, if such Indebtedness is being incurred
in connection with an acquisition that would result in the occurrence of an
Adjustment Period, any adjustments in the Consolidated Leverage Ratio resulting
from the occurrence of such Adjustment Period) for the most recently ended Test
Period set forth in Section 7.1(a) minus 0.25 (e.g., 4.00 shall be reduced to
3.75), (iii) such Indebtedness shall not mature nor have any scheduled
amortization prior to the date that is one year after the Revolving Termination
Date and (iv) the terms of the documentation for such Indebtedness do not
require the MLP or any of its Restricted Subsidiaries to repurchase, repay or
redeem such Indebtedness (or make an offer to do any of the foregoing) upon the
happening of any event (other than as a result of an event of default thereunder
or pursuant to customary “change of control” provisions or asset sale offers)
prior to the Revolving Termination Date or subject to the payment in full of the
Obligations.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the MLP or its Restricted Subsidiaries, as the
case may be, in conformity with GAAP;

(b) Transaction Liens;

(c) Permitted Liens;

(d) any Lien on any property of the MLP or any Restricted Subsidiary existing on
the date hereof and listed in Schedule 7.3 and any modifications, replacements,
renewals or extensions thereof; provided that the Lien does not (i) extend to
any additional property or (ii) secure any additional obligations, in each case,
other than the initial property so subject to such Lien and the Indebtedness and
other obligations originally so secured, and any modifications, replacements,
renewals, extensions or refinancings thereof permitted hereunder;

(e) Liens on assets acquired, constructed, developed, designed or improved by
the MLP or any Restricted Subsidiary; provided that (i) the Indebtedness secured
by such Liens is permitted by Section 7.2(j), and (ii) such Liens will only
apply to such assets (plus additions, accessions, replacements to or of such
assets);

(f) Liens securing Indebtedness permitted by Section 7.2(e) or (j)(ii); provided
that any such Lien is not extended to cover any other property or assets of the
MLP or any Restricted Subsidiary (except additions, accessions, replacement and
improvements to or of the property or assets subject to such Lien), except to
the extent such extended Lien is permitted to be incurred under any other clause
of this Section 7.3;

(g) any Lien granted in favor of the Swingline Lender or any Issuing Bank
pursuant to arrangements designed to eliminate such Swingline Lender’s or
Issuing Bank’s risk with respect to any Defaulting Lender’s or Defaulting
Lenders’ participation in Swingline Loans or Letters of Credit, respectively, as
contemplated by Section 2.23;

 

83



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness or other obligations of the MLP or a Restricted
Subsidiary to a Loan Party;

(i) Liens on Capital Stock of any Unrestricted Subsidiary;

(j) Liens securing obligations under Hedging Agreements of the MLP or any
Restricted Subsidiary permitted under Section 7.2(o) and deposits and margin
payments made in connection therewith, provided that the aggregate amount of
such deposits and margin payments at any time shall not exceed $10,000,000;

(k) [reserved];

(l) Liens incurred in connection with Sale and Leaseback Transactions permitted
under Section 7.2(e);

(m) Liens on property of a Person at the time such Person becomes a Restricted
Subsidiary of the MLP, provided such Liens were not created in contemplation
thereof and do not extend to any other property of the MLP or any Restricted
Subsidiary (except additions, accessions, replacements and improvements to or of
the property or assets subject to such Lien), except to the extent such extended
Lien is Permitted to be incurred under any other clause of this Section 7.3;

(n) Liens not otherwise permitted by this Section 7.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby (for the MLP and
all Restricted Subsidiaries) do not exceed the greater of (i) $70,000,000 and
(ii) 5.0% of Consolidated Net Tangible Assets at any time outstanding
(determined at the time of incurrence), which Liens, if secured by Collateral,
may be equal and ratable with or junior to the Transaction Liens; provided that
in the event that such Liens are secured by Collateral, such Liens are subject
to an intercreditor agreement reasonably satisfactory to the Administrative
Agent; and

(o) Liens pursuant to the Transaction Documentation as in effect on the Closing
Date, and as amended or modified thereafter on terms that are not materially
less favorable to the MLP and its Restricted Subsidiaries, taken as a whole,
considered in the aggregate taking into account all such substantially
contemporaneous amendments and modifications of the Transaction Documentation.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Restricted Subsidiary of the MLP may be merged or consolidated with or
into the MLP (provided that the MLP shall be the continuing or surviving Person)
or with or into any other Restricted Subsidiary (provided that if either
Restricted Subsidiary was a (i) Subsidiary Guarantor the surviving or continuing
Person shall be a Guarantor and (ii) Borrower the surviving or continuing Person
shall be a Borrower);

(b) any Restricted Subsidiary of the MLP may Dispose of any or all of its assets
pursuant to a Disposition permitted by Section 7.5;

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(d) any Subsidiary (except a Borrower or a Guarantor) may liquidate or dissolve
if (i) the MLP determines in good faith that such liquidation or dissolution is
in the best interests of the MLP and is not materially disadvantageous to the
Lenders and (ii) no Default or Event of Default shall then exist.

 

84



--------------------------------------------------------------------------------

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares or other equity interest of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a) Dispositions of inventory, used, obsolete or surplus equipment or reserves,
Dispositions related to the burn-off of mines, Dispositions of surface rights
and termination of Mining Leases after the completion of mining and reclamation
and termination or abandonment of water rights no longer needed for mining;

(b) Dispositions of cash or Cash Equivalents in any manner not otherwise
prohibited by this Agreement;

(c) Dispositions to the MLP or a Restricted Subsidiary; provided that any such
Dispositions to a Restricted Subsidiary that is not a Loan Party shall comply
with Section 7.8;

(d) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the MLP or any Restricted Subsidiary in the ordinary
course of business or consistent with past practice; provided, however, that any
such license or cross-license of technology or other intellectual property shall
be on a non-exclusive basis;

(e) exchanges of assets of the MLP and its Restricted Subsidiaries (other than
cash and Cash Equivalents) for Additional Assets; provided that (i) no Event of
Default has occurred and is continuing or would result therefrom, (ii) the
aggregate Fair Market Value of assets exchanged (determined at the time of such
exchange) does not exceed the greater of $25,000,000 and 2.50% of Consolidated
Net Tangible Assets (determined at the time of exchange) over the life of this
Agreement and (iii) in the event that in one transaction or series of
transactions the Fair Market Value of the assets exceeds $25,000,000, the MLP or
the applicable Restricted Subsidiary receives an opinion from a nationally
recognized firm demonstrating that the assets so swapped are of reasonably
equivalent value;

(f) the sale of assets by the MLP and its Restricted Subsidiaries consisting of
leases and subleases of real property solely to the extent that such Real
Property is not necessary for the normal conduct of operations of the MLP and
its Restricted Subsidiaries;

(g) Dispositions permitted under Section 7.3, Section 7.4 (other than 7.4(b)),
Section 7.6, Section 7.8 or Section 7.11;

(h) the unwinding of any Hedging Agreements;

(i) the surrender, modification, release or waiver of contract rights (including
under leases, subleases and licenses of real property) or the settlement,
release, modification, waiver or surrender of contract, tort or other claims of
any kind;

(j) the issuance of Disqualified Capital Stock or preferred stock permitted
under Section 7.2;

 

85



--------------------------------------------------------------------------------

(k) the issuance of Capital Stock in any Restricted Subsidiary to the extent
consisting of directors’ qualifying shares or shares required by applicable law
to be held by a Person other than the MLP or a Restricted Subsidiary;

(l) the sale or discounting of receivables by the MLP or a Restricted Subsidiary
in the ordinary course of business and not as part of a financing transaction;

(m) the disposition of any asset in connection with a Sale and Leaseback
Transaction permitted under Section 7.2(e);

(n) the issuance or sale of Capital Stock by a Restricted Subsidiary to the MLP
or to another Restricted Subsidiary;

(o) [reserved];

(p) Dispositions with an aggregate Fair Market Value not exceeding the greater
of $115,000,000 and 8.5% of Consolidated Net Tangible Assets (determined at the
time of Disposition) over the life of this Agreement; provided that (i) any
Disposition or related series of Dispositions made pursuant to this clause shall
be made for Fair Market Value and for consideration comprising at least 75% cash
and Cash Equivalents, (ii) no Event of Default has occurred and is continuing at
the time of such disposition or would result therefrom, (iii) the MLP is in
compliance with Section 7.1 on a Pro Forma Basis after giving effect to such
Disposition and (iv) the Net Cash Proceeds thereof are applied as required by
Section 2.11(b);

(q) any Disposition in a transaction or series of related transactions of assets
with a Fair Market Value of less than $5,000,000; and

(r) any Disposition pursuant to or contemplated by the Transaction Documentation
as in effect on the Closing Date, and as amended or modified thereafter on terms
that are not materially less favorable to the MLP and its Restricted
Subsidiaries, taken as a whole, considered in the aggregate taking into account
all such substantially contemporaneous amendments and modifications of the
Transaction Documentation.

7.6 Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment except:

(a) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
thereof if, at the date of declaration or notice, such payment would be
permitted under this Section 7.6;

(b) dividends or distributions by a Restricted Subsidiary to the holders of its
Capital Stock on a pro rata basis or on a basis more favorable to the MLP or any
other Restricted Subsidiary;

(c) the defeasance, redemption, repurchase or other acquisition or retirement
for value of Subordinated Debt with the Net Cash Proceeds from a substantially
concurrent (with any offering within 45 days deemed as substantially
concurrent) (i) incurrence of Subordinated Debt or (ii) offering of Qualified
Capital Stock or contribution of common equity of the MLP or any Restricted
Subsidiary;

 

86



--------------------------------------------------------------------------------

(d) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the MLP may (i) redeem, repurchase or otherwise acquire
or retire for value its Capital Stock or (ii) pay, settle, exercise, redeem,
repurchase, or exchange any other award constituting a Restricted Payment, in
the case of clauses (i) and (ii), that is held or received by current or former
officers, directors or employees (or their estates or beneficiaries under their
estates or their immediate family members), of the General Partner and the MLP
or any of its Restricted Subsidiaries pursuant to any equity subscription
agreement, equity plan, equity option agreement, unitholders’ agreement,
incentive plan or similar agreement under which such Capital Stock was issued or
such award made; provided that the aggregate cash consideration paid therefor in
any calendar year after the Closing Date does not exceed an aggregate amount of
$2,500,000 (with unused amounts in any calendar year being permitted to be
carried over for the two succeeding calendar years);

(e) the repurchase of Capital Stock deemed to occur upon the exercise of units
or other equity options to the extent such Capital Stock represents a portion of
the exercise price of those units or other equity options and any repurchase or
other acquisition of Capital Stock made in lieu of withholding taxes in
connection with any exercise or exchange of equity options, warrants, incentives
or other rights to acquire Capital Stock;

(f) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the declaration and payment of regularly scheduled or
accrued dividends to holders of any class or series of Disqualified Capital
Stock of the MLP or any preferred stock of any Restricted Subsidiary;

(g) payments of cash, dividends, distributions, advances or other Restricted
Payments by the MLP or any of its Restricted Subsidiaries to allow the payment
of cash in lieu of the issuance of fractional units upon (i) the exercise of
options or warrants or (ii) the conversion or exchange of Capital Stock of any
such Person;

(h) payments to the General Partner constituting reimbursement for expenses it
incurs, or payments it makes on behalf of the Group Members, in each case, in
accordance with the Partnership Agreement as in effect on the Closing Date and
as it may be amended or replaced thereafter, provided that any such amendment or
replacement is not materially less favorable to the MLP in any material respect
than the agreement prior to such amendment or replacement; and

(i) the MLP may declare and make distributions on its Capital Stock from
Operating Surplus as defined in the Partnership Agreement and the MLP may redeem
or repurchase its Capital Stock to the extent such distributions, redemptions
and repurchases, when taken together with all other distributions, redemptions
and repurchases made pursuant to this Section 7.6(i) since the Closing Date, do
not exceed, in the aggregate, Operating Surplus (as defined in the Partnership
Agreement) as of the end of the immediately preceding fiscal quarter and are
made in accordance with the Partnership Agreement, provided, that at the time
each such distribution, redemption or repurchase is made, no Default that could
become an Event of Default pursuant to Section 8.01(f) and no Event of Default
exists or would result therefrom;

(j) [reserved]; and

(k) any payments in connection with a consolidation, merger or transfer of
assets in connection with a transaction that is not prohibited by this Agreement
in an amount not to exceed $10,000,000 in the aggregate after the Closing Date.

 

87



--------------------------------------------------------------------------------

7.7 [Reserved].

7.8 Investments. Make any Investments, except:

(a) Cash Equivalents;

(b) Investments existing on the date hereof and listed on Schedule 7.8;

(c) Investments in Loan Parties (including any Person that becomes a Loan Party
immediately after giving effect to and as a result of such Investment) and
Investments by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party;

(d) Investments received as non-cash consideration in a Disposition made
pursuant to and in compliance with Section 7.5;

(e) any Investment acquired in exchange for Qualified Capital Stock of the MLP;

(f) (i) receivables owing to the MLP or any Restricted Subsidiary if created or
acquired in the ordinary course of business, (ii) endorsements for collection or
deposit in the ordinary course of business, (iii) securities, instruments or
other obligations received in compromise or settlement of debts created in the
ordinary course of business, or by reason of a composition or readjustment of
debts or bankruptcy or reorganization of another Person, or in satisfaction
claims and judgments and (iv) any Investment as a result of a foreclosure by the
MLP or any of its Restricted Subsidiaries with respect to any secured Investment
or other transfer of title with respect to any secured Investment in default;

(g) Investments made pursuant to surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds and similar obligations, in each case, to the
extent such surety bonds, reclamation bonds, performance bonds, bid bonds,
appeal bonds and similar obligations permitted under this Agreement;

(h) payroll, travel and other loans or advances to, or Guarantee Obligations
issued to support the obligations of, current or former officers, managers,
directors, consultants and employees of the General Partner, the MLP or any
Restricted Subsidiary, in each case in the ordinary course of business or
consistent with past practice in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding;

(i) Investments in Permitted Businesses, Unrestricted Subsidiaries and joint
ventures in an aggregate outstanding amount, taken together with all other
Investments made in reliance on this clause (i), not to exceed the greater of
(i) $190,000,000 and (ii) 14.0% of Consolidated Net Tangible Assets (determined
at the time of such Investment); provided, however, that if any Investment
pursuant to this clause (i) is made in a Person that is not a Loan Party at the
date of the making of such Investment and such Person becomes a Loan Party after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (c) above and shall cease to have been made pursuant to this clause
(i) for so long as such Person continues to be a Loan Party;

(j) extensions of credit to customers, suppliers and joint venture partners in
the ordinary course of business;

 

88



--------------------------------------------------------------------------------

(k) Investments consisting of purchases and acquisitions, in the ordinary course
of business, of inventory, supplies, material or equipment or the licensing or
contribution from any other Person of intellectual property;

(l) [reserved];

(m) Hedging Agreements of the MLP or any Restricted Subsidiary not entered into
for speculation and deposits and margin payments made in connection therewith;

(n) Investments resulting from pledges and deposits permitted under the
definition of “Permitted Liens”;

(o) Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations under any Mining Law or
Environmental Law or with respect to workers’ compensation benefits, in each
case entered into in the ordinary course of business, and pledges or deposits
made in the ordinary course of business in support of obligations under existing
coal sales contracts (and extensions or renewals thereof on similar terms);

(p) any Investments owned by a Person at the time it is acquired by the MLP or a
Restricted Subsidiary to the extent not made in contemplation of such
acquisition;

(q) (i) Guarantee Obligations issued in accordance with Section 7.2 and
(ii) guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course of business or consistent with past practice;

(r) any Investment by the Borrowers or any Restricted Subsidiaries in any
Indebtedness of the Parent or any of its Subsidiaries referred to in Section
7.2(m), provided that such Indebtedness is repaid promptly after such
assumption;

(s) Investments pursuant to or contemplated by any contractual obligations in
respect of the Transaction Documentation as in effect on the Closing Date, and
as amended or modified thereafter on terms that are not materially less
favorable to the MLP and its Restricted Subsidiaries, taken as a whole,
considered in the aggregate taking into account all such substantially
contemporaneous amendments and modifications of the Transaction Documentation;

(t) any Investment by the Borrowers or any Restricted Subsidiaries in any one or
more of Indiana Harbor Coke Company L.P., Indiana Harbor Coke Company, Indiana
Harbor Coke Corporation and The Claymont Investment Company LLC (regardless of
whether such Persons are Unrestricted Subsidiaries) consisting of cash and other
consideration paid to the Parent in connection with any transaction in which the
Parent Disposes of all or a portion of its Equity Interests in such Persons to
the Borrowers or any Restricted Subsidiary;

(u) any Investment acquired as a capital contribution to the MLP or any
Restricted Subsidiary, or made in exchange for, or out of the net cash proceeds
of, a substantially concurrent offering (with any offering within 45 days deemed
as substantially concurrent) of Qualified Capital Stock of the MLP; and

(v) other Investments in an aggregate outstanding amount not to exceed at the
time made the greater of (i) $115,000,000 and (ii) 8.5% of Consolidated Net
Tangible Assets

 

89



--------------------------------------------------------------------------------

determined at such date so long as: (A) immediately before and after giving Pro
Forma Basis effect to any such Investment, no Event of Default shall have
occurred and be continuing and (B) the sum of (1) the aggregate amount of the
aggregate Available Revolving Commitments at such time (after giving effect to
the making of such Investment and any financing thereof) and (2) the aggregate
amount of cash and Cash Equivalents of the Loan Parties (in each case, free and
clear of all Liens, other than (i) involuntary or inchoate Liens, (ii) Liens
securing the Obligations and (iii) Liens permitted under Section 7.3(n) that are
unperfected, junior to or pari passu with the Liens securing the Obligations and
subject to an intercreditor agreement with the Administrative Agent) included in
the consolidated balance sheet of the Loan Parties as of such date shall equal
or exceed $50,000,000.

7.9 Modifications of Certain Debt Instruments. Amend, modify, waive or otherwise
change in any manner materially adverse to the Lenders any of the terms of any
Subordinated Debt (other than intercompany indebtedness) or Indebtedness secured
by Liens on the Collateral contractually subordinated to the Transaction Liens
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that nothing in this
Section 7.9 shall prohibit the MLP and its Restricted Subsidiaries from
consummating a Permitted Refinancing.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
involving aggregate consideration in excess of $5,000,000, unless such
transaction is (i) otherwise permitted under this Agreement, and (ii) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate other than:

(a) transactions among the MLP and the Restricted Subsidiaries;

(b) any Restricted Payment permitted by Section 7.6 and any Investment permitted
by Section 7.8;

(c) any issuance of Capital Stock (other than Disqualified Capital Stock) of the
MLP;

(d) payments or transactions arising under or contemplated by any contract,
agreement, instrument or arrangement in effect on the Closing Date (including,
without limitation, the Partnership Agreement and the Transaction
Documentation), and as amended or modified thereafter on terms that are not
materially less favorable to the MLP and its Restricted Subsidiaries, taken as a
whole, considered in the aggregate taking into account all such substantially
contemporaneous amendments and modifications of the Transaction Documentation;

(e) arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;

(f) loans or advances to officers, directors or employees of the General
Partner, the MLP or its Restricted Subsidiaries in the ordinary course of
business or consistent with past practice or guarantees in respect thereof or
otherwise made on their behalf (including payment on such guarantees);

 

90



--------------------------------------------------------------------------------

(g) the payment of fees, expenses and indemnities to directors, officers,
consultants and employees of the General Partner, the MLP and the Restricted
Subsidiaries in the ordinary course of business;

(h) [reserved];

(i) transactions with any Affiliate in its capacity as a holder of Indebtedness
or Capital Stock of the MLP; provided that such Affiliate is treated the same as
other such holders;

(j) transactions for which the MLP or any Restricted Subsidiary, as the case may
be, obtains a favorable written opinion from a nationally recognized investment
banking firm as to the fairness of the transaction to the MLP and its Restricted
Subsidiaries from a financial point of view; and

(k) transactions with a Person that is an Affiliate of the MLP solely because
the MLP owns, directly or through a Restricted Subsidiary, an Investment in, or
controls, such Person.

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member except for
(a) Sale and Leaseback Transactions permitted by Section 7.2(e) or Section 7.2
(j)(ii) and (b) Sale and Leaseback Transactions between or among Loan Parties or
between or among Restricted Subsidiaries that are not Loan Parties.

7.12 Changes in Fiscal Periods. Permit the Fiscal Year to end on a day other
than December 31 or change the MLP’s method of determining Fiscal Quarters.

7.13 Restrictive Agreements. Directly or indirectly enter into or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition on (x) the ability of any Loan Party to create or permit to exist
any Lien on any of its property or (y) the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to any of its Capital Stock
or to make or repay loans or advances to the MLP or any Restricted Subsidiary;
provided that:

(a) the foregoing shall not apply to restrictions and conditions imposed by law,
rule, regulation, approval, license, permit, order or by any Loan Document, the
Transaction Documentation (as in effect on the Closing Date, and as amended or
modified thereafter on terms that are not materially less favorable to the MLP
and its Restricted Subsidiaries, taken as a whole, considered in the aggregate
taking into account all such substantially contemporaneous amendments and
modifications of the Transaction Documentation);

(b) the foregoing shall not apply to restrictions and conditions contained in
the 2013 Senior Note Indenture, the 2013 Senior Notes, the 2017 Senior Note
Indenture, the 2017 Senior Notes or any guarantee thereof or any Permitted
Refinancing thereof;

(c) the foregoing shall not apply to restrictions and conditions existing on the
date hereof, and any amendments, modifications, restatements, extensions,
renewals, replacements or refinancings of any of the foregoing; provided that
such restrictions or conditions in the amendment, modification, restatement,
extension, renewal, replacement or refinancing are, taken as a whole, no less
favorable in any material respect to the Credit Parties than the encumbrances or
restrictions being amended, modified, restated, extended, renewed, replaced or
refinanced (but shall apply to any amendment or modification expanding the scope
of), or any extension or renewal of, any such restriction or condition;

 

91



--------------------------------------------------------------------------------

(d) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or an
asset pending such sale, provided that such restrictions and conditions apply
only to the Restricted Subsidiary or such asset that is to be sold and such sale
is permitted hereunder;

(e) clause (1) of this Section 7.13 shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness (including
Capital Lease Obligations) permitted by this Agreement on property securing such
Indebtedness;

(f) the foregoing shall not apply to (i) customary provisions in leases or
subleases restricting or prohibiting the assignment and subletting thereof or
any restrictions imposed pursuant to Mining Leases and (ii) other customary
anti-assignment provisions in contracts entered into;

(g) the foregoing shall not apply to restrictions and conditions existing under
any agreements or other instruments of, or with respect to:

(i) any Person, or the property or assets of any Person, at the time the Person,
or property or assets of any Person, is acquired by the MLP or any Restricted
Subsidiary; or

(ii) any Unrestricted Subsidiary at the time it is designated or is deemed to
become a Restricted Subsidiary, which encumbrances or restrictions (A) are not
applicable to any other Person or the property or assets of any other Person and
(B) were not put in place in anticipation of such event and any amendments,
modifications, restatements, extensions, renewals replacements or refinancings
of any of the foregoing, provided that the encumbrances and restrictions in the
amendment, modification, restatement, extension, renewal, replacement or
refinancing are, taken as a whole, no less favorable in any material respect to
the Credit Parties than the encumbrances or restrictions being amended,
modified, restated, extended, renewed, replaced or refinanced;

(h) the foregoing shall not apply to restrictions on cash or other deposits or
net worth imposed by customers, lessors, suppliers or required by insurance
surety bonding companies, in each case in the ordinary course of business;

(i) the foregoing shall not apply to restrictions and conditions existing
pursuant to any Indebtedness incurred by, or other agreement of, a Foreign
Subsidiary or Restricted Subsidiary which is not a Loan Party, which
restrictions are customary for a financing or agreement of such type;

(j) the foregoing shall not apply to customary provisions in joint venture,
operating or similar agreements; and

(k) the foregoing shall not apply to any restriction or condition existing
pursuant to any agreement or instrument related to any Indebtedness permitted to
be incurred subsequent to the Closing Date under Section 7.2 if (i) the
encumbrance and restrictions contained in any such agreement or instrument are,
taken as a whole, no less favorable in any material respect to the

 

92



--------------------------------------------------------------------------------

Credit Parties than the encumbrances and restrictions contained in this
Agreement as in effect as of the Closing Date (as determined in good faith by
the MLP) or (ii) such encumbrance or restriction is, taken as a whole, no less
favorable in any material respect to the Credit Parties than is customary in
comparable financings (as determined in good faith by the MLP) and the MLP
determines in good faith that such encumbrance or restriction will not
materially affect the MLP’s ability to make principal or interest payments on
the notes as and when they become due.

7.14 Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for a Permitted Business.

7.15 Amendments to Transaction Documents. (a) Amend, supplement or otherwise
modify the terms and conditions of the Transaction Documentation (other than the
Omnibus Agreement) except for (i) any such amendment, supplement or modification
that (x) becomes effective after the Closing Date and (y) could not reasonably
be expected to have a Material Adverse Effect or (ii) any supplement to the 2017
Senior Note Indenture providing for the issuance of additional 2017 Senior Notes
to the extent the incurrence of such Indebtedness is otherwise permitted under
this Agreement or (b) amend, supplement or otherwise modify Section 8.6 of the
Omnibus Agreement.

7.16 Sanctions.

Directly, or knowingly indirectly, use any Loan or Letter of Credit or the
proceeds of any Loan or Letter of Credit, or lend, contribute or otherwise make
available such Loan or Letter of Credit or the proceeds of any Loan or Letter of
Credit to any Person, to fund any activities of or business with any Person, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent or otherwise) of Sanctions.

7.17 Anti-Corruption Laws.

Directly, or knowingly indirectly, use the proceeds of any Loan or Letter of
Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, or, if applicable to the MLP or any Subsidiary, the UK
Bribery Act 2010 or other similar anti-corruption legislation in effect in other
jurisdictions.

SECTION 8

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof, or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

93



--------------------------------------------------------------------------------

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of 30 days after receipt of written
notice to the Borrowers’ Agent from the Administrative Agent or the Required
Lenders thereof; or

(e) any Group Member shall (i) default in making any payment of any principal,
interest or other payment of any Material Indebtedness (excluding the Loans)
when and as the same shall become due and payable (giving effect to any period
of grace), or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its Stated Maturity or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable without such Material Indebtedness having been discharged, or any such
default or other event or condition having been cured promptly; provided, that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the assets securing such
Indebtedness; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts
generally, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or substantially all of
its assets; (ii) there shall be commenced against any Group Member (other than
an Immaterial Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; (iii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; (iv) any Group Member (other than an Immaterial
Subsidiary) shall take any written action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; (v) any Group Member shall generally not, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; or (iv) any Group Member or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal

 

94



--------------------------------------------------------------------------------

Liability to such Multiemployer Plan and such Group Member or ERISA Affiliate
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner; and
in each case in clauses (i) through (iv) above, such event or condition,
together with all other such events or conditions, if any, under this Section
8.1(g), would reasonably be expected to result in liability of any Group Member
in an aggregate amount exceeding $50,000,000; or

(h) one or more final judgments or decrees of a court shall be entered against
any Group Member (other than an Immaterial Subsidiary) for the payment of money
in an aggregate amount (not paid or adequately covered by insurance as to which
the relevant insurance company has acknowledged coverage) of the Threshold
Amount or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or

(i) any Lien purported to be created under any of the Security Documents shall
cease to be, for any reason, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any material Collateral, with the priority required
by the applicable Security Document, except (i) as permitted under, or pursuant
to the terms of, the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificate (or other
certificated security referred to in the Guarantee and Collateral Agreement),
promissory note or other instrument delivered to it under the Guarantee and
Collateral Agreement; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert, except (i) as permitted under the Loan Documents or
(ii) pursuant to the terms of the Loan Documents; or

(k) a Change of Control shall occur; or

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (1) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers’ Agent
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (2) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers’ Agent, declare the Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other

 

95



--------------------------------------------------------------------------------

obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Borrowers’ Agent (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this
Section 8, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by each of the Borrowers.

SECTION 9

THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents (including the
execution of any intercreditor agreements contemplated hereunder) and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.2 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Section 9
and Section 10, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
Related Parties shall be (a) liable for any action lawfully taken or omitted to
be taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder, for the

 

96



--------------------------------------------------------------------------------

creation, perfection or priority of any Lien purported to be created by the
Security Documents or for the value or the sufficiency of any Collateral. The
Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party. The Administrative Agent
shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers’ Agent), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, the Majority Facility
Lenders or all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, the Majority Facility Lenders or all Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrowers’
Agent referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, the Majority
Facility Lenders or all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, partners, agents, advisors, attorneys-in-fact or affiliates have made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender acknowledges to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own

 

97



--------------------------------------------------------------------------------

appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its Related
Parties (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may at any time (whether before or after the payment of
the Loans) be imposed on, incurred by or asserted against such Agent Indemnitee
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent Indemnitee under or in connection with any
of the foregoing and the reasonable fees and expenses of legal counsel in
connection with the claims, actions or proceedings by any Agent Indemnitee
against any Loan Party under any Loan Document; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence,
willful misconduct or breach in bad faith of such Agent Indemnitee, and
provided, further, that the above provisions of this Section 9.7 shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim. The agreements in this Section 9.7 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrowers’
Agent. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 8(a) or Section 8(f) with respect to any
Borrower

 

98



--------------------------------------------------------------------------------

shall have occurred and be continuing) be subject to approval by the Borrowers’
Agent (which approval shall not be unreasonably withheld or delayed), whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed). If no successor agent has accepted appointment as Administrative
Agent by the date that is 10 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
Notwithstanding anything to the contrary contained herein, after any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and Section 10.5 shall continue to inure to its (and its Related
Parties’) benefit in respect of any actions taken or omitted to be taken
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including (A) acting
as collateral agent or otherwise holding any collateral security on behalf of
any of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

9.10 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the bookrunners, arrangers, syndication agents, documentation agents or
co-agents shall have any powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, a Lender or an Issuing Lender hereunder.

9.11 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights or remedies generally or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.8, 3.3, and 10.5) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

99



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.8 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender in any such proceeding.

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Capital Stock
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (i) through (v) of the first proviso of Section 10.1, and (ii) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan

 

100



--------------------------------------------------------------------------------

Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(A) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (B) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of subsection (a), (b) or (c) of Section 2.17 without the
written consent of each Lender directly and adversely affected thereby;
(v) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility adversely affected
thereby; (vi) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (vii) amend, modify or waive any provision of
Section 9 or any other provision of any Loan Document that affects the
Administrative Agent without the written consent of the Administrative Agent;
(viii) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender; (ix) amend, modify or waive any
provision of Section 3 or the rights or duties hereunder or under any other Loan
Document of the Issuing Lenders without the written consent of the Issuing
Lenders; or (x) amend, modify or waive any provision of Section 5.02 of the
Guarantee and Collateral Agreement without the written consent of each Lender
adversely affected thereby. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Notwithstanding the foregoing:

(i) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrowers
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders;

 

101



--------------------------------------------------------------------------------

(ii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrowers and the Lenders providing the relevant
Replacement Term Loans (as defined below) and/or Replacement Revolving Loans and
Replacement Revolving Commitments (as defined below) (and without the necessity
of obtaining the consent of any other Lender) to permit the refinancing,
replacement or modification of (a) all or any portion of the outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”) and/or (b) all outstanding Revolving Loans (“Replaced
Revolving Loans”) and Revolving Commitments (“Replaced Revolving Commitments”)
with replacement revolving loans hereunder (“Replacement Revolving Loans”) and
replacement revolving commitments hereunder (“Replacement Revolving
Commitments”), provided that (x)(1) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, (2) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Replaced Term Loans and
(3) the Weighted Average Life to Maturity of such Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Replaced Term
Loans and (y)(1) the aggregate principal amount of such Replacement Revolving
Loans and Replacement Revolving Commitments shall not exceed the aggregate
principal amount of such Replaced Revolving Loans and Replaced Revolving
Commitments, (2) the Applicable Margin for such Replacement Revolving Loans
shall not be higher than the Applicable Margin for such Replaced Revolving
Loans, (3) the Commitment Fee Rate applicable to such Replacement Revolving
Commitments shall not be higher than the Commitment Fee Rate for such Replaced
Revolving Commitments, (4) the Weighted Average Life to Maturity of such
Replacement Revolving Loans shall not be shorter than the Weighted Average Life
to Maturity of such Replaced Revolving Loans at the time of such refinancing,
(5) the Administrative Agent shall have received all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to real property Collateral as required
by applicable law and as reasonably required by the Administrative Agent to
comply with applicable Law or the requirements of its regulators in connection
with the Replacement Term Loans and/or Replacement Revolving Loans and
Replacement Revolving Commitments and (6) the Net Cash Proceeds of such
Replacement Term Loans and/or Replacement Revolving Loans shall be applied,
substantially concurrently with the incurrence thereof, to prepay the Term Loan
and/or Revolving Loans being so refinanced (or such Term Loan and/or Revolving
Loans shall be converted or continued on terms satisfactory to the Lenders under
such Facility);

(iii) without the consent of any Agent or Lender or the Issuing Lender, the Loan
Parties and the Administrative Agent may (in their respective sole discretion,
or shall, to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law;

(iv) technical and conforming modifications to the Loan Documents may be made
with the consent of the Borrowers’ Agent and the Administrative Agent to the
extent necessary to integrate any Incremental Term Facility or Revolving
Commitments obtained or increased pursuant to Section 2.24;

 

102



--------------------------------------------------------------------------------

(v) this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Borrowers and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement; and

(vi) the Administrative Agent and the Borrowers’ Agent may amend, modify or
supplement this Agreement or any other Loan Document to cure or correct
administrative errors or omissions, any ambiguity, omission, defect or
inconsistency or to effect administrative changes, and such amendment shall
become effective without any further consent of any other party to such Loan
Document so long as (a) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (b) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

In addition, notwithstanding the foregoing, the Borrowers’ Agent may, by written
notice to the Administrative Agent from time to time, make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders of a particular Facility
to make one or more amendments or modifications to (A) allow the maturity of the
Commitments or Loans of the accepting Lenders in respect of such Facility to be
extended, (B) modify the Applicable Margin and/or fees payable with respect to
the relevant Loans and Commitments of the accepting Lenders, and (C) make any
other amendment to a Loan Document required to give effect to the Permitted
Amendments described in clauses (A) and (B) of this paragraph (“Permitted
Amendments”, and any amendment to this Agreement to implement Permitted
Amendments, a “Loan Modification Agreement”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the
Borrowers’ Agent. Such notice shall set forth (i) the terms and conditions of
the requested Permitted Amendments and (ii) the date on which such Permitted
Amendments are requested to become effective. Permitted Amendments shall become
effective only with respect to the Commitments and/or Loans of the Lenders that
accept the applicable Loan Modification Offer (and without the necessity of
obtaining the consent of any other Lender) (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Commitments and/or Loans as to which such Lender’s acceptance has been
made. The Borrowers’ Agent, each other Loan Party and each Accepting Lender
shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof, and the Loan Parties shall also deliver such
resolutions, opinions and other documents as reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each
affected Lender as to the effectiveness of each Loan Modification Agreement.
Each of the parties hereto hereby agrees that (1) upon the effectiveness of any
Loan Modification Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Permitted Amendments evidenced thereby and only with respect to the
Commitments and Loans of the Accepting Lenders as to which such Lenders’
acceptance has been made, (2) any applicable Lender who is not an Accepting
Lender may be (but shall not required to be) replaced by the Borrowers’ Agent in
accordance with Section 2.22, and (3) the Administrative Agent and the
Borrowers’ Agent shall be permitted to make any amendments or modifications to
any Loan Documents necessary to allow any borrowings, prepayments,
participations in Letters of Credit and Swingline Loans and commitment
reductions to be ratable across each class of Commitments the mechanics for
which may be implemented through the applicable Loan Modification Agreement and
may include technical changes related to the

 

103



--------------------------------------------------------------------------------

borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such prepayments and commitment reductions and
reductions in participations in Letters of Credit and Swingline Loans may be
applied on a non-ratable basis to the class of non-Accepting Lenders. The
effectiveness of any Loan Modification Agreement shall be subject to the
Administrative Agent’s receipt of all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to real property Collateral as required by applicable
law and as reasonably required by the Administrative Agent to comply with
applicable Law or the requirements of its regulators in connection with the
Permitted Amendments.

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

10.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, an Issuing Lender or the
Swingline Lender to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or Issuing Lender
pursuant to Section 2 or Section 3 if such Lender or Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under

 

104



--------------------------------------------------------------------------------

such Section by electronic communication. The Administrative Agent, the
Swingline Lender, any Issuing Lender or the Borrowers’ Agent may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT INDEMNITEE IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall Agent
Indemnitee have any liability to the Borrowers, any Lender, any Issuing Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, any
Issuing Lender and the Swingline Lender, may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers’ Agent, the Administrative Agent, the Issuing Lenders and the
Swingline Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities Laws.

 

105



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Loan Notices, Applications
and Swingline Loan Notices) purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that insure to its benefit (solely in its capacity as Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.7, or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any applicable bankruptcy laws or other debtor relief
laws; and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 10.7, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrowers agree (a) to pay or reimburse
the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented out-of-pocket fees and

 

106



--------------------------------------------------------------------------------

disbursements of a single counsel to the Administrative Agent and one local
counsel to the Administrative Agent in each relevant jurisdiction and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrowers’ Agent prior to the Closing Date (in the case of
amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
reasonably deem appropriate, (b) to pay or reimburse each Lender and the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees and out-of-pocket
disbursements of counsel to each Lender and of counsel to the Administrative
Agent, (c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
for Other Taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, each Joint Lead Arranger and each Agent
and their respective Related Parties (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the
proposed use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of such
Indemnitee and regardless of whether such Indemnitee is a party thereto, and
whether or not any such claim, litigation, investigation or proceeding is
brought by a Borrower, its equity holders, its affiliates, its creditors or any
other Person, provided, that no Borrower shall have any obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities (1) are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee (or any of its Related
Indemnitees) or a material breach by such Indemnitee of its obligations
hereunder or under the other Loan Documents or (2) arise solely from a dispute
among the Indemnitees (except when and to the extent that one of the Indemnitees
party to such dispute was acting in its capacity or in fulfilling its role as
Administrative Agent, Joint Lead Arranger, Issuing Lender, Swingline Lender or
any similar role under this Agreement or any other Loan Document, excepting
solely such party in such capacity) that does not involve any act or omission of
the Borrowers or any of their Affiliates, provided, further, that the above
provisions of this clause (d) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from any non-Tax claim, and
provided, further, that pursuant to this clause (d), the Borrowers shall not be
required to reimburse such fees, charges and disbursements of more than one
counsel to the Administrative Agent, the Issuing Lender and all the Lenders,
taken as a whole, and if necessary, one local counsel in any relevant
jurisdiction, to the Administrative Agent, the Issuing Lender and the Lenders,
taken as a whole, unless the representation of one or more Lenders by such
counsel would be inappropriate due to the existence of an actual conflict of
interest, in which case, upon prior written notice to the Borrowers’ Agent, the
Borrowers shall also be required to reimburse the reasonable out of pocket fees,
charges and disbursements of one additional counsel to such affected Lenders in
each relevant jurisdiction. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrowers agree not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or

 

107



--------------------------------------------------------------------------------

otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrowers pursuant to this Section 10.5 shall be submitted to Fay
West (Telephone No. (630) 824-1954) (Telecopy No. (630) 824-1934), at the
address of the Borrowers’ Agent set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Borrowers’ Agent in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive the termination of this Agreement and the repayment of the Loans
and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person) or, except as provided
in paragraph (f) below, to the MLP or any of its Subsidiaries or Affiliates, all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:

(A) the Borrowers’ Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Borrowers’ Agent shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person; and provided, further, that the Borrowers’ Agent shall be deemed
to have consented to any such assignment unless the Borrowers’ Agent shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof;

(B) in the case of any assignment of Revolving Loans and Revolving Commitments,
each Issuing Lender and the Swingline Lender (such consents not to be
unreasonably withheld or delayed); and

(C) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be

 

108



--------------------------------------------------------------------------------

less than $5,000,000 (or, in the case of any Incremental Term Facility,
$1,000,000) unless each of the Borrowers’ Agent and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Borrowers’ Agent
shall be required if an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the MLP and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (1) a Lender, (2) an
affiliate of a Lender or (3) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it (or the
electronic equivalent thereof) and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers’ Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

109



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrowers’ Agent or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person) or the
MLP or any of its Subsidiaries or Affiliates) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (A) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (B) directly affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.18, 2.19 and
2.20 (subject to the requirements and limitations therein, including the
requirements under Section 2.19(f) (it being understood that the documentation
required under Section 2.19(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.6; provided that such
Participant (1) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section 10.6 and (2) shall
not be entitled to receive any greater payment under Sections 2.18 or 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers’ Agent, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document), except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

110



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

(f) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign (or sell a participation in) all or a portion of its Term
Loans to any Purchasing Borrower Party in accordance with this Section 10.6;
provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Purchasing Borrower Party purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit L hereto (a
“Purchasing Borrower Party Assignment and Assumption”) in lieu of an Assignment
and Assumption;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party;

(D) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose under
any Loan Document;

(E) (i) no Purchasing Borrower Party may use the proceeds from Revolving Loans
or Swingline Loans to purchase any Term Loans and (ii) Term Loans may only be
purchased by a Purchaser Borrowing Party if, both before and after giving effect
to any such purchase, no Revolving Loans or Swingline Loans shall be
outstanding;

(F) any offer by a Purchasing Borrower Party to purchase or take by assignment
any Term Loans shall be made to all Lenders pro rata (with buyback mechanics to
be agreed between such Purchasing Borrower Party and the Administrative Agent);
and

(G) the Purchasing Borrower Party shall represent at the time of the purchase or
assignment that it has no material non-public information that has not been
disclosed to the other Lenders generally (other than those that elect not to
receive non-public information).

 

111



--------------------------------------------------------------------------------

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, or make such other
adjustments as shall be equitable, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to any Borrower, any such notice
being expressly waived by the Borrowers to the extent permitted by applicable
law, upon any Obligations becoming due and payable by any Borrower (whether at
the Stated Maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the MLP. Each Lender agrees
promptly to notify the Borrowers’ Agent and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or e-mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

112



--------------------------------------------------------------------------------

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction (or, in the case of matters relating to the Security
Documents, non-exclusive jurisdiction) of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers’ Agent,
as the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right of the Administrative
Agent or the Lenders to effect service of process in any other manner permitted
by law or shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably

 

113



--------------------------------------------------------------------------------

authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the MLP having the effect of releasing any Collateral or Guarantee
Obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1, (ii) under the circumstances described in
paragraph (b) below or (iii) as contemplated by Section 7.15 of the Guarantee
and Collateral Agreement.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations under the Loan Documents (other than Obligations under or in respect
of Specified Swap Agreements, Specified Cash Management Agreements or unasserted
indemnification, tax gross-up, expense reimbursements or yield protection
obligations, in each case for which no claim has been made) shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (other than any outstanding Letters of Credit that have been cash
collateralized or back-stopped by a letter of credit or otherwise in a manner
reasonably satisfactory to the applicable Issuing Lender), the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those contingent obligations expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

(c) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 10.14.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with provisions at least as restrictive as those of this Section 10.15, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Swap Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, officers, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) to market data collectors,
(k) if agreed by the Borrowers’ Agent in its sole discretion, to any other
Person and (l) to the extent that such information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
affiliates on a nonconfidential basis from a source other than the MLP or any of
its Affiliates.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the MLP and its Affiliates and their related parties or
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

114



--------------------------------------------------------------------------------

All information, including requests for waivers and amendments, furnished by the
MLP or the Administrative Agent pursuant to, or in the course of administering,
this Agreement or the other Loan Documents will be syndicate-level information,
which may contain material non-public information about the MLP and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender acknowledges to the MLP and the Administrative Agent
that it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

10.18 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the Loans and Letters of Credit to be provided by the Lenders
and the Administrative Agent under this Agreement, for the mutual benefit,
directly and indirectly, of each of the Borrowers and in consideration of the
undertakings of each of the Borrowers to accept joint and several liability for
the obligations of each of them with respect to the Obligations.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment of
all of the Obligations arising under this Agreement, it being the intention of
the parties hereto that all the Obligations shall be the joint and several
payment obligations of all the Borrowers without preferences or distinction
among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations hereunder as and when due, then
in each such event the other Borrowers will make such payment with respect to
such Obligation.

(d) The obligations of each Borrower under the provisions of this Section 10.18
constitute full recourse obligations of such Borrower enforceable against it to
the full extent of its properties and assets, and, to the extent permitted by
applicable Requirements of Law, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstance whatsoever.

 

115



--------------------------------------------------------------------------------

(e) The provisions of this Section 10.18 are made for the benefit of the Lenders
and the Administrative Agent and their successors and permitted assigns, and may
be enforced by them in accordance with the terms of this Agreement from time to
time against any of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lenders or the Administrative Agent first
to marshall any of their claims or to exercise any of their rights against any
other Borrower or to exhaust any remedies available to them against any other
Borrower or to resort to any other source or means of obtaining payment of any
of the obligations hereunder or to elect any other remedy. The provisions of
this Section 10.18 shall remain in effect until all the obligations hereunder
shall have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the obligations, is
rescinded or must otherwise be restored or returned by the Lenders or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of the
Borrowers, or otherwise, the provisions of this Section 10.18 will forthwith be
reinstated in effect, as though such payment had not been made.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or agency relationship
between the MLP and its Subsidiaries and any Joint Lead Arranger, any Agent, any
Issuing Lender, the Swingline Lender or any Lender is intended to be or has been
created in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether any Joint Lead Arranger, any Agent, any
Issuing Lender, the Swingline Lender or any Lender has advised or is advising
the MLP or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Joint Lead Arrangers, the
Agents, the Issuing Lenders, the Swingline Lender and the Lenders are
arm’s-length commercial transactions between the MLP and its Affiliates, on the
one hand, and the Joint Lead Arrangers, the Agents, the Issuing Lenders, the
Swingline Lender and the Lenders, on the other hand, (iii) the Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
that they have deemed appropriate and (iv) the Borrowers are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and (b) (i)
the Joint Lead Arrangers, the Agents, the Issuing Lenders, the Swingline Lender
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the MLP or any of its
Affiliates, or any other Person; (ii) none of the Joint Lead Arrangers, the
Agents, the Issuing Lenders, the Swingline Lender and the Lenders has any
obligation to the MLP or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Joint Lead Arrangers, the Agents, the
Issuing Lenders, the Swingline Lender and the Lenders and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the MLP and its Affiliates, and none of the Joint Lead Arrangers, the Agents,
the Issuing Lenders, the Swingline Lender and the Lenders has any obligation to
disclose any of such interests to the MLP or its Affiliates. To the fullest
extent permitted by Law, each of the Borrowers hereby waives and releases any
claims that it may have against the Joint Lead Arrangers, the Agents, the
Issuing Lenders, the Swingline Lender and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

116



--------------------------------------------------------------------------------

10.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swingline Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Amendment and Restatement

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all obligations under
the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to Obligations outstanding hereunder;
(c) the guarantees made to the Lenders, each Affiliate of a Lender that entered
into a Specified Swap Agreement or a Specified Cash Management Agreement and the
Administrative Agent pursuant to the Existing Credit Agreement, shall remain in
full

 

117



--------------------------------------------------------------------------------

force and effect with respect to the Obligations and are hereby reaffirmed;
(d) the Security Documents and the Liens created thereunder in favor of JPMorgan
Chase Bank, N.A., as administrative agent for the benefit of the holders of the
obligations as assigned to Bank of America as Administrative Agent and securing
the Obligations shall remain in full force and effect with respect to the
Obligations and are hereby reaffirmed; and (e) all references in the other Loan
Documents to the Existing Credit Agreement shall be deemed to refer, without
further amendment, to this Agreement. On the Closing Date, the revolving credit
extensions and Revolving Commitments made by the Lenders under the Existing
Credit Agreement shall be re-allocated and restated among the Lenders so that,
and revolving credit extensions and Revolving Commitments shall be made by the
Lenders so that, as of the Closing Date, the respective Revolving Commitments of
the Lenders shall be as set forth on Schedule 1.1A. The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment to the
Existing Credit Agreement made under and in accordance with the terms of
Section 10.1 of the Existing Credit Agreement.

10.23 Exiting Lenders.

Each entity executing this Agreement under the heading “Exiting Lender” on the
signature pages hereto, in its capacity as a lender under the Existing Credit
Agreement (each an “Exiting Lender”), is signing this Agreement for the sole
purposes of amending and restating the Existing Credit Agreement and assigning
its Revolving Commitments and outstanding Revolving Loans (each as defined under
the Existing Credit Agreement) to the Lenders under this Agreement as described
in the following sentence. Upon giving effect to this Agreement, (A) the
outstanding Revolving Loans of each Exiting Lender under the Existing Credit
Agreement shall be fully assigned at par to Lenders under this Agreement and the
outstanding Revolving Commitments of each Exiting Lender under the Existing
Credit Agreement shall be fully-assigned to Lenders under this Agreement so
that, after giving effect to such assignments, the Lenders shall hold each class
of the Revolving Loans and Revolving Commitments, in each case as set forth on
Schedule 1.1A hereto, and (B) such Exiting Lender shall no longer be a party
this Agreement. For the avoidance of doubt, after giving effect to this
Agreement and all transactions contemplated hereunder, no Exiting Lender shall
be a Lender under this Agreement or have any Commitment hereunder.

10.24 New Lenders.

Each entity executing this Agreement under the heading “New Lender” on the
signature pages hereto (each a “New Lender”) hereby agrees to provide a
Revolving Commitment in the amount set forth beside its name on Schedule 1.1A
hereto. Each New Lender (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender hereunder, (B) it has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 of the Existing Credit Agreement and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to become a party hereto, and (C) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
become a party hereto; and (ii) agrees that (A) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (B) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. The Borrowers agree that, as of the Closing Date,
each New Lender shall (i) be a party to this Agreement, (ii) be a “Lender” with
respect to its Loans and Commitments for all purposes of this Agreement and the
other Loan Documents, and (iii) have the rights and obligations of such a Lender
hereunder and the other Loan Documents.

 

118



--------------------------------------------------------------------------------

10.25 Assignments; Prepayments; Reallocations; Reconciliation.

The parties hereto agree that the Borrowers, the Lenders and the Administrative
Agent shall effect such assignments, prepayments, borrowings and reallocations
as are necessary to effectuate the modifications to the Revolving Commitments
and Revolving Loans on the Closing Date such that, after giving effect thereto,
the Lenders shall hold each class of the Revolving Commitments and Revolving
Loans as set forth on Schedule 1.1A. Each party hereto waives any “breakage”
costs that it would otherwise be entitled to pursuant to Section 2.20 solely as
a result of the foregoing.

Concurrently with the closing and effectiveness of this Agreement: (a) the
Borrowers shall pay to the Administrative Agent, for the account of the Lenders
(other than the New Lenders) and the Exiting Lenders (in each case, including in
the capacity of Issuing Lender, if applicable), (i) all interest that has
accrued on the outstanding Revolving Loans to but excluding the Closing Date and
(ii) all commitment fees under Section 2.5 of the Existing Credit Agreement and
all Letter of Credit fees under Section 3.3 of the Existing Credit Agreement
that have accrued to but excluding the Closing Date with respect to the
Revolving Commitments of the Lenders (other than the New Lenders) and Exiting
Lenders as in effect immediately prior to giving effect to this Agreement, and
(b) the Administrative Agent shall distribute such interest and fees to the
Lenders (other than the New Lenders) and Exiting Lenders in accordance with
their applicable pro rata shares as in effect immediately prior to giving effect
to this Agreement.

10.26 No Novation

The execution, delivery and effectiveness of this Agreement shall not extinguish
the obligations outstanding under the Existing Credit Agreement, the Security
Documents or the other Loan Documents or discharge or release the lien or
priority of the Security Documents. Nothing herein contained shall be construed
as a substitution or novation of the obligations outstanding under the Existing
Credit Agreement, the Security Documents or the other Loan Documents, which
shall remain in full force and effect, except to any extent modified hereby or
by instruments executed concurrently herewith.

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SUNCOKE ENERGY PARTNERS, L.P. By:   SunCoke Energy Partners GP LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President and Chief Financial Officer
HAVERHILL COKE COMPANY LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President & Chief Financial Officer
MIDDLETOWN COKE COMPANY, LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President & Chief Financial Officer
HAVERHILL COGENERATION COMPANY LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President & Chief Financial Officer
MIDDLETOWN COGENERATION COMPANY LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President & Chief Financial Officer
SUNCOKE LAKE TERMINAL LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNCOKE LOGISTICS LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President MARIGOLD DOCK, INC. By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President CEREDO LIQUID TERMINAL, LLC
By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President KANAWHA RIVER TERMINALS, LLC
By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President GATEWAY ENERGY & COKE
COMPANY, LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President GATEWAY COGENERATION COMPANY
LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President RAVEN ENERGY LLC By:  

/s/ Fay West

  Name:   Fay West   Title:   Senior Vice President

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Darleen R DiGrazia

  Name:   Darleen R DiGrazia   Title:   Vice President

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, Issuing Lender and Swingline Lender

By:  

/s/ Jonathan M. Philips

  Name:   Jonathan M. Philips   Title:   Senior Vice President

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ John Tucker

  Name:   John Tucker   Title:   Vice President

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Josh Rosenthal

  Name:   Josh Rosenthal   Title:   Authorized Signatory

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Authorized Signatory By:  

/s/ Lea Baerlocher

  Name:   Lea Baerlocher   Title:   Authorized Signatory

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE TORONTO DOMINION BANK, NEW YORK BRANCH,

as a New Lender

By:  

/s/ Savo Bozic

  Name:   Savo Bozic   Title:   Authorized Signatory

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ABN AMRO Capital USA LLC,

as a New Lender

By:  

/s/ Bertus W. Valkhof

  Name:   Bertus W. Valkhof   Title:   Vice President By:  

/s/ R. Bisscheroux

  Name:   R. Bisscheroux   Title:   Director

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as an Existing Lender (executing solely for purposes of Sections 10.23 and
10.25)

By:  

/s/ Savo Bozic

  Name:   Savo Bozic   Title:   Authorized Signatory

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as an Existing Lender (executing solely for purposes of Sections 10.23 and
10.25)

By:  

/s/ Benjamin Livermore

  Name:   Benjamin Livermore   Title:   Officer

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as an Existing Lender (executing solely for purposes of Sections 10.23 and
10.25)

By:  

/s/ Jason C. Hedrick

  Name:   Jason C. Hedrick   Title:   Authorized Signatory

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as an Existing Lender (executing solely for purposes of Sections 10.23 and
10.25)

By:  

/s/ May Huang

  Name:   May Huang   Title:   Assistant Vice President

 

SUNCOKE ENERGY PARTNERS, L.P.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 1.1A

Commitments

 

Lender

   Revolving Commitment      Revolving Percentage  

Bank of America, N.A.

   $ 74,025,974.03        25.974025974 % 

ABN AMRO Capital USA LLC

   $ 55,519,480.52        19.480519481 % 

The Toronto Dominion Bank, New York Branch

   $ 40,714,285.71        14.285714286 % 

Citibank, N.A.

   $ 37,012,987.01        12.987012987 % 

JPMorgan Chase Bank, N.A.

   $ 29,610,389.61        10.389610390 % 

Goldman Sachs Bank USA

   $ 25,909,090.91        9.090909091 % 

Credit Suisse AG, Cayman Islands Branch

   $ 22,207,792.21        7.792207792 %    

 

 

    

 

 

 

Total

   $ 285,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1B

Mortgaged Properties

PART A. MORTGAGED PROPERTIES

 

Owner & Address

  

Tax ID

  

County

Middletown Coke Company, LLC

3353 Yankee Road

Middletown, OH 45044

  

Q6542061000025

Q6542084000002

Q6542084000003

Q6542084000004

Q6542084000065

   Butler, OH

Middletown Cogeneration Company LLC

3353 Yankee Road

Middletown, OH 45044

   Q6542084000066    Butler, OH

Haverhill Coke Company LLC

2446 Gallia Pike

Franklin Furnace, OH 45629

  

06-1018.001

06-1057.000

   Scioto, OH

Haverhill Cogeneration Company LLC

2446 Gallia Pike

Franklin Furnace, OH 45629

   06-1057.002    Scioto, OH

Gateway Energy & Coke Company, LLC

Edwardsville Road and State Route 162

Granite City, IL 62040

  

22-2-20-20-00-000-001.001

22-2-20-19-00-000-004.002

   Madison, IL

Gateway Cogeneration Company LLC

Edwardsville Road and State Route 162

Granite City, IL 62040

   22-2-20-19-00-000-004.003    Madison, IL

Raven Energy LLC

Convent Marine Terminal

7790 LA Highway 44

Convent, Louisiana 70723

   400047400    St. James Parish, LA

PART B. REAL PROPERTIES

See Part A above.



--------------------------------------------------------------------------------

Schedule 1.1C

Mortgages at Closing

PART A. MORTGAGES

 

1. First Amended and Restated Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement by Haverhill Cogeneration Company LLC
to and in favor of Bank of America, N.A.

 

2. First Amended and Restated Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement from Haverhill Coke Company, LLC to
Bank of America, N.A.

 

3. First Amended and Restated Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement from Middletown Cogeneration Company,
LLC to Bank of America, N.A.

 

4. First Amended and Restated Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement from Middletown Coke Company, LLC to
Bank of America, N.A.

 

5. First Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement, Financing Statement and Fixture Filing by Gateway Cogeneration
Company LLC to Bank of America, N.A.

 

6. First Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement, Financing Statement and Fixture Filing, by Gateway Energy and Coke
Company, LLC to Bank of America, N.A.

 

7. First Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement, Financing Statement and Fixture Filing, by Raven Energy LLC to Bank
of America, N.A.

PART B. TITLE INSURANCE POLICIES

 

1. Loan Policy No.: 5011339-4214, dated 1/25/13, issued by Riverbend Commercial
Title Agency, as agent for First American Title Insurance Company, to JPMorgan
Chase Bank, N.A., as Administrative Agent, on real property owned by Haverhill
Cogeneration Company LLC in Scioto County, Ohio, with initial coverage of
$25,000,000.

a. Endorsement dated 8/30/13, increased coverage to $37,500,000

b. Endorsement dated 5/12/14, increased coverage to $62,500,000

 

2. Loan Policy No.: 5011339-4213, dated 1/25/13, issued by Riverbend Commercial
Title Agency, as agent for First American Title Insurance Company, to JPMorgan
Chase Bank, N.A., as Administrative Agent, on real property owned by Haverhill
Coke Company, LLC in Scioto County, Ohio, with initial coverage of $25,000,000.

a. Endorsement dated 8/30/13, increased coverage to $37,500,000

b. Endorsement dated 5/12/14, increased coverage to $62,500,000



--------------------------------------------------------------------------------

3. Loan Policy No.: 5011339-4212, dated 2/8/13, issued by Riverbend Commercial
Title Agency, as agent for First American Title Insurance Company, to JPMorgan
Chase Bank, N.A., as Administrative Agent, on real property owned by Middletown
Cogeneration Company, LLC in Butler County, Ohio, with initial coverage of
$25,000,000.

a. Endorsement dated 8/30/13, increased coverage to $37,500,000

b. Endorsement dated 5/12/14, increased coverage to $62,500,000

 

4. Loan Policy No.: 5011339-4211, dated 1/25/13, issued by Riverbend Commercial
Title Agency, as agent for First American Title Insurance Company, to JPMorgan
Chase Bank, N.A., as Administrative Agent, on real property owned by Middletown
Coke Company, LLC in Butler County, Ohio, with initial coverage of $25,000,000.

a. Endorsement dated 8/30/13, increased coverage to $37,500,000

b. Endorsement dated 5/12/14, increased coverage to $62,500,000

 

5. Loan Policy No.: NCS-704867, dated 3/23/15, issued by First American Title
Insurance Company, to JPMorgan Chase Bank, N.A., as Administrative Agent, on
real property owned by Gateway Energy and Coke Company, LLC in Madison County,
Illinois, with initial coverage of $9,374,200.

 

6. Loan Policy No.: NCS-704867-1, dated 3/23/15, issued by First American Title
Insurance Company, to JPMorgan Chase Bank, N.A., as Administrative Agent, on
real property owned by Gateway Cogeneration Company, LLC in Madison County,
Illinois, with initial coverage of $8,379,800.

 

7. Loan Policy No.: 5211322-0023426e, dated 8/21/15, issued by First American
Title Insurance Company, to JPMorgan Chase Bank, N.A. on real property owned by
Raven Energy LLC in the Parish of St. James, Louisiana with initial coverage of
$200,000,000.



--------------------------------------------------------------------------------

Schedule 1.1D

Existing Letters of Credit

 

Bank

   Reference No.      Beneficiary    Issue Date      Expiry
Date      Amount  

Bank of America

     68131675      National Union Fire Insurance
Company      3/3/2017        3/7/2018      $ 1,915,800  



--------------------------------------------------------------------------------

Schedule 3.1

L/C Commitment

 

Issuing Lender

   L/C
Commitment  

Bank of America, N.A.

   $ 50,000,000.00     

 

 

 

Total

   $ 50,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Schedule 4.15

Subsidiaries

 

Legal Name

  

State of Formation or Incorporation

Ceredo Liquid Terminal, LLC    Delaware FF Farm Holdings LLC    Delaware Gateway
Cogeneration Company LLC    Delaware Gateway Energy & Coke Company, LLC   
Delaware Haverhill Cogeneration Company LLC    Delaware Haverhill Coke Company
LLC    Delaware Jacob Materials Handling LLC    Delaware Kanawha River
Terminals, LLC    Delaware Marigold Dock, Inc.    Delaware Middletown
Cogeneration Company LLC    Delaware Middletown Coke Company, LLC    Delaware
Raven Energy LLC    Delaware SunCoke Energy Partners Finance Corp.    Delaware
SunCoke Lake Terminal LLC    Delaware SunCoke Logistics LLC    Delaware



--------------------------------------------------------------------------------

Schedule 7.2(d)

Existing Indebtedness

1. $16,200,000 lease obligations pursuant to the Master Lease Agreement, dated
as of July 22, 2016, between Pacific Western Bank, its successors and assigns,
as lessor, and Haverhill Cogeneration Company LLC, Middletown Cogeneration
Company LLC, SunCoke Lake Terminal LLC, and Kanawha River Terminals LLC, their
successors and permitted assigns, jointly and severally as the lessee, together
with all riders, schedules, guarantees and other documents related thereto
(collectively, the “Pacific Western Lease Documents”).

2. $112,900,000 principal amount of loans outstanding under the Amended and
Restated Credit Agreement, dated as of June 28, 2013, between Raven Energy LLC,
as borrower, Tyler Forks Iron Company LLC, as the administrative agent, and the
lenders party thereto (the “Raven Term Loan”).



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

1. Liens securing the Pacific Western Lease Documents referenced in item 1 on
Schedule 7.2(d) and including the UCC financing statements reflected in the
chart below.

 

2. Liens securing the Raven Term Loan referenced in item 2 on Schedule 7.2(d)
and including the following:

 

  (i) the Mortgage, Assignment of Leases and Rents and Security Agreement dated
as of July 11, 2012, between Raven Energy LLC and Tyler Forks Iron Company LLC,
as successor in interest to Branch Banking and Trust Company, as Administrative
Agent, and recorded in Book 419, Page 845 with the Clerk of Court for the Parish
of St. James, Louisiana, as amended by that certain First Amendment to Mortgage,
Assignment of Leases and Rents and Security Agreement, effective as of June 28,
2013, between Raven Energy LLC and Tyler Forks Iron Company LLC, as successor in
interest to Branch Banking and Trust Company, as Administrative Agent, and
recorded in Book 433, Page 649 with the Clerk of Court for the Parish of St.
James, Louisiana and that certain Second Amendment to Mortgage, Assignment of
Leases and Rents and Security Agreement, effective as of August 12, 2015,
between Raven Energy LLC and Tyler Forks Iron Company LLC, as successor in
interest to Branch Banking and Trust Company, as Administrative Agent, and
recorded with the Clerk of Court for the Parish of St. James, Louisiana,

 

  (ii) the Amended and Restated General Security Agreement, dated as of June 28,
2013, among Raven Energy LLC and Tyler Forks Iron Company LLC, as successor in
interest to Branch Banking and Trust Company, as Administrative Agent, as
amended by the Amendment to Amended and Restated General Security Agreement,
dated as of August 12, 2015, between Raven Energy LLC and Tyler Forks Iron
Company LLC, as successor in interest to Branch Banking and Trust Company, as
Administrative Agent;

 

  (iii) the Collateral Assignment of Materials Handling and Storage Agreement
with Murray American Coal, Inc., dated March 31, 2015 by Raven Energy LLC in
favor of Tyler Forks Iron Company LLC, as successor in interest to Branch
Banking and Trust Company, as Administrative Agent,

 

  (iv) the Amended and Restated Collateral Assignment of Materials Handling and
Storage Agreement, dated June 28, 2013, by Raven Energy LLC in favor of Tyler
Forks Iron Company LLC, as successor in interest to Branch Banking and Trust
Company, as Administrative Agent.

 

  (v) the Collateral Assignment of Materials Handling and Storage Agreement with
Murray American Coal, Inc., dated March 31, 2015 by Raven Energy LLC in favor of
Tyler Forks Iron Company LLC, as successor in interest to Branch Banking and
Trust Company, as Administrative Agent; and

 

  (vi) the UCC financing statements reflected in the chart below.



--------------------------------------------------------------------------------

Debtor

  

Secured Party/Mortgagor

  

Filing
Location

  

Document

  

Filing No. & Date

  

Collateral
Description/
Amendment
Description

Haverhill Coke Company LLC    Caterpillar Financial Services Corporation   
Delaware SOS    UCC-1    Filing #20132965748, filed 7/31/13; as amended pursuant
to filing 20132972314 filed 7/31/13    Equipment lease    Caterpillar Financial
Services Corporation    Delaware SOS    UCC-1    Filing #20132965755, filed
7/31/13; as amended pursuant to filing 20132972330 filed 7/31/13    Equipment
lease    Caterpillar Financial Services Corporation    Delaware SOS    UCC-1   
Filing #20132965961, filed 7/31/13; as amended pursuant to filing 20132972355
filed 7/31/13    Equipment lease    Caterpillar Financial Services Corporation
   Delaware SOS    UCC-1    Filing #20132965979, filed 7/31/13; as amended
pursuant to filing 20132972348 filed 7/31/13    Equipment lease    Caterpillar
Financial Services Corporation    Delaware SOS    UCC-1    Filing #20160872422,
filed 2/12/16    Equipment lease    Caterpillar Financial Services Corporation
   Delaware SOS    UCC-1    Filing #20160872471, filed 2/12/16    Equipment
lease    Caterpillar Financial Services Corporation    Delaware SOS    UCC-1   
Filing #20160872521, filed 2/12/16    Equipment lease    Caterpillar Financial
Services Corporation    Delaware SOS    UCC-1    Filing #20160872539, filed
2/12/16    Equipment lease    Caterpillar Financial Services Corporation   
Delaware SOS    UCC-1    Filing #20160872661, filed 2/12/16    Equipment lease
   Applied Industrial Technologies Inc    Delaware SOS    UCC-1    Filing
#20167814021, filed 12/12/16    Equipment lease (Consignment) Middletown
Coke Company, LLC    General Electric Credit Corporation of Tennessee   
Delaware SOS    UCC-1    Filing #20121712118, filed 05/02/2012    Equipment
lease    Caterpillar Financial Services Corporation    Delaware SOS    UCC-1   
Filing #20167814021, filed 12/12/16    Equipment lease    Applied Industrial
Technologies Inc    Delaware SOS    UCC-1    Filing #20167814021, filed 12/12/16
   Equipment lease (Consignment) Raven Energy LLC    Tyler Forks Iron Company
LLC, as administrative agent    Delaware SOS    UCC-1    Filing #20122672535
filed 7/11/12; as assigned pursuant to filing 2015-353-3881 filed 8/13/2015; and
as amended pursuant to filing 2015-352-7339 filed 8/13/2015    All assets   
Tyler Forks Iron Company LLC, as administrative agent    Clerk of Court, St.
James Parish, LA        UCC-1 Fixture Filing    Filing #47-63574, as amended by
filing 47-64421 as filed on June 28, 2013; as amended by filing 47-64421 filed
on June 28, 2013; as assigned by filing 47-66594 filed on August 14, 2015; and
as amended by filing 47-66595 filed on August 14, 2015;    All assets on certain
real property described thereto.



--------------------------------------------------------------------------------

Debtor

  

Secured Party/Mortgagor

  

Filing
Location

  

Document

  

Filing No. & Date

  

Collateral
Description/
Amendment
Description

   Konatsu Financial Limited Partnership    Delaware SOS    UCC-1    Filing
#20124526879, filed 11/26/12    Equipment lease Gateway Energy & Coke Company ,
LLC    Wells Fargo Bank, N.A.    Delaware SOS    UCC-1    Filing #20120248148,
filed 1/20/12; as continued pursuant to filing #20167556507 filed on 12/6/16   
Equipment lease SunCoke Lake Terminal LLC    Caterpillar Financial Services
Corporation    Delaware SOS    UCC-1    Filing #20144095642, filed 10/10/14   
Equipment lease Kanawha River Terminals, LLC; SunCoke Lake Terminal LLC;
Middletown Cogeneration Company LLC; Haverhill Cogeneration Company LLC   
Pacific Western Bank    Delaware SOS    UCC-1    Filing #20164443188, filed
7/22/2016    Equipment lease



--------------------------------------------------------------------------------

Schedule 7.8

Existing Investments

None.



--------------------------------------------------------------------------------

Schedule 10.2

Notice Information

 

If to any Loan Party:

  

Andrew M. Kellogg

Assistant Treasurer

SunCoke Energy, Inc.

1011 Warrenville Road

Suite 600

Lisle, IL 60532

Main line: 630-824-1000

Direct line: 630-824-1996

Email: AMKellogg@SunCoke.com

 

With a copy to:

Allison S. Lausas

Vice President & Controller

SunCoke Energy, Inc.

1011 Warrenville Road

Suite 600

Lisle, IL 60532

Main line: 630-824-1000

Direct line: 630-824-1925

Email: ASLausas@SunCoke.com

If to the Administrative Agent or Swingline Lender:   

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Angie Hidalgo

Bank of America

Mail Code: TX1-492-14-11

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

TELEPHONE: 972-338-3768

FAX: 214-416-0555

EMAIL:    angie.hidalgo@baml.com

 

Remittance Instructions:

Furnished upon request

 

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc):

 

Bank of America – Gateway Village

Mail Code: NC1-026-06-03

900 West Trade Street

Charlotte NC 28255-0001

Attention: Darleen R DiGrazia

PHONE: 980-388-5001

FAX: 704-409-0645

EMAIL: darleen.r.digrazia@baml.com



--------------------------------------------------------------------------------

If to Bank of America, N.A., as Issuing Lender:   

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

FAX: 800-755-8743

EMAIL: scranton_standby_LC@bankofamerica.com

 

Remittance Instructions:

Furnished upon request



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

GUARANTEE AND COLLATERAL AGREEMENT

[see attached]

 

A-1



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

DATED AS OF

MAY 24, 2017

AMONG

SUNCOKE ENERGY PARTNERS, L.P., HAVERHILL COKE COMPANY LLC, MIDDLETOWN COKE
COMPANY, LLC, HAVERHILL COGENERATION COMPANY LLC, MIDDLETOWN COGENERATION
COMPANY LLC, SUNCOKE LAKE TERMINAL LLC, SUNCOKE LOGISTICS LLC, MARIGOLD DOCK,
INC., CEREDO LIQUID TERMINAL, LLC, KANAWHA RIVER TERMINALS, LLC, GATEWAY
ENERGY & COKE COMPANY, LLC, GATEWAY COGENERATION COMPANY LLC, RAVEN ENERGY LLC,
JACOB MATERIALS HANDLING LLC, SUNCOKE ENERGY PARTNERS FINANCE CORP. and FF FARM
HOLDINGS LLC

CERTAIN OTHER SUBSIDIARIES OF SUNCOKE ENERGY PARTNERS, L.P.

FROM TIME TO TIME PARTY HERETO

AND

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. DEFINITIONS

     1  

SECTION 1.01

 

Credit Agreement

     1  

SECTION 1.02

 

Other Defined Terms

     2  

Article II. GUARANTEE

     4  

SECTION 2.01

 

Guarantee

     4  

SECTION 2.02

 

Guarantee of Payment

     5  

SECTION 2.03

 

No Limitations, Etc.

     5  

SECTION 2.04

 

Reinstatement

     6  

SECTION 2.05

 

Agreement To Pay; Subrogation

     6  

SECTION 2.06

 

Information

     6  

SECTION 2.07

 

Keepwell

     6  

Article III. PLEDGE OF SECURITIES

     7  

SECTION 3.01

 

Pledge

     7  

SECTION 3.02

 

Delivery of the Pledged Collateral

     7  

SECTION 3.03

 

Representations, Warranties and Covenants

     8  

SECTION 3.04

 

Certification of Limited Liability Company Interests and Limited Partnership
Interests

     9  

SECTION 3.05

 

Registration in Nominee Name; Denominations

     9  

SECTION 3.06

 

Voting Rights; Dividends and Interest, Etc.

     9  

ARTICLE IV. SECURITY INTERESTS IN PERSONAL PROPERTY

     11  

SECTION 4.01

 

Security Interest

     11  

SECTION 4.02

 

Representations and Warranties

     14  

SECTION 4.03

 

Covenants

     15  

SECTION 4.04

 

Other Actions

     18  

SECTION 4.05

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     19  

ARTICLE V. REMEDIES

     20  

SECTION 5.01

 

Remedies Upon Default

     20  

SECTION 5.02

 

Application of Proceeds

     21  

SECTION 5.03

 

Grant of License to Use Intellectual Property

     22  

SECTION 5.04

 

Securities Act, Etc.

     22  

ARTICLE VI. INDEMNITY, SUBROGATION AND SUBORDINATION

     23  

SECTION 6.01

 

Indemnity and Subrogation

     23  

SECTION 6.02

 

Contribution and Subrogation

     23  

SECTION 6.03

 

Subordination

     23  

ARTICLE VII. MISCELLANEOUS

     24  

SECTION 7.01

 

Notices

     24  

SECTION 7.02

 

Security Interest Absolute

     24  

SECTION 7.03

 

Survival of Agreement

     24  

SECTION 7.04

 

Binding Effect; Several Agreement

     24  

SECTION 7.05

 

Successors and Assigns

     25  

SECTION 7.06

 

Administrative Agent’s Fees and Expenses; Indemnification

     25  

 

i



--------------------------------------------------------------------------------

SECTION 7.07

 

Administrative Agent Appointed Attorney-in-Fact

     25  

SECTION 7.08

 

Applicable Law

     26  

SECTION 7.09

 

Waivers; Amendment

     26  

SECTION 7.10

 

WAIVER OF JURY TRIAL

     27  

SECTION 7.11

 

Severability

     27  

SECTION 7.12

 

Counterparts

     27  

SECTION 7.13

 

Headings

     27  

SECTION 7.14

 

Jurisdiction; Consent to Service of Process

     27  

SECTION 7.15

 

Termination or Release

     28  

SECTION 7.16

 

Additional Subsidiaries

     29  

SECTION 7.17

 

Right of Setoff

     29  

SECTION 7.18

 

Amendment and Restatement of Existing Guarantee and Collateral Agreement

     29  

 

Schedules    Schedule I    Subsidiary Guarantors Schedule II    Pledged Stock;
Pledged Debt Securities Schedule III    Intellectual Property Exhibits   
Exhibit A    Form of Supplement Exhibit B    Form of Perfection Certificate

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of May 24, 2017
(this “Agreement”), among SUNCOKE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “MLP”), each direct or indirect subsidiary of the MLP listed as
a “Borrower” on the signature page to the Credit Agreement (as defined herein)
(together with the MLP, collectively, the “Borrowers”), SUNCOKE ENERGY PARTNERS
FINANCE CORP., a Delaware corporation, JACOB MATERIALS HANDLING LLC, a Delaware
limited liability company, FF FARM HOLDINGS LLC, a Delaware limited liability
company and the other Subsidiaries of the MLP from time to time party hereto and
BANK OF AMERICA, N.A. (“Bank of America”), as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) for the
Secured Parties (as defined herein).

PRELIMINARY STATEMENT

WHEREAS, pursuant to that certain Credit Agreement dated of January 24, 2013 (as
amended, modified, extended, renewed or replaced prior to the date hereof, the
“Existing Credit Agreement”) among the MLP and certain other Borrowers, the
lenders party thereto (the “Existing Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (in such capacity, “JPM”), the
Existing Lenders required, as a condition precedent to their entering into the
Existing Credit Agreement and making extensions of credit to or for the account
of the borrowers thereunder, the borrowers and certain of their Subsidiaries to
execute that certain Guarantee and Collateral Agreement dated as of January 24,
2013 (as amended, supplemented and otherwise modified prior to the date hereof,
the “Existing Guarantee and Collateral Agreement”); and

WHEREAS, in connection with the entry into the Credit Agreement, JPM has
resigned as administrative agent under the Existing Credit Agreement, and Bank
of America has succeeded JPM as administrative agent under the Credit Agreement;
and

WHEREAS, the lenders have agreed to amend and restate the Existing Credit
Agreement pursuant to the Amended and Restated Credit Agreement dated as of the
date hereof (as amended, modified, supplemented, increased, extended, restated,
renewed, refinanced or replaced from time to time, the “Credit Agreement”) among
the Borrowers, the lenders from time to time party thereto (the “Lenders”) and
the Administrative Agent; and

WHEREAS, the Lenders and the Issuing Lenders have agreed to extend credit to the
Borrowers pursuant to, and upon the terms and conditions specified in, the
Credit Agreement. The obligations of the Lenders and the Issuing Lenders to
extend credit to the Borrowers are conditioned upon, among other things, the
Grantors’ agreement to amend and restate the Existing Guarantee and Collateral
Agreement in accordance with the terms of this Agreement. Each Guarantor is a
Subsidiary of a Borrower, will derive substantial benefits from the extension of
credit to such Borrower pursuant to the Credit Agreement and is willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Lenders to extend such credit. Accordingly, the parties hereto agree as
follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein.

(b) The rules of construction specified in Section 1.2 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

“Borrowers” shall have the meaning assigned to such term in the preamble.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third Person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third Person, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise; and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
successor office or any similar office in any other country), including those
listed on Schedule III.

“Equity Interests” shall mean Capital Stock of any Subsidiary of any Grantor.

“Excluded Collateral” shall have the meaning assigned to it in Section 4.01(b).

“Excluded Deposit Account” shall mean any Deposit Account the funds in which are
used, in the ordinary course of business, primarily for, and do not at any time
exceed amounts reasonably required for, the payment of salaries and wages,
workers’ compensation and similar expenses.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
all rights and interests in partnerships, limited partnerships, limited
liability companies and other unincorporated entities, corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Hedge Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.

“Grantors” shall mean the Borrowers and the Guarantors.

“Guarantors” means the collective reference to the Subsidiary Guarantors.

 

2



--------------------------------------------------------------------------------

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third Person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third Person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all pending patent applications or issued patents of the United
States or the equivalent thereof in any foreign country, all registrations and
recordings thereof, including those listed on Schedule III, and (b) all
continuation applications, divisional applications, continuation-in-part
applications, those issued patents that are subject to reissue or reexamination
certificates, and the inventions disclosed or claimed therein, including the
right to make, use, sell offer for sale or import the inventions disclosed or
claimed therein.

“Perfection Certificate” shall mean a certificate, dated as of the date hereof,
substantially in the form of Exhibit B, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by a
Responsible Officer of the Borrowers’ Agent.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other certificated securities or certificates representing Capital Stock now or
hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, at any
time, each Grantor with total assets exceeding $10,000,000 at the time the
relevant guaranty, pledge of Pledged Collateral or grant of the relevant
Security Interest becomes or would become effective with respect to such Swap
Obligation or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another Person to qualify as an
“eligible contract participant” at such time under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) any Issuing Lender, (d) each counterparty to any Specified Swap Agreement
with the MLP or any Restricted Subsidiary, to the extent obligations in respect
thereof constitute Obligations, (e) each banking institution

 

3



--------------------------------------------------------------------------------

party to a Specified Cash Management Agreement with the MLP or a Restricted
Subsidiary, to the extent obligations in respect thereof constitute Obligations,
(f) only for purposes of realization on the Collateral, the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (g) the successors and assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Specified Loan Party” shall have the meaning assigned to such term in
Section 2.07.

“Subsidiary Guarantor” shall mean (a) the Subsidiaries of the MLP identified on
Schedule I hereto as Subsidiary Guarantors and (b) each other Subsidiary of the
MLP that becomes a party to this Agreement as a Subsidiary Guarantor after the
Closing Date.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third Person any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third Person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired,
including all common law rights, applications or registrations filed in the
United States Patent and Trademark Office, any similar offices in any State of
the United States, any other country or any political subdivision (except for
“intent-to-use” applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
Lanham Act has been filed, to the extent, if any, that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all related extensions or renewals, including those listed on Schedule III,
(b) all associated goodwill and (c) all other intangible assets, rights and
interests that uniquely reflect or embody such goodwill.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrowers on the assumption that each Lender has made its portion of the
applicable borrowing of Loans available to the Administrative Agent as
contemplated by Section 2.17 of the Credit Agreement and (ii) with respect to
which a corresponding amount shall not in fact have been returned to the
Administrative Agent by the Borrowers or made available to the Administrative
Agent by any such Lender, (b) with respect to any Issuing Lender, the aggregate
amount, if any, of L/C Obligations or any participation by a Lender in respect
of any Letter of Credit that shall not have been funded by the Borrowers or the
Lenders, as the case may be, in accordance with Sections 3.4 and 3.5 of the
Credit Agreement, as applicable and (c) with respect to any Swingline Lender,
the aggregate amount, if any, of Swingline Loans or any participation by a
Lender in respect of any Swingline Loan that shall not have been funded by the
Lenders in accordance with Section 2.7(b) or (c) of the Credit Agreement.

ARTICLE II.

GUARANTEE

SECTION 2.01 Guarantee. Each Borrower and each Guarantor unconditionally
guarantees, jointly with each Borrower and with the other Guarantors and
severally, to the Administrative Agent, for the ratable benefit of the Secured
Parties, as a primary obligor and not merely as a surety, the due and

 

4



--------------------------------------------------------------------------------

punctual payment and performance of the Obligations. Each Borrower and each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to any Borrower or any other Loan Party of any Obligation, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02 Guarantee of Payment. Each Borrower and each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any Deposit Account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
Borrower or any other Person.

SECTION 2.03 No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise, other than the defense of payment of such obligations in accordance
with the terms thereof. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement (except for rescissions, waivers,
amendments or modifications that by their terms reduce, discharge or impair the
obligations of a Guarantor under this Agreement), (iii) the release of, or any
impairment of or failure to perfect any Lien on or security interest in, any
security held by the Administrative Agent or any other Secured Party for the
Obligations or any of them, (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity other than the payment in full of all the Obligations (other than
Obligations under or in respect of Specified Swap Agreements, Specified Cash
Management Agreements, unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case for which no claim
has been made, and other contingent obligations that survive the repayment of
the Loans). Each Guarantor expressly authorizes the Administrative Agent to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security (in accordance with the Loan
Documents) and direct the order and manner of any sale thereof in its sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, in each case in accordance with
the Loan Documents, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the payment in full of all the Obligations (other
than Obligations under or in respect of Specified Swap Agreements, Specified
Cash Management Agreements, unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case for which no claim
has been made, and other contingent obligations that survive the repayment of
the Loans). The Administrative

 

5



--------------------------------------------------------------------------------

Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any Borrower or any other Loan Party or exercise any other right or remedy
available to them against any Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been paid in full (other than
Obligations under or in respect of Specified Swap Agreements, Specified Cash
Management Agreements, unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case for which no claim
has been made, and other contingent obligations that survive the repayment of
the Loans) and the guarantee of such Guarantor has been released pursuant to
Section 7.15. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04 Reinstatement. Each Borrower and each Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.

SECTION 2.05 Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Borrower or any Guarantor by
virtue hereof, upon the failure of any Borrower or any other Loan Party to pay
any Obligation as expressly contemplated by Section 2.01 when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Borrower and each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Borrower or any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Borrower or such
Guarantor against any other Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VI.

SECTION 2.06 Information. Each Borrower and each Guarantor assumes all
responsibility for being and keeping itself informed of each Borrower’s and each
other Loan Party’s financial condition and assets and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks that such Borrower and such Guarantor assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any other
Secured Party will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

SECTION 2.07 Keepwell. Each Qualified ECP Guarantor hereby, jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each other Grantor with respect to its
obligations under the Loan Documents in respect of a Swap Obligation as may be
needed by such Grantor from time to time to honor all of its obligations under
the Loan Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article II voidable under applicable bankruptcy laws or other debtor relief
laws, and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section 2.07 shall remain in full force and
effect until the termination of the Swap

 

6



--------------------------------------------------------------------------------

Obligations. Each Qualified ECP Guarantor intends this Section 2.07 to
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Grantor for all
purposes of the Commodity Exchange Act.

ARTICLE III.

PLEDGE OF SECURITIES

SECTION 3.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, each Grantor hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the ratable benefit of the Secured Parties, a security interest
in, all of such Grantor’s right, title and interest in, to and under (a)(i) the
Equity Interests owned by such Grantor on the date hereof (including all such
Equity Interests listed opposite the name of such Grantor on Schedule II), (ii)
any other Equity Interests obtained in the future by such Grantor and (iii) the
certificates representing all such Equity Interests (all the foregoing
collectively referred to herein as the “Pledged Stock”); provided, however, that
the Pledged Stock shall not include more than 65% of the issued and outstanding
voting Equity Interests of any Foreign Subsidiary and shall not include any
Excluded Collateral, (b)(i) the debt securities held by such Grantor on the date
hereof (including all such debt securities listed opposite the name of such
Grantor on Schedule II), (ii) any debt securities in the future issued to such
Grantor and (iii) the promissory notes and any other instruments evidencing such
debt securities (all the foregoing collectively referred to herein as the
“Pledged Debt Securities”), (c) subject to the proviso in clause (a) above, all
other property that may be delivered to and held by the Administrative Agent
pursuant to the terms of this Section 3.01, (d) subject to Section 3.06, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (a) and (b) above,
(e) subject to Section 3.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b),
(c) and (d) above, and (f) all Proceeds of any of the foregoing (the items
referred to in clauses (a) through (f) above being collectively referred to as
the “Pledged Collateral”). Notwithstanding anything to the contrary, no pledge
or security interest is created hereby in, and the Pledged Collateral shall not
include, any Excluded Collateral.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02 Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities, to
the extent that such Pledged Securities are either (i) certificated Equity
Interests or (ii) in the case of promissory notes or other Instruments
evidencing Indebtedness, required to be delivered pursuant to paragraph (b) of
this Section 3.02.

(b) All Indebtedness (other than any Indebtedness that, individually, has a
principal amount less than $1,000,000) owing to any Loan Party that is evidenced
by (i) a promissory note or (ii) other Instrument evidencing Indebtedness of
which a Responsible Officer is aware shall be promptly pledged and delivered
(except in the case of promissory notes or other Instruments evidencing
Indebtedness that, as of the Closing Date, have been lost, misplaced or
destroyed) to the Administrative Agent, for the ratable benefit of the Secured
Parties, pursuant to the terms hereof.

 

7



--------------------------------------------------------------------------------

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) shall
be accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer reasonably satisfactory to the Administrative Agent and
duly executed in blank by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral delivered pursuant to the terms of
this Agreement shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Administrative Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the applicable
securities, which schedule shall be attached hereto as Schedule II and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of the pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

SECTION 3.03 Representations, Warranties and Covenants. The Grantors jointly and
severally represent, warrant and covenant to and with the Administrative Agent,
for the benefit of the Secured Parties, that:

(a) as of the date hereof, Schedule II correctly sets forth the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Pledged Debt
Securities required to be pledged hereunder;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a Person that is not a Subsidiary or Affiliate
of a Grantor, to the best of each Grantor’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities (solely with respect to Pledged Debt Securities issued by a
Person that is not a Subsidiary or Affiliate of a Grantor, to the best of each
Grantor’s knowledge), are legal, valid and binding obligations of the issuers
thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and an implied covenant of good
faith and fair dealing;

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each Grantor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, and (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than transfers made in compliance with the Credit
Agreement;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Stock and, to the extent issued by the
MLP or any of its Subsidiaries, the Pledged Debt Securities, are and will
continue to be freely transferable and assignable pursuant hereto and to the
exercise by the Administrative Agent of its rights and remedies hereunder, and
none of the Pledged Stock and, to the extent issued by the MLP or any of its
Subsidiaries, the Pledged Debt Securities are or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any

 

8



--------------------------------------------------------------------------------

nature that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Collateral hereunder, the sale or disposition thereof pursuant hereto or
to the exercise by the Administrative Agent of rights and remedies hereunder
except in each case pursuant to a transaction permitted by, and Liens permitted
under, the Credit Agreement;

(e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will use commercially reasonable efforts to defend its title or interest
thereto or therein against any and all Liens (other than any Lien created or
permitted by the Loan Documents), however arising, of all Persons whomsoever;

(f) no consent or approval of any Governmental Authority or any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain, for the
ratable benefit of the Secured Parties, a legal, valid and perfected lien upon
and security interest in such Pledged Securities under the New York UCC to the
extent such lien and security interest may be created and perfected under the
New York UCC, subject only to Liens permitted under the Credit Agreement, as
security for the payment and performance of the Obligations; and

(h) subject to applicable local law in the case of any Pledged Collateral issued
by any Foreign Subsidiary, the pledge effected hereby is effective to vest in
the Administrative Agent, for the benefit of the Secured Parties, the rights of
the Administrative Agent in the Pledged Collateral as set forth herein.

SECTION 3.04 Certification of Limited Liability Company Interests and Limited
Partnership Interests. To the extent any interest in any limited liability
company or limited partnership which is a Grantor or a Subsidiary of a Grantor
organized under the laws of the United States or any jurisdiction thereof and
that is controlled by any Grantor is represented by a certificate and is pledged
hereunder, each such interest shall be a “security” within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC. For the avoidance of doubt, no such limited liability company or limited
partnership shall be required to include in its operative documents or any such
certificate any provision that any such interests shall be a “security” within
the meaning of Article 8 of the New York UCC.

SECTION 3.05 Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent, or, if an Event of Default shall have occurred and be
continuing, its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent). Each Grantor will promptly give to the Administrative Agent copies
of any notices or other communications received by it with respect to Pledged
Securities in its capacity as the registered owner thereof. The Administrative
Agent shall at all reasonable times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any reasonable purpose consistent with this Agreement.

SECTION 3.06 Voting Rights; Dividends and Interest, Etc. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given the Grantors written notice (which notice shall be deemed
to have been given immediately upon the occurrence of an Event of Default under
clause (i) or (ii) of Section 8(f) of the Credit Agreement with respect to the
applicable Grantor) that their rights under this Section 3.06 are being
suspended:

 

9



--------------------------------------------------------------------------------

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
rights and powers shall not be exercised in any manner that would reasonably be
expected to materially and adversely affect the rights inuring to a holder of
any Pledged Securities or the rights and remedies of any of the Administrative
Agent or the other Secured Parties under this Agreement or the Credit Agreement
or any other Loan Document or the ability of the Secured Parties to exercise the
same.

(ii) The Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the ratable benefit of the
Secured Parties and shall be forthwith delivered to the Administrative Agent in
the same form as so received (with any necessary endorsement or instrument of
assignment). This paragraph (iii) shall not apply to dividends between or among
the Borrowers, the Guarantors and any Subsidiaries of a Borrower only of
property subject to a perfected security interest under this Agreement; provided
that the Borrowers’ Agent notifies the Administrative Agent in writing,
specifically referring to this Section 3.06 at the time of such dividend and
takes any actions the Administrative Agent specifies to ensure the continuance
of its perfected security interest in such property under this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified (or shall be deemed to have
notified pursuant to Section 3.06(a)) the Grantors of the suspension of their
rights under paragraph (a)(iii) of this Section 3.06, all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received

 

10



--------------------------------------------------------------------------------

by any Grantor contrary to the provisions of this Section 3.06 shall be held in
trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Administrative Agent upon demand in the same form as so received (with any
necessary endorsement or instrument of assignment). Any and all money and other
property paid over to or received by the Administrative Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Administrative Agent
in an account to be established by the Administrative Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 5.02. After all Events of Default have been cured or waived and the
Borrowers’ Agent has delivered to the Administrative Agent certificates to that
effect, the Administrative Agent shall promptly repay to each applicable Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified (or shall be deemed to have
notified pursuant to Section 3.06(a)) the Grantors of the suspension of their
rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Administrative Agent in its sole
and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

(e) After all Events of Default have been cured and waived and the Borrowers’
Agent has delivered to the Administrative Agent a certificate stating that no
Event of Default has occurred and is continuing, each Grantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
subparagraph (a)(i) above and the obligations of the Administrative Agent under
subparagraph (a)(ii) shall be in effect.

ARTICLE IV.

SECURITY INTERESTS IN PERSONAL PROPERTY

SECTION 4.01 Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”), in all right, title or interest in
or to any and all of the following assets

 

11



--------------------------------------------------------------------------------

and properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter-of-Credit Rights;

(xi) all Commercial Tort Claims set forth on the Perfection Certificate, as the
same may be supplemented from time to time;

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

(b) Notwithstanding anything herein to the contrary, in no event shall the
Pledged Collateral or Article 9 Collateral include, and no Grantor shall be
deemed to have granted a security interest hereunder or under any other Loan
Document in, (I) any General Intangible, Instrument, license, property right,
permit or any other contract or agreement to which a Grantor is a party or any
of its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (x) the abandonment,
invalidation, voiding or unenforceability of any right, title or interest of the
Grantor therein (including in any Trademark application filed on an intent to
use basis until the filing and acceptance of a statement of use), (y) a
violation of a valid and enforceable restriction in respect of such General
Intangible, Instrument, license, property right, permit or any other contract or
agreement or other such rights (1) in favor of a third party or (2) under any
law, regulation, permit, order or decree of any Governmental Authority or (z) a
breach or termination (or result in any party thereto having the right to
terminate) pursuant to the terms of, or a default under, such General
Intangible, Instrument, license, property right, permit or any other contract or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law or principles of equity); provided, however, that
such security interest shall attach immediately at such time as the condition
causing such abandonment, invalidation, unenforceability or breach or
termination, as the case may be, shall be

 

12



--------------------------------------------------------------------------------

remedied and, to the extent severable, shall attach immediately to any portion
of such General Intangible, Instrument, license, property right, permit or any
other contract or agreement that does not result in any of the consequences
specified in the immediately preceding clause (x), (y) or (z) including, any
proceeds of such General Intangible, Instrument, license, property rights,
permit or any other contract or agreement; (II) more than 65% of the outstanding
voting Equity Interests in any Foreign Subsidiary, (III) the Equity Interests in
any Unrestricted Subsidiary or any Foreign Subsidiary that is not a first tier
Foreign Subsidiary, (IV) the Equity Interests of any Foreign Subsidiary to the
extent the grant of any security interest therein would require the approval of
any Governmental Authority, (V) Equity Interests of any Person other than
wholly-owned Subsidiaries of the Loan Parties to the extent not permitted by the
terms of such Person’s organizational documents or any joint venture agreement,
shareholders agreement or equivalent document relating to such Person, (VI) any
vehicle or other asset subject to certificate of title, (VII) owned real
property (together with improvements thereof and any related mineral rights
owned by any Loan Party intended to be accessed through such real property) and
all leasehold interests (other than any such owned real property and leasehold
interests that are subject to or required to be subject to a Mortgage under the
Credit Agreement), (VIII) any asset owned by any Grantor that is subject to a
purchase money lien or a Capital Lease Obligation permitted under the Credit
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such Capital Lease Obligation) prohibits or
requires the consent of any Person other than the Grantors as a condition to the
creation of any other security interest on such asset, (IX) to the extent
applicable law requires that a Subsidiary of such Grantor issue directors’
qualifying shares, such shares or nominee similar shares, (X) any assets
(including Capital Stock) to the extent that such grant of a security interest
is prohibited by any applicable law, treaty, rule or regulation, (XI) any
Excluded Deposit Accounts, and (XII) any assets with respect to which the
Administrative Agent shall reasonably determine that the cost of creating and/or
perfecting a security interest therein is excessive in relation to the benefit
to the Secured Parties (collectively, “Excluded Collateral”).

(c) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Article 9 Collateral as “all assets” of such Grantor or words of similar effect,
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Administrative
Agent promptly upon request.

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party.

 

13



--------------------------------------------------------------------------------

(d) The Security Interest and the security interest granted pursuant to this
Article IV is granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 4.02 Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete in all material respects as of the Closing Date. Uniform
Commercial Code financing statements (including fixture filings and UCC-3
statements reflecting the assignment of the security interests from JPM to the
Administrative Agent, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Section 9 of the Perfection
Certificate (or specified by notice from any Borrower to the Administrative
Agent after the Closing Date in the case of filings, recordings or registrations
required by Sections 6.2(b) or 6.9 of the Credit Agreement), which are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office or the United States Copyright
Office in order to perfect the Security Interest in the Article 9 Collateral
consisting of Intellectual Property) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Administrative Agent (for the ratable benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof), and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of renewals or continuation statements. Each Grantor
represents and warrants that, to the extent any of the Article 9 Collateral
consists of United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights, a fully executed agreement in the form
hereof (or a fully executed short form agreement in form and substance
reasonably satisfactory to the Administrative Agent), and containing a
description of the applicable Article 9 Collateral, has been delivered to the
Administrative Agent for recording by or with the United States Patent and
Trademark Office or the United States Copyright Office pursuant to 35 U.S.C.
§261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder, as
applicable to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of such Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

 

14



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filing of Uniform Commercial Code financing
statements as described in Section 4.02(b), a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) pursuant to the New York
UCC and (iii) subject to the filing of any applicable security agreements with
the United States Patent and Trademark Office or the United States Copyright
Office as described in Section 4.02(b), a security interest that shall be
perfected in all Article 9 Collateral constituting United States Patents, United
States registered Trademarks and United States registered Copyrights in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to Section 7.3 of the Credit Agreement.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.3 of the Credit
Agreement. No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 7.3 of the Credit
Agreement.

SECTION 4.03 Covenants. (a) Each Grantor agrees to notify the Administrative
Agent in writing within 30 days (or such longer period as the Administrative
Agent may agree) after any change in (i) its legal name, (ii) its identity or
type of organization, (iii) its Federal Taxpayer Identification Number or
organizational identification number (if any) or (iv) its jurisdiction of
organization. Each Grantor agrees promptly to provide the Administrative Agent
with certified organizational documents reflecting any of the changes described
in the first sentence of this paragraph. Each Grantor agrees promptly to notify
the Administrative Agent if any material portion of the Article 9 Collateral
owned or held by such Grantor is damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.1(a) of the Credit
Agreement, the Borrowers’ Agent shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer certifying that all Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings recordings or registrations, including all
refilings, recordings and registrations, containing a description of the Article
9 Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified in the Perfection Certificate
or clause (a) of this Section 4.03 to the extent necessary to protect and
perfect the Security Interest for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period); provided such
certification shall be made based on file-stamped copies of the

 

15



--------------------------------------------------------------------------------

Uniform Commercial Code financing statements prepared by the Administrative
Agent in accordance with Section 4.02(b) and filed by the Administrative Agent
in the jurisdiction of organization of each Grantor and delivered to the
Borrowers’ Agent. Each certificate delivered pursuant to this Section 4.03(b)
shall identify in the format of Schedule III all United States issued,
registered or applied for Intellectual Property of any Grantor in existence on
the date thereof and not then listed on such Schedules or previously so
identified to the Administrative Agent, but only to the extent that such
Intellectual Property would be required to be identified on Schedule III if it
were Intellectual Property of any Grantor on the Closing Date.

(c) Subject to the rights of such Grantor under the Loan Documents to dispose of
Article 9 Collateral, each Grantor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Administrative Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 7.3 of the Credit Agreement.

(d) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed in any relevant jurisdiction of the United
States all such further instruments and documents and take all such actions as
the Administrative Agent may from time to time reasonably request to better
assure, obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing or
continuation statements (including fixture filings) or other documents in
connection herewith or therewith; provided, however, that (i) the Grantors shall
not be required to take any action in any jurisdiction to create any security
interest in assets located or titled outside of the United States (or any
political subdivision thereof) or to perfect any security interests in such
assets, (ii) the Grantors shall not be required to enter into any security
agreement governed by the laws of any jurisdiction other than the United States
(or any political subdivision thereof) and (iii) except as provided in
Section 6.9 or 6.13 of the Credit Agreement, the Grantors shall not be required
to enter into any account control agreements with respect to deposit or
securities accounts or take any other steps to perfect any security interest in
such accounts or cash or cash equivalents.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to identify specifically any asset or item of a Grantor that
may, in the Administrative Agent’s judgment, constitute issued, registered or
applied for United States Copyrights, United States Patents or United States
Trademarks; provided that any Grantor shall have the right, exercisable within
30 days after the MLP has been notified by the Administrative Agent of the
specific identification of such Collateral, to advise the Administrative Agent
in writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Collateral.

(e) At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.10 or 7.3 of the Credit Agreement, and may pay for the maintenance
and preservation of the Article 9 Collateral to the extent any Grantor fails to
do so as required by the Credit Agreement or this Agreement, and each

 

16



--------------------------------------------------------------------------------

Grantor jointly and severally agrees to reimburse the Administrative Agent on
demand for any payment made or any expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
Taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
The Administrative Agent will give notice to the MLP of any exercise of the
Administrative Agent’s rights or powers pursuant to this paragraph (e); provided
that any failure to give or delay in giving such notice shall not operate as a
waiver of, or preclude any other or further exercise of, such rights or powers
or the exercise of any other right or power pursuant to this Agreement.

(f) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the Secured Parties from and against any and all liability for such
performance.

(g) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as permitted by the Credit
Agreement. No Grantor shall make or permit to be made any transfer of the
Article 9 Collateral and each Grantor shall remain at all times in possession or
otherwise in control of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement.

(h) No Grantor will, without the Administrative Agent’s prior written consent,
grant any extension of the time of payment of any Accounts included in the
Article 9 Collateral, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, releases, credits, discounts, compromises, compoundings or
settlements granted or made in the ordinary course of business.

(i) Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment to the
extent required by, and in accordance with the requirements set forth in,
Section 6.5 of the Credit Agreement. Each Grantor irrevocably makes, constitutes
and appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or under the Credit Agreement or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of any Grantor hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to

 

17



--------------------------------------------------------------------------------

the Administrative Agent and shall be additional Obligations secured hereby. The
MLP shall (i) use commercially reasonable efforts to ensure that each provider
of any such insurance agree that it will give the Administrative Agent at least
30 days’ prior written notice before any such policy shall be altered in any
material respect or canceled and (ii) name the Administrative Agent as an
additional insured or as a loss payee, as applicable. It is understood and
agreed that the insurance represented by the certificates delivered by any
Borrower to the Administrative Agent on the Closing Date (and any subsequent
certificates with substantially similar language) are deemed to be in compliance
with the requirements of clause (ii) of the preceding sentence.

(j) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Administrative Agent, records of its Chattel Paper, if any, and its books,
records and documents evidencing or pertaining thereto.

SECTION 4.04 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Security Interest
in the Article 9 Collateral, each Grantor agrees, in each case at such Grantor’s
own expense, to take the following actions with respect to the following Article
9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments subject to the Security Interest having a principal amount of
$1,000,000 or more, such Grantor shall forthwith endorse, assign and deliver the
same to the Administrative Agent, accompanied by such undated instruments of
endorsement, transfer or assignment duly executed in blank as the Administrative
Agent may from time to time reasonably specify.

(b) [Reserved].

(c) Investment Property. To the extent required by Article III, if any Grantor
shall at any time hold or acquire any certificated securities subject to the
Security Interest and required to be included in the Pledged Collateral, such
Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably specify. If any securities now or hereafter acquired by any
Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Administrative Agent thereof and, at the Administrative Agent’s reasonable
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (i) cause the issuer to agree
to comply with instructions from the Administrative Agent as to such securities,
without further consent of any Grantor or such nominee, or (ii) arrange for the
Administrative Agent to become the registered owner of the securities.

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
the Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor including a summary description of such claim and grant
to the Administrative Agent, for the ratable benefit of the Secured Parties, in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Administrative Agent. Each such writing delivered pursuant
to this Section 4.04(d) shall be deemed to be a supplement to Schedule 7 of the
Perfection Certificate and shall disclose all such Commercial Tort Claims in
existence on the date thereof and not then listed on such Schedule or previously
so identified to the Administrative Agent.

 

18



--------------------------------------------------------------------------------

SECTION 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not do any act, or omit to do any act, (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Grantor’s business may become invalidated or dedicated to
the public, and agrees that it shall continue to mark any products covered by a
Patent that is material to the conduct of such Grantor’s business with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws.

(b) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees and sublicensees to, (i) for each Trademark material to the
conduct of such Grantor’s business, (A) maintain such Trademark in full force
free from any claim of abandonment or invalidity for non-use, (B) maintain the
quality of products and services offered under such Trademark, and (C) display
such Trademark with notice of Federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights as
required under applicable law; and (ii) for each Trademark included in the
Collateral, not knowingly use or knowingly permit the use of any such Trademark
in violation of any third party rights.

(c) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees or sublicensees to, for each work covered by a Copyright material
to the conduct of such Grantor’s business that it publishes, displays and
distributes, use copyright notices as required to establish and preserve its
maximum rights under applicable copyright laws.

(d) Each Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of its business may imminently become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, United States Copyright Office
or any court or similar office of any country) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright material to the conduct of its
business, its right to register the same, or its right to keep and maintain the
same.

(e) Each Grantor shall (i) inform the Administrative Agent on an annual basis of
each application filed by itself, or through any agent, employee, licensee,
sublicensee or designee, for any material Patent, or for the registration of any
material Trademark or Copyright with the United States Patent and Trademark
Office, United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof during the preceding Fiscal Year, and (ii) execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may otherwise reasonably request to evidence the
Administrative Agent’s security interest in such Intellectual Property and each
Grantor hereby appoints the Administrative Agent as its attorney in fact to
execute and file such writing for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power being coupled with an
interest is irrevocable.

(f) Each Grantor shall take all necessary steps, as determined in its reasonable
business judgment, and that are consistent with the practice in any proceeding
before the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, to maintain and
pursue each material application relating to the Patents, Trademarks and/or
Copyrights included in the Collateral (and to obtain the relevant grant or
registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for

 

19



--------------------------------------------------------------------------------

renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third Person, such Grantor promptly shall notify
the Administrative Agent and shall, if the Grantor deems it necessary in its
reasonable business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Article 9 Collateral.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its best efforts to obtain all requisite consents or approvals
by the licensor of each Copyright License, Patent License or Trademark License,
and each other material License, under which such Grantor is a licensee to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Administrative Agent, for the ratable benefit of the Secured Parties, or
its designee.

ARTICLE V.

REMEDIES

SECTION 5.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any or all of the following
actions at the same or different times: (a) to the extent permitted under
applicable law, with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantor to the Administrative Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (b) to the extent permitted
under applicable law, with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

 

20



--------------------------------------------------------------------------------

The Administrative Agent shall give each applicable Grantor 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, subject to Section 10.1 of the Credit
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 5.02 Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

21



--------------------------------------------------------------------------------

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, any
Issuing Lender and any Swingline Lender pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

SECTION 5.03 Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors), to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, only upon the occurrence and during the continuation of an
Event of Default; provided, however, that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default.

SECTION 5.04 Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged

 

22



--------------------------------------------------------------------------------

Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Administrative Agent, in its
sole and absolute discretion (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws and
(b) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

ARTICLE VI.

INDEMNITY, SUBROGATION AND SUBORDINATION

SECTION 6.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, such Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, such
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 6.02 Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by a Borrower as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.

SECTION 6.03 Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

 

23



--------------------------------------------------------------------------------

(b) Each Borrower and each Guarantor hereby agree that all Indebtedness owed by
it to any Restricted Subsidiary that is not a Loan Party shall be subordinated
in right of payment to the Obligations to the extent required under the Credit
Agreement.

ARTICLE VII.

MISCELLANEOUS

SECTION 7.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.2 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrowers’ Agent
as provided in Section 10.2 of the Credit Agreement.

SECTION 7.02 Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to the foregoing, (c) any exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement, other than payment in full of all the Obligations
(other than Obligations under or in respect of Specified Swap Agreements,
Specified Cash Management Agreements, unasserted indemnification, tax gross up,
expense reimbursement or yield protection obligations, in each case for which no
claim has been made, and other contingent obligations that survive the repayment
of the Loans).

SECTION 7.03 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, and shall continue in full force and effect
as long as (i) the principal of or any accrued interest on any Loan or any fee
or any other amount payable under any Loan Document is outstanding and unpaid or
the aggregate L/C Exposure does not equal zero (other than with respect to any
outstanding Letters of Credit that have been cash collateralized or back-stopped
by a letter of credit or otherwise in a manner reasonably satisfactory to the
applicable Issuing Lender), or the Commitments have not expired or terminated,
or (ii) any amounts then payable or due (including any amounts that become due
at the time of giving effect to any termination of this Agreement and of the
guarantees, Security Interest, pledge of Pledged Collateral and all other
security interests made or granted hereby) under any Specified Swap Agreement is
unpaid.

SECTION 7.04 Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Loan Party and the

 

24



--------------------------------------------------------------------------------

Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated or
permitted by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

SECTION 7.05 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party. All covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.06 Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.5 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other indemnitees against, and hold each indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other Loan
Documents and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (b), collectively, the
“Indemnified Liabilities”); provided, that no Grantor shall have any obligation
hereunder to any indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such indemnitee. To the extent permitted by
applicable law, no Grantor shall assert, and each Grantor hereby waives any
claim against any indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. Any overdue
amounts payable under this Section 7.06 shall bear interest at the rate
specified in Section 2.14(c)(ii) of the Credit Agreement.

SECTION 7.07 Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent as the attorney-in-fact of such Grantor
during the occurrence of an Event of Default for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.

 

25



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Administrative Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Administrative Agent’s
name or in the name of such Grantor (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof, (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral, (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral, (d) to send
verifications of Accounts to any Account Debtor, (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral, (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral, (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent, and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement in accordance with its terms, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby, other than to
exercise commercially reasonable care in the custody and preservation of any
Collateral in its possession. The Administrative Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence,
willful misconduct or bad faith.

SECTION 7.08 Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09 Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Lender or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 7.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Lender may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.1 of the Credit Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 7.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE ADMINISTRATIVE AGENT) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.12 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 7.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14 Jurisdiction; Consent to Service of Process. (a) Each party to this
Agreement hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the other Loan Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York and the courts of
the United States for the Southern District of New York, in each case located in
the Borough of Manhattan, and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may on the Closing Date or thereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

 

27



--------------------------------------------------------------------------------

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 10.2 of the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto; and

(iv) agrees that nothing herein shall affect the right of the Administrative
Agent or the Lenders to effect service of process in any other manner permitted
by law or shall limit the right to sue in any other jurisdiction.

(b) Each of the parties hereto agrees that a final judgment in any such action
or proceeding may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

SECTION 7.15 Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall automatically terminate when all
the Obligations have been paid in full (other than Obligations under or in
respect of Specified Swap Agreements, Specified Cash Management Agreements,
unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case for which no claim has been made, and other
contingent obligations that survive the repayment of the Loans), and the Lenders
have no further commitment to lend under the Credit Agreement, the aggregate L/C
Exposure has been reduced to zero (or outstanding Letters of Credit have been
cash collateralized or back-stopped by a letter of credit or otherwise in a
manner reasonably satisfactory to the applicable Issuing Lender) and the Issuing
Lenders have no further obligations to issue Letters of Credit under the Credit
Agreement.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder (and the security
interest granted under Article III) in the Collateral of such Subsidiary
Guarantor (and the Equity Interest of such Subsidiary Guarantor pledged as
Collateral by another Grantor) shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Subsidiary Guarantor ceases to be a Restricted Subsidiary.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby (or the security interest granted under
Article III) in any Collateral pursuant to Section 10.1 of the Credit Agreement,
the Security Interest (and the security interest granted under Article III) in
such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Administrative Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and other documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or representation or
warranty by the Administrative Agent or any Secured Party. Without limiting the
provisions of Section 7.06, the Borrowers shall reimburse the Administrative
Agent upon demand for all costs and out of pocket expenses, including the
reasonable fees, charges and expenses of counsel, incurred by it in connection
with any action contemplated by this Section 7.15.

 

28



--------------------------------------------------------------------------------

SECTION 7.16 Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 6.9 of the Credit Agreement shall enter into
this Agreement as a Subsidiary Guarantor and a Grantor. Upon execution and
delivery by the Administrative Agent and such Subsidiary of a supplement in the
form of Exhibit A hereto, such Subsidiary shall become a Subsidiary Guarantor
and a Grantor hereunder with the same force and effect as if originally named as
a Subsidiary Guarantor and a Grantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Loan Party hereunder.
The rights and obligations of each Loan Party hereunder shall remain in full
force and effect notwithstanding the addition of any new Loan Party as a party
to this Agreement.

SECTION 7.17 Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Secured Party to or for the
credit or the account of any Grantor against any and all of the obligations of
such Grantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Secured Party under this Section 7.17 are in addition to other rights and
remedies (including other rights of setoff) which such Secured Party may have.
Any Secured Party exercising its rights under this Section shall give prompt
notice thereof to the relevant Grantor, provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such setoff and
application under this Section 7.17.

SECTION 7.18 Amendment and Restatement of Existing Guarantee and Collateral
Agreement. The parties hereto each hereby agree that the Existing Guarantee and
Collateral Agreement automatically shall be deemed amended, superseded and
restated in its entirety by this Agreement. All indebtedness, obligations,
liabilities and liens created by the Existing Guarantee and Collateral Agreement
shall continue unimpaired and in full force and effect, as amended and restated
in this Agreement. This Agreement does not constitute a novation of the
obligations and liabilities existing under the Existing Guarantee and Collateral
Agreement, and this Agreement evidences the obligations of the Grantors (as
defined in the Existing Guarantee and Collateral Agreement) under the Existing
Guarantee and Collateral Agreement as continued and amended and restated hereby.

[Remainder of page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SUNCOKE ENERGY PARTNERS, L.P. By:   SunCoke Energy Partners GP LLC By:  

 

Name:   Fay West Title:   Senior Vice President & Chief Financial Officer
HAVERHILL COKE COMPANY LLC By:  

 

Name:   Fay West Title:   Senior Vice President & Chief Financial Officer
MIDDLETOWN COKE COMPANY, LLC By:  

 

Name:   Fay West Title:   Senior Vice President & Chief Financial Officer
HAVERHILL COGENERATION COMPANY LLC By:  

 

Name:   Fay West Title:   Senior Vice President & Chief Financial Officer
MIDDLETOWN COGENERATION COMPANY LLC By:  

 

Name:   Fay West Title:   Senior Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

SUNCOKE LAKE TERMINAL LLC By:  

 

Name:   Fay West Title:   Senior Vice President SUNCOKE LOGISTICS LLC By:  

 

Name:   Fay West Title:   Senior Vice President MARIGOLD DOCK, INC. By:  

 

Name:   Fay West Title:   Senior Vice President CEREDO LIQUID TERMINAL, LLC By:
 

 

Name:   Fay West Title:   Senior Vice President KANAWHA RIVER TERMINALS, LLC By:
 

 

Name:   Fay West Title:   Senior Vice President GATEWAY ENERGY & COKE COMPANY,
LLC By:  

 

Name:   Fay West Title:   Senior Vice President GATEWAY COGENERATION COMPANY LLC
By:  

 

Name:   Fay West Title:   Senior Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

SUNCOKE ENERGY PARTNERS FINANCE CORP. By:  

 

Name:   Fay West Title:   Senior Vice President RAVEN ENERGY LLC By:  

 

Name:   Fay West Title:   Senior Vice President JACOB MATERIALS HANDLING LLC By:
 

 

Name:   Fay West Title:   Senior Vice President FF FARM HOLDINGS LLC By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent,

By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO THE Amended and Restated

GUARANTEE AND COLLATERAL AGREEMENT

SUBSIDIARY GUARANTORS*

 

1. Haverhill Coke Company LLC (Delaware)

 

2. Middletown Coke Company, LLC (Delaware)

 

3. Haverhill Cogeneration Company LLC (Delaware)

 

4. Middletown Cogeneration Company LLC (Delaware)

 

5. SunCoke Energy Partners Finance Corp. (Delaware)

 

6. SunCoke Logistics LLC (Delaware)

 

7. SunCoke Lake Terminal LLC (Delaware)

 

8. Kanawha River Terminals, LLC (Delaware)

 

9. Ceredo Liquid Terminal, LLC (Delaware)

 

10. Marigold Dock, Inc. (Delaware)

 

11. Gateway Energy & Coke Company, LLC (Delaware)

 

12. Gateway Cogeneration Company LLC (Delaware)

 

13. Raven Energy LLC (Delaware)

 

14. Jacob Materials Handling LLC (Delaware)

 

15. FF Farm Holdings LLC (Delaware)

 

* Jurisdiction of formation identified in parentheses following the name of each
Grantor.



--------------------------------------------------------------------------------

SCHEDULE II

TO THE Amended and Restated

GUARANTEE AND COLLATERAL AGREEMENT

 

PLEDGED EQUITY INTERESTS

 

Issuer

  

Registered

Owner

   Percentage of
Equity Interest
Owned     Percentage
of Owned
Equity
Interests
Pledged  

Ceredo Liquid Terminal, LLC

   Kanawha River Terminals, LLC      100 %      100 % 

FF Farm Holdings LLC

   Haverhill Coke Company LLC      100 %      100 % 

Gateway Cogeneration Company LLC

   Gateway Energy & Coke Company, LLC      100 %      100 % 

Gateway Energy & Coke Company, LLC

   SunCoke Energy Partners, L.P.      98 %      100 % 

Haverhill Cogeneration Company LLC

   Haverhill Coke Company LLC      100 %      100 % 

Haverhill Coke Company LLC

   SunCoke Energy Partners, L.P.      98 %      100 % 

Jacob Materials Handling LLC

   Raven Energy LLC      100 %      100 % 

Kanawha River Terminals, LLC

   SunCoke Logistics LLC      100 %      100 % 

Marigold Dock, Inc.

   Kanawha River Terminals, LLC      100 %      100 % 

Middletown Cogeneration Company LLC

   Middletown Coke Company, LLC      100 %      100 % 

Middletown Coke Company, LLC

   SunCoke Energy Partners, L.P.      98 %      100 % 

Raven Energy LLC

   SunCoke Energy Partners, L.P.      100 %      100 % 

SunCoke Energy Partners Finance Corp.

   SunCoke Energy Partners, L.P.      100 %      100 % 

SunCoke Lake Terminal LLC

   SunCoke Logistics LLC      100 %      100 % 

SunCoke Logistics LLC

   SunCoke Energy Partners, L.P.      100 %      100 % 

PLEDGED DEBT SECURITIES

 

Issuer

  

Payable to:

   Principal Amount      Date of Loan    Maturity Date

Gateway Cogeneration Company LLC

  

Gateway Energy & Coke Company, LLC

   $ 45,000,000      2/2/2015    2/2/2025

Haverhill Coke Company LLC and Middletown Coke Company, LLC

  

Gateway Cogeneration Company LLC

   $ 30,000,000      9/8/2015    12/31/2020

SunCoke Energy Partners, L.P.

  

Gateway Cogeneration Company LLC

   $ 30,000,000      10/16/2015    12/31/2020



--------------------------------------------------------------------------------

SCHEDULE III

TO THE AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

 

INTELLECTUAL PROPERTY

PART A. U.S. COPYRIGHTS OWNED BY GRANTORS

A-1. U.S. COPYRIGHT REGISTRATIONS

None

A-2. PENDING U.S. COPYRIGHT APPLICATIONS FOR REGISTRATION

None

PART B. U.S. PATENTS OWNED BY GRANTORS

B-1. U.S. PATENTS

None

B-2. U.S. PATENT APPLICATIONS

None

PART C. U.S. TRADEMARKS OWNED BY GRANTORS

C-1. U.S. TRADEMARK REGISTRATIONS

None

C-2. U.S. TRADEMARK APPLICATIONS

None



--------------------------------------------------------------------------------

EXHIBIT A

TO THE AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

SUPPLEMENT NO. [ ☐ ] (this “Supplement”) dated as of [ ● ], 20[ ● ] to the
Amended and Restated Guarantee and Collateral Agreement dated as of May 24, 2017
(the “Guarantee and Collateral Agreement”), among SunCoke Energy Partners, L.P.
(the “MLP”) and each direct or indirect subsidiary of the MLP listed as a
“Borrower” on the signature pages thereto, as Borrowers (collectively, the
“Borrowers”), SunCoke Energy Partners Finance Corp., Jacob Materials Handling
LLC, FF Farm Holdings LLC and each other direct or indirect subsidiary of the
MLP listed as a “Subsidiary Guarantor” on the signature pages thereto (the
“Subsidiary Guarantors” and, together with the Borrowers, the “Original
Grantors”) and BANK OF AMERICA, N.A. (together with its affiliates, “Bank of
America”), as Administrative Agent (as defined therein).

Reference is made to the Amended and Restated Credit Agreement dated as of
May 24, 2017 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrowers, the lenders from time to time
party thereto (the “Lenders”) and Bank of America, as Administrative Agent.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

The Original Grantors have entered into the Guarantee and Collateral Agreement
in order to induce the Lenders to make Loans and the Issuing Lenders to issue
Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Subsidiaries of the Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Lenders to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

1. In accordance with Section 7.16 of the Guarantee and Collateral Agreement,
the New Subsidiary by its signature below becomes a Grantor and Subsidiary
Guarantor under the Guarantee and Collateral Agreement with the same force and
effect as if originally named therein as a Grantor and Subsidiary Guarantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee and Collateral Agreement applicable to it as a Grantor and Subsidiary
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor and Subsidiary Guarantor thereunder are
true and correct on and as of the date hereof. In furtherance of the foregoing,
the New Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Guarantee and Collateral
Agreement) of the New Subsidiary. Each reference to a “Grantor” or a “Subsidiary
Guarantor” in the Guarantee and Collateral Agreement shall be deemed to include
the New Subsidiary. The Guarantee and Collateral Agreement shall be deemed to
include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

2. The New Subsidiary represents and warrants to the Administrative Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.



--------------------------------------------------------------------------------

Exhibit A

TO THE AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

 

3. This Supplement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Supplement shall become effective when the Administrative Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Administrative Agent. Delivery of an
executed signature page to this Supplement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

4. The New Subsidiary hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and Pledged Debt Securities now owned by the New Subsidiary and
(ii) any and all Intellectual Property consisting of United States Patents and
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
now owned by the New Subsidiary and (b) set forth under its signature hereto, is
the true and correct legal name of the New Subsidiary and its jurisdiction of
organization.

5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

7. In case any one or more of the provisions contained in this Supplement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Guarantee and Collateral Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

8. All communications and notices hereunder shall (except as otherwise expressly
permitted by the Guarantee and Collateral Agreement) be in writing and given as
provided in Section 10.2 of the Credit Agreement. All communications and notices
hereunder to the New Subsidiary shall be given to it in care of the Borrowers’
Agent as provided in Section 10.2 of the Credit Agreement.

9. The New Subsidiary agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Amended and Restated Guarantee and Collateral
Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY],   By:    

 

  Name:     Title:     Address:     Legal Name:   Jurisdiction of Formation:
BANK OF AMERICA, N.A., as

Administrative Agent,

  By:    

 

  Name:     Title:  

 

[SIGNATURE PAGE TO SUPPLEMENT TO THE AMENDED AND RESTATED GUARANTEE AND
COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [●] to the

Amended and Restated

Guarantee and Collateral Agreement

COLLATERAL OF THE NEW SUBSIDIARY

PLEDGED EQUITY INTERESTS

 

Issuer

   Registered
Owner      Number of
Certificate      Number and
Class of
Equity Interest      Percentage
of Equity
Interests              

PLEDGED DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date         

 

[Follow format of Schedule III to the Amended and Restated Guarantee and
Collateral Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

TO THE AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF PERFECTION CERTIFICATE

[To be provided under separate cover]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

[Date]

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Amended and Restated Credit Agreement, dated as of May 24, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SunCoke Energy Partners, L.P. (the
“MLP”), each direct or indirect subsidiary of the MLP named as a Borrower
thereunder (together with the MLP, the “Borrowers”), the Lenders party thereto
from time to time and Bank of America, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. The undersigned
[Chief Financial Officer] of the General Partner hereby certifies in [his/her]
capacity as an officer of the General Partner and not individually as follows

1. I am the duly elected, qualified and acting [Chief Financial Officer][specify
other Responsible Officer] of the General Partner.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of each Group Member during the [Fiscal
Year][Fiscal Quarter] for which the financial statements, attached hereto as
Attachment 1, are being delivered pursuant to Section 6.1 of the Credit
Agreement (the “Financial Statements”). Such review did not disclose during or
at the end of the accounting period covered by the Financial Statements, and I
have obtained no knowledge of the existence, as of the date of this Compliance
Certificate, of any Default or Event of Default[, except as set forth below].

4. To the best of my knowledge, each Loan Party during the [Fiscal Year][Fiscal
Quarter] for which the Financial Statements are being delivered has observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in the Credit Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it.

5. Attached hereto as Attachment 2 are the computations showing compliance with
the financial covenants set forth in Section 7.1 of the Credit Agreement as of
the last day of the Fiscal Quarter or Fiscal Year, as the case may be.

6. [Attached hereto as Attachment 3 is a description of any change in the
jurisdiction of organization of any Loan Party and a description of any Person
that has become a Group Member, in each case since the [date of the most recent
report delivered pursuant to Section 6.2(b) of the Credit Agreement] [Closing
Date].]1

7. [The Financial Statements are fairly stated in all material respects (subject
to normal year-end audit adjustments and the absence of footnotes).]2

 

1  Applicable with annual financial statements only.

2  Applicable to quarterly financial statements only.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first set forth above.

 

 

 

Name: Title:

 

B-2



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

B-3



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein pertains to the period from             ,
20     to             , 20    .

[Set forth Covenant Calculations]

 

B-4



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

[Set forth description of any change in the jurisdiction of organization of any
Loan Party and description of any Person that has become a Group Member]

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

[                    ]1

CLOSING CERTIFICATE

May 24, 2017

Pursuant to Section 5.1(d) of that certain Amended and Restated Credit
Agreement, dated as of May 24, 2017 (the “Credit Agreement”; terms defined
therein being used herein as therein defined), among SunCoke Energy Partners,
L.P. (the “MLP”) and each direct or indirect subsidiary of the MLP named as a
Borrower thereunder, as Borrowers, the Lenders party thereto from time to time
and Bank of America, N.A., as Administrative Agent, the undersigned [INSERT
TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the “Company”) hereby
certifies in [his/her] capacity as an officer of the Company and not
individually as follows:

1. Attached hereto as Annex 1 is a true, correct and complete copy of the
by-laws and the certificate of incorporation, or similar charter document,
certified by the relevant authority of the jurisdiction of organization (each an
“Organizational Document”) of the Company as presently in effect. Each such
Organizational Document is in full force and effect on this date and has not
been amended, modified, or repealed, and no proceedings for amendment,
modification or rescission thereof are pending or, to my knowledge,
contemplated, and no amendment or other document relating to or affecting such
Organizational Document has been filed with the relevant authority of the
jurisdiction of organization as of the date hereof and no action has been taken
by the Company, its stockholders, the Board of Directors of the [Company]
[General Partner] (the “Board”) or officers of the Company in contemplation of
the filing of any such amendment or other document in contemplation of the
liquidation or dissolution of the Company.

2. Attached hereto as Annex 2 is a true, correct and complete copy of
resolutions (the “Resolutions”) duly adopted by the Board of the Company,
approving and authorizing the execution, delivery and performance of the Credit
Agreement and the other Loan Documents to which the Company is a party or by
which it or its assets may be bound and the consummation of the transactions
contemplated thereby and therein. The Resolutions have not been amended,
modified or rescinded and are in full force and effect on the date hereof, and
no other resolutions or action by the Board of the Company have been adopted
relating to the authorization, execution, delivery or performance of the Credit
Agreement and the other Loan Documents and the consummation of the transactions
contemplated thereby and therein.

3. The persons listed on Annex 3 attached hereto are now duly elected and
qualified officers of the Company holding the offices indicated next to their
respective names and the signatures appearing opposite their respective names
below are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Company each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Company pursuant to the Loan Documents to which
it is a party and to act on the Company’s behalf in connection with the Loan
Documents.

4. Attached hereto as Annex 4 is a true, correct and complete certificate as to
the good standing of the Company from its jurisdiction of organization.

 

1  Insert name of Loan Party.

 

C-1



--------------------------------------------------------------------------------

5. All governmental and third party approvals necessary in connection with the
Transactions, the continuing operations of the Group Members and the
transactions contemplated by the Credit Agreement have been obtained and are in
full force and effect, and all applicable waiting periods have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Transactions or
the financing contemplated by the Credit Agreement.

6. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the extensions of credit requested to be made
on the date hereof.

7. Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof (except to the extent (i) any such representations and
warranties relate, by their terms, to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such specific date and (ii) any such representations and
warranties are qualified by materiality, in which case such representations and
warranties shall be true and correct in all respects).

[signature page follows]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set [his/her] name as of the
date first written above.

 

 

Name:   [    ] Title:   Secretary

I, [    ], the duly elected and qualified officer of the Company, holding the
titles listed in Annex 3, do hereby certify on behalf of the Company that [    ]
is the duly elected and qualified Secretary of the Company and the signature
above is such officer’s true and genuine signature.

IN WITNESS WHEREOF, the undersigned has hereunto set [his/her] name as of the
date first written above.

 

 

Name:   [    ] Title:   [    ]

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

[Organizational Documents]

 

C-4



--------------------------------------------------------------------------------

ANNEX 2

[Resolutions]

 

C-5



--------------------------------------------------------------------------------

ANNEX 3

 

Name

  

Office

 

Signature

[    ]

   [    ]  

 

[    ]

   [    ]  

 

 

C-6



--------------------------------------------------------------------------------

ANNEX 4

[Good Standing Certificate]

 

C-7



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

MORTGAGE

[see attached]

 

D-1



--------------------------------------------------------------------------------

 

(ABOVE LINE FOR RECORDER’S USE ONLY)

FIRST AMENDED AND RESTATED

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FINANCING STATEMENT

From

 

 

To

BANK OF AMERICA, N.A.

Dated:                     , 20    

Premises:                     

 

                     County,                     

After Recording Return to:

                                         

                                         

                                         

Attn:                                

 

 



--------------------------------------------------------------------------------

THIS FIRST AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT dated as of             , 20    
(this “Mortgage”), by             , a             , having an office at 1011
Warrenville Road, Suite 600, Lisle, IL 60532 (the “Mortgagor”), to BANK OF
AMERICA, N.A., having an office at Mail Code: TX1-492-14-11, 901 Main Street,
Dallas, TX 75202-3714 (the “Mortgagee”), as Administrative Agent for the Secured
Parties (as such terms are defined below).

RECITALS:

WHEREAS, reference is made to (a) that certain Credit Agreement dated as of
January 24, 2013 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
SunCoke Energy Partners, L.P., a Delaware limited partnership (the “MLP”),
Mortgagor, Middletown Coke Company, LLC, Haverhill Cogeneration Company LLC,
Middletown Cogeneration Company LLC, and certain other subsidiaries of the MLP
from time to time party thereto, as joint and several Borrowers, the lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A. (“JPMorgan”), as
administrative agent, (b) that certain Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the MLP, Haverhill
Coke Company, Middletown Coke Company, LLC, Haverhill Cogeneration Company LLC,
Middletown Cogeneration Company LLC, SunCoke Lake Terminal LLC, SunCoke
Logistics LLC, Marigold Dock, Inc., Ceredo Liquid Terminal, LLC, Kanawha River
Terminals, LLC, Gateway Energy & Coke Company, LLC, Gateway Cogeneration Company
LLC, and certain other subsidiaries of the MLP from time to time party thereto,
as joint and several borrowers (collectively, the “Borrowers”), the lenders from
time to time party thereto (the “Lenders”) and Mortgagee, as successor
administrative agent (the “Administrative Agent”), which Credit Agreement
amended, restated and replaced the Existing Credit Agreement, (c) that certain
Guarantee and Collateral Agreement dated as of January 24, 2013 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Guarantee and Collateral Agreement”), among the Borrowers from
time to time party thereto, the Subsidiary Guarantors from time to time party
thereto and JPMorgan, as administrative agent, and (d) that certain Amended and
Restated Guarantee and Collateral Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), among the Borrowers, the Subsidiary Guarantors from
time to time party thereto and Mortgagee, as successor Administrative Agent,
which Guarantee and Collateral Agreement amended, restated and replaced the
Existing Guarantee and Collateral Agreement. Capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit Agreement
and the Guarantee and Collateral Agreement, as applicable.

WHEREAS, the Mortgagor (a) is a Borrower under the Existing Credit Agreement and
shall remain a Borrower under the Credit Agreement, (b) is a Subsidiary of the
MLP and (c) will be substantially benefited by the execution, delivery and
effectiveness of the Credit Agreement.

WHEREAS, Mortgagor has previously executed that certain Open-End Mortgage,
Assignment of Leases and Rents, Security Agreement, Financing Statement and
Fixture Filing, dated as of January 24, 2013, in favor of JPMorgan, as
administrative agent, recorded on             at Official Record Book         ,
Page         of the real property records of             County,             (as
otherwise amended, restated, supplemented or modified prior to the date hereof,
the “Original Mortgage”).

WHEREAS, JPMorgan has assigned all of its right, title and interest in and to
the Original Mortgage to Mortgagee pursuant to that certain Assignment of
Mortgage, dated as of the date hereof and recorded on May     , 2017 at Official
Record Book             , Page         of the real property records of
            County,             .



--------------------------------------------------------------------------------

WHEREAS, Mortgagor is required by the Credit Agreement to execute and deliver
this Mortgage as continuing security for the Obligations (as defined herein) to
account for the execution and delivery of the Credit Agreement and address
applicable changes to the Original Mortgage necessitated by the effectiveness of
the Credit Agreement, which the Mortgagor is willing to do in consideration of
the agreement of the Lenders to enter into the Credit Agreement and in
consideration of the agreement of the Lenders to make the Loans and other
financial accommodations available to the Borrowers pursuant to the terms of the
Credit Agreement.

WHEREAS, Mortgagor and Administrative Agent now desire to amend and restate the
terms of the Original Mortgage, and have agreed to amend and restate the
Original Mortgage, as hereby amended, in its entirety.

WITNESSETH THAT:

Pursuant to the Credit Agreement, (a) the Lenders have agreed to make Loans
(including Revolving Loans and Swing line Loans) to the Borrowers and (b) the
Issuing Lender has issued or agreed to issue from time to time Letters of Credit
for the account of the Borrowers, in each case pursuant to, upon the terms of
and subject to the conditions specified in the Credit Agreement. Subject to the
terms of the Credit Agreement, the Borrowers may borrow, prepay and re-borrow
Revolving Loans, and the Loans are subject to increase in an aggregate amount
not to exceed $200,000,000, as more fully described in Section 2.24 of the
Credit Agreement.

Mortgagor is a wholly owned Subsidiary of the MLP and will derive substantial
benefit from the making of the Loans by the Lenders and the issuance of the
Letters of Credit by the Issuing Lender. In order to induce the Lenders to make
Loans and the Issuing Lender to issue Letters of Credit, the Mortgagor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the other Borrowers under the Credit
Agreement pursuant to the terms of the Guarantee and Collateral Agreement.

The obligations of the Lenders to make Loans are conditioned upon, among other
things, the execution and delivery by the Mortgagor of this Mortgage in the form
hereof to secure the Obligations, subject to all applicable grace, notice and
cure periods under the Loan Documents.

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) any Issuing Lender, (d) each counterparty to
any Specified Swap Agreement with the MLP or any Restricted Subsidiary, to the
extent obligations in respect thereof constitute Obligations, (e) each banking
institution party to a Specified Cash Management Agreement with the MLP or a
Restricted Subsidiary, to the extent obligations in respect thereof constitute
Obligations, (f) only for purposes of realization on the Collateral, the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the successors and assigns of each of the
foregoing.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor and the other Borrowers of the Obligations. The Credit Agreement also
requires the granting by other Borrowers of mortgages, deeds of trust and/or
deeds to secure debt (the “Other Mortgages”) that create liens on and security
interests in certain real and personal property other than the Mortgaged
Property to secure the performance of the Obligations.

 

3



--------------------------------------------------------------------------------

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations (which, for the
avoidance of doubt, shall include all obligations under the Guarantee and
Collateral Agreement) for the benefit of the Secured Parties, Mortgagor hereby
grants, conveys, mortgages, assigns and pledges to the Mortgagee, a mortgage
lien on and a security interest in, all of Mortgagor’s right, title and interest
in and to all of the following described property (the “Mortgaged Property”)
whether now owned or held or hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all of the following (and with respect to land as to which
Mortgagor has surface rights only, only to the extent Mortgagor has such rights,
if any): all rights appurtenant thereto, including the easements over certain
other adjoining land granted by any easement agreements, covenant or restrictive
agreements and all air rights, mineral rights and oil and gas rights (to the
extent (if any) that Mortgagor has the right to mortgage the same), water
rights, and development rights, if any, relating thereto, and also together with
all of the other easements, rights, privileges, interests, hereditaments and
appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof; now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets); bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, all only to the extent that Mortgagor has the
right to mortgage the same, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

 

4



--------------------------------------------------------------------------------

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor), concession, management, mineral or other agreements of a
similar kind that permit the use or occupancy of the Premises or the
Improvements for any purpose in return for any payment, or the extraction or
taking of any gas, oil, water or other minerals from the Premises in return for
payment of any fee, rent or royalty (collectively, “Leases”), and all agreements
or contracts for the sale or other disposition of all or any part of the
Premises or the Improvements, now or hereafter entered into by Mortgagor,
together with all charges, fees, income, issues, profits, receipts, rents,
revenues or royalties payable thereunder (“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the

 

5



--------------------------------------------------------------------------------

Mortgagor, all of which shall become subject to the lien of this Mortgage as
fully and completely, and with the same effect, as though now owned by the
Mortgagor and specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to Permitted Liens (as defined in the Credit Agreement) and all Liens
permitted under Section 7.3 of the Credit Agreement, and to satisfaction and
release as provided in Section 3.06. Notwithstanding anything contained herein
to the contrary, the Mortgaged Property shall not include any Excluded
Collateral.

ARTICLE I.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF MORTGAGOR

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has fee simple title to the
Land and Improvements (except as to such of the Land as to which Mortgagor has
surface rights only), subject only to Permitted Liens and all Liens permitted
under Section 7.3 of the Credit Agreement, and except as provided in Section 4.8
of the Credit Agreement.

(a) This Mortgage and the Uniform Commercial Code Financing Statements described
in Section 1.09 of this Mortgage, when duly recorded in the public records
identified in the Perfection Certificate will create a valid, perfected and
enforceable lien upon and security interest in all of the Mortgaged Property.

(b) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under Permitted Liens and all
Liens permitted under Section 7.3 of the Credit Agreement, to the extent of
those rights.

SECTION 1.02. Credit Agreement. This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with the terms of the Loan
Documents. In the event of any inconsistency, conflict or ambiguity between this
Mortgage and the Credit Agreement, the Credit Agreement shall govern in all
respects.

SECTION 1.03. Payment of Taxes, and Other Obligations. (b) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement, including without limitation all
provisions with respect to the contest or protest of such Taxes.

(a) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by

 

6



--------------------------------------------------------------------------------

mortgages or deeds of trust (other than laws governing income, franchise and
similar taxes generally) or the manner of collecting taxes thereon and
(ii) imposing a tax to be paid by Mortgagee, either directly or indirectly, on
this Mortgage or any of the Loan Documents, or requiring an amount of taxes to
be withheld or deducted therefrom, Mortgagor will promptly (x) upon learning
thereof, notify Mortgagee of such event, (y) enter into such further instruments
as Mortgagee may determine are reasonably necessary or desirable to obligate
Mortgagor to make any additional payments necessary to put the Lenders and
Secured Parties in the same financial position they would have been if such law,
order, rule or regulation had not been passed and (z) in accordance with, and to
the extent required by, the Credit Agreement, make such additional payments to
Mortgagee for the benefit of the Lenders and Secured Parties.

SECTION 1.04. Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

SECTION 1.05. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Section 6.5 of the Credit Agreement and shall purchase such
additional insurance as may be required from time to time pursuant thereto.
Federal Emergency Management Agency Standard Flood Hazard Determination Forms
will be purchased by Mortgagor for each Mortgaged Property on which Improvements
are located. If any portion of Improvements constituting part of the Mortgaged
Property is located in an area identified as a special flood hazard area by
Federal Emergency Management Agency or other applicable agency, Mortgagor will
purchase flood insurance on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994, as amended from time to time, or as
otherwise required by Mortgagee to comply with applicable law or the
requirements of its regulators.

SECTION 1.06. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee reasonably prompt written notice of any casualty or other damage to
the Mortgaged Property or any proceeding for the taking of the Mortgaged
Property or any portion thereof or interest therein under power of eminent
domain or by condemnation or any similar proceeding. Any Net Cash Proceeds
received by or on behalf of the Mortgagor in respect of any such casualty,
damage or taking shall be applied in accordance with Section 2.11 of the Credit
Agreement.

SECTION 1.07. Assignment of Leases and Rents. (c) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns to the Mortgagee all of its right
title and interest in all Leases, together with any and all extensions and
renewals thereof for purposes of securing and discharging the performance by
Mortgagor of the Obligations. Mortgagor has not assigned or executed any
assignment of, and will not assign or execute any assignment of, any Leases or
the Rents payable thereunder to anyone other than Mortgagee.

(a) All Leases hereafter entered into by Mortgagor shall be subordinate to the
lien of this Mortgage. Unless otherwise permitted under the Credit Agreement,
Mortgagor will not enter into, modify or amend any Lease if such Lease, as
entered into, modified or amended, will not be subordinate to the lien of this
Mortgage.

(b) Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein)

 

7



--------------------------------------------------------------------------------

operate the Mortgaged Property and rent, lease or let all or any portion of any
of the Mortgaged Property to any party or parties at such rental and upon such
terms as Mortgagee shall, in its sole discretion, determine, and may collect and
have the benefit of all of said Rents arising from or accruing at any time
thereafter or that may thereafter become due under any Lease.

(c) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant’s successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Mortgagee. Each tenant or
any of such tenant’s successors in interest from whom Mortgagee or any officer,
agent, attorney or employee of Mortgagee shall have collected any Rents, shall
be authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest. For the avoidance of doubt, upon the cessation of any
Event of Default, Mortgagor’s rights to receive and collect all Rents shall
automatically be reinstated without any further act or instrument by or from
Mortgagee.

(d) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

SECTION 1.08. Restrictions on Transfers and Encumbrances. Unless otherwise
permitted or not prohibited by the Credit Agreement, Mortgagor shall not
directly or indirectly sell, convey, alienate, assign, lease, sublease, license,
mortgage, pledge, encumber or otherwise transfer, create, consent to or suffer
the creation of any lien, charge or other form of encumbrance upon any interest
in or any part of the Mortgaged Property, or be divested of its title to the
Mortgaged Property or any interest therein in any manner or way, whether
voluntarily or involuntarily (other than resulting from a condemnation), or
engage in any common, cooperative, joint, time-sharing or other congregate
ownership of all or part thereof, except in each case in accordance with and to
the extent permitted or not prohibited by the Credit Agreement. If any of the
foregoing transfers or encumbrances results in a mandatory prepayment required
by Section 2.11(b) of the Credit Agreement, any Net Cash Proceeds received by or
on behalf of the Mortgagor in respect thereof shall be applied in accordance
with Section 2.11 of the Credit Agreement.

SECTION 1.09. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously

 

8



--------------------------------------------------------------------------------

with the recording of this Mortgage, Mortgagor has filed or will file UCC
financing statements, and will file continuation statements prior to the lapse
thereof, at the appropriate offices in the jurisdiction of formation of the
Mortgagor to perfect the security interest granted by this Mortgage in all the
Mortgaged Property that is not real property. Mortgagor hereby appoints
Mortgagee as its true and lawful attorney-in-fact and agent, for Mortgagor and
in its name, place and stead, in any and all capacities, to execute any document
and to file the same in the appropriate offices (to the extent it may lawfully
do so), and to perform each and every act and thing reasonably requisite and
necessary to be done to perfect the security interest contemplated by the
preceding sentence. Mortgagee shall have all rights with respect to the part of
the Mortgaged Property that is the subject of a security interest afforded by
the UCC in addition to, but not in limitation of, the other rights afforded
Mortgagee hereunder and under the Guarantee and Collateral Agreement.

SECTION 1.10. Filing and Recording. Mortgagor will cause this Mortgage, the UCC
financing statements referred to in Section 1.09, any other security instrument
creating a security interest in or evidencing the lien hereof upon the Mortgaged
Property and each UCC continuation statement and instrument of further assurance
to be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Mortgagee in, the Mortgaged
Property until this Mortgage is terminated and released in full in accordance
with Section 3.06 hereof. Mortgagor will pay all filing, registration and
recording fees, all Federal, state, county and municipal recording, documentary
or intangible taxes and other taxes, duties, imposts, assessments and charges,
and all reasonable expenses incidental to or arising out of or in connection
with the execution, delivery and recording of this Mortgage, UCC continuation
statements any mortgage supplemental hereto, any security instrument with
respect to the Personal Property, Permits, Plans and Warranties and Proceeds or
any instrument of further assurance. This Mortgage is also a fixture financing
statement.

SECTION 1.11. Further Assurances. Within a reasonable time after demand by
Mortgagee, Mortgagor will, at the cost of Mortgagor and without expense to
Mortgagee, do, execute, acknowledge and deliver all such further acts, deeds,
conveyances, mortgages, assignments, notices of assignment, transfers and
assurances as Mortgagee shall from time to time reasonably require for the
better assuring, conveying, assigning, transferring and confirming unto
Mortgagee the property and rights hereby conveyed or assigned or intended now or
hereafter so to be, in accordance with and subject to the provisions of this
Mortgage, or which Mortgagor may be or may hereafter become bound to convey or
assign to Mortgagee pursuant to the Credit Agreement, or for carrying out the
intention or facilitating the performance of the terms of this Mortgage
consistent with the terms of the Credit Agreement, or for filing, registering or
recording this Mortgage.

SECTION 1.12. Additions to Mortgaged Property. Except with respect to leased
property, all right, title and interest of Mortgagor in and to all extensions,
improvements, betterments, renewals, substitutions and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor constructed, assembled or placed by Mortgagor upon the
Premises or the Improvements, and all conversions of the security constituted
thereby, immediately upon such acquisition, release, construction, assembling,
placement or conversion, as the case may be, and in each such case without any
further mortgage, conveyance, assignment or other act by Mortgagor, shall become
subject to the lien and security interest of this Mortgage as fully and
completely and with the same effect as though now owned by Mortgagor and
specifically described in the grant of the Mortgaged Property above, but at any
and all times Mortgagor will execute and deliver to Mortgagee any and all such
further assurances, mortgages, conveyances or assignments thereof as Mortgagee
may reasonably require for the purpose of expressly and specifically subjecting
the same to the lien and security interest of this Mortgage, subject in each
case to all Permitted Liens and all Liens permitted under Section 7.3 of the
Credit Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 1.13. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

SECTION 1.14. Fixture Filing. (d) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(a) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage. Mortgagor’s organizational identification number is
                    .

ARTICLE II.

DEFAULTS AND REMEDIES

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and the costs and expenses of collection,
including reasonable attorneys’ fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (e) If an
Event of Default shall occur and be continuing, subject to the provisions of
applicable law, Mortgagee may seek a judgment or decree conferring upon
Mortgagee the right to immediate possession or requiring Mortgagor to deliver
immediate possession of the Mortgaged Property to Mortgagee. Mortgagor will pay
to Mortgagee, upon demand, all reasonable expenses of obtaining such judgment or
decree, including reasonable compensation to Mortgagee’s attorneys and agents
with interest thereon at the rate per annum applicable to overdue Reimbursement
Amounts under the Credit Agreement as provided in Section 2.14(c) of the Credit
Agreement (the “Interest Rate”); and all such expenses and compensation shall,
until paid, be secured by this Mortgage.

 

10



--------------------------------------------------------------------------------

(a) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by and subject to all applicable law, hold, store, use, operate,
manage and control the Mortgaged Property, conduct the business thereof and,
from time to time, in the exercise of its commercially reasonable judgment,
(i) make all necessary and proper maintenance and repairs thereto and thereon
for the reasonable preservation of Mortgagee’s security, (ii) insure or keep the
Mortgaged Property insured, (iii) manage and operate the Mortgaged Property and
exercise all the rights and powers of Mortgagor to the same extent as Mortgagor
could in its own name or otherwise with respect to the same, or (iv) enter into
any and all agreements with respect to the exercise by others of any of the
powers herein granted Mortgagee, all as may from time to time be directed or
determined by Mortgagee to be in the best interest of the Mortgaged Property and
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Mortgaged Property,
including those past due as well as those accruing thereafter, and, after
deducting (A) all reasonable expenses of taking, holding, managing and operating
the Mortgaged Property (including reasonable compensation for the services of
all persons employed for such purposes), (B) the costs of all such permitted
maintenance and repairs, (C) the costs of such insurance, (D) such taxes,
assessments and other similar charges to the extent the same are due and
payable, (E) other proper reasonable charges upon the Mortgaged Property or any
part thereof which are reasonably incurred in the ordinary course and which are
not otherwise limited or restricted herein, and (F) the reasonable compensation,
expenses and disbursements of the attorneys and agents of Mortgagee to the
extent related to the foregoing, Mortgagee shall apply the remainder of the
moneys and proceeds so received first to the payment of the Mortgagee for the
satisfaction of the Obligations, and second, if there is any surplus, to
Mortgagor, subject to the entitlement of others thereto under applicable law.

(b) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured (to the extent any such non-monetary Obligations and Events of
Default are capable of being cured), Mortgagee will surrender possession of the
Mortgaged Property back to Mortgagor, its successors or assigns. The same right
of taking possession shall, however, arise again if any subsequent Event of
Default shall occur and be continuing.

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), beyond any applicable grace, notice or cure period,
Mortgagee may pay, perform or observe the same, and all payments reasonably made
or costs or expenses reasonably incurred by Mortgagee in connection therewith
shall be secured hereby and shall be payable upon demand to Mortgagee with
interest thereon at the Interest Rate upon submission of an invoice therefor.
Mortgagee shall be the judge, using commercially reasonable discretion in good
faith, of the necessity for any such actions and of the amounts to be paid.
Mortgagee is hereby empowered to enter and to authorize others to enter upon the
Premises or the Improvements or any part thereof (such persons to present proof
of authorization upon request) during normal business hours upon reasonable
prior notice to Mortgagor for the purpose of performing or observing any such
defaulted term, covenant or condition, without having any obligation to so
perform or observe and without thereby becoming liable to Mortgagor, to any
person in possession holding under Mortgagor or to any other person, for failure
to perform or observe, but without any release of liability for any acts
actually performed or observed.

 

11



--------------------------------------------------------------------------------

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled to seek the appointment of a receiver to take possession of
and to operate the Mortgaged Property and to collect and apply the Rents. The
receiver shall have all of the rights and powers permitted under the laws of the
state wherein the Mortgaged Property is located consistent with the terms and
provisions of this Mortgage. Mortgagor shall pay to Mortgagee upon demand all
reasonable expenses, including reasonable receiver’s fees, reasonable attorney’s
fees and disbursements, costs and agent’s compensation incurred pursuant to the
provisions of this Section 2.05; and all such expenses shall be secured by this
Mortgage and shall be payable upon demand to Mortgagee with interest thereon at
the Interest Rate upon submission of an invoice therefor.

SECTION 2.06. Foreclosure and Sale. (g) Subject to applicable law, if an Event
of Default shall occur and be continuing, Mortgagee may elect to sell the
Mortgaged Property or any part of the Mortgaged Property by exercise of the
power of foreclosure or of sale granted to Mortgagee by applicable law or this
Mortgage. In such case, Mortgagee may commence a civil action to foreclose this
Mortgage, or it may proceed and sell the Mortgaged Property to satisfy any
Obligation. Mortgagee or an officer appointed by a judgment of foreclosure to
sell the Mortgaged Property, may sell all or such parts of the Mortgaged
Property as may be chosen by Mortgagee at the time and place of sale fixed by it
in a notice of sale, either as a whole or in separate lots, parcels or items as
Mortgagee shall deem expedient, and in such order as it may determine, at public
auction to the highest bidder. Mortgagee or an officer appointed by a judgment
of foreclosure to sell the Mortgaged Property may postpone any foreclosure or
other sale of all or any portion of the Mortgaged Property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement or subsequently noticed sale.
Without further notice, Mortgagee or an officer appointed to sell the Mortgaged
Property may make such sale at the time fixed by the last postponement, or may,
in its discretion, give a new notice of sale. Any person, including Mortgagor or
Mortgagee or any designee or affiliate thereof, may purchase at such sale.

(a) The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Liens, and, after deducting all costs, fees and expenses of Mortgagee (including
costs of evidence of title in connection with the sale), Mortgagee or an officer
that makes any sale shall apply the proceeds of sale in the manner set forth in
Section 2.08.

(b) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(c) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

 

12



--------------------------------------------------------------------------------

SECTION 2.07. Other Remedies. (g) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(a) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Obligations remaining unpaid, with
interest.

SECTION 2.08. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, Mortgagee shall receive and apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by Mortgagee under this Mortgage as
follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
incurred by the Mortgagee in connection with such collection, sale, foreclosure
or realization or otherwise in connection with this Mortgage, any other Loan
Document or any of the Obligations, including all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Mortgagee hereunder or under any other Loan Document on behalf of the
Mortgagor and any other reasonable out-of-pocket costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Lender pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

FOURTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

Upon any sale of all or any of the Mortgaged Property by the Mortgagee
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Mortgagee or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of all or any of
the Mortgaged Property so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Mortgagee or such officer or be answerable in any way for the
misapplication thereof.

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due to
Mortgagee, (ii) any right to at any time insist

 

13



--------------------------------------------------------------------------------

upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any homestead exemption, stay, statute of limitations,
extension or redemption, or sale of the Mortgaged Property as separate tracts,
units or estates or as a single parcel in the event of foreclosure or notice of
deficiency, and (iii) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of or each of
the Obligations and marshaling in the event of foreclosure of this Mortgage.

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power in its reasonable discretion (a) to institute and maintain suits and
proceedings to prevent any impairment of the Mortgaged Property by any acts that
may be unlawful or in violation of this Mortgage, (b) to preserve or protect its
interest in the Mortgaged Property and in the Rents arising therefrom and (c) to
restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of or compliance with such enactment, rule or order
would impair the security or be prejudicial to the interest of Mortgagee
hereunder.

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15. Waiver. (i) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

(a) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the

 

14



--------------------------------------------------------------------------------

Loan Documents, (iv) releases a part of the Mortgaged Property from this
Mortgage, (v) agrees to change some of the terms, covenants, conditions or
agreements of any of the Loan Documents, (vi) consents to the filing of a map,
plat or replat affecting the Premises, (vii) consents to the granting of an
easement or other right affecting the Premises or (viii) makes or consents to an
agreement subordinating Mortgagee’s lien on the Mortgaged Property hereunder; no
such act or omission shall preclude Mortgagee from exercising any other right,
power or privilege herein granted or intended to be granted in the event of any
breach or Event of Default then made or of any subsequent default not
inconsistent with such other waivers, grants or other actions; nor, except as
otherwise expressly provided in an instrument executed by Mortgagee, shall this
Mortgage be altered thereby. In the event of the sale or transfer by operation
of law or otherwise of all or part of the Mortgaged Property, Mortgagee is
hereby authorized and empowered to deal with any vendee or transferee with
reference to the Mortgaged Property secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

SECTION 2.16. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III.

MISCELLANEOUS

SECTION 3.01. [Add State-Specific Inserts].

SECTION 3.02. Mechanics Lien Matters. [Include if required under applicable
State Law].

SECTION 3.03. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such validity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

SECTION 3.04. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

SECTION 3.05. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

 

15



--------------------------------------------------------------------------------

SECTION 3.06. Satisfaction and Cancellation. (j) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall be null and void when (i) all the Obligations (other than contingent
indemnification obligations for which no claim has been made) have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
(or the only outstanding Letters of Credit have become subject to arrangements
reasonably satisfactory to the Administrative Agent and the Issuing Lender) and
the Issuing Lenders have no further obligations to issue Letters of Credit under
the Credit Agreement and (ii) no payment of any amounts outstanding and due
under any Hedging Agreement is, or after giving effect to such satisfaction and
cancellation of this Mortgage and of the security created and consummated hereby
would be, then due and payable.

(a) Upon a sale or financing by Mortgagor of all or any portion of the Mortgaged
Property that is permitted by the Credit Agreement and the application of the
Net Cash Proceeds of such sale or financing in accordance with the terms of the
Credit Agreement, or to the extent any release is authorized in accordance with,
and under the circumstances set forth in, Section 10.14(a) of the Credit
Agreement, the lien of this Mortgage shall be released from the applicable
portion of the Mortgaged Property. Mortgagor shall give the Mortgagee reasonable
written notice of any sale or financing of the Mortgaged Property prior to the
closing of such sale or financing.

(b) In connection with any termination or release pursuant to paragraph (a), the
Mortgage shall be marked “satisfied” by the Mortgagee, and this Mortgage shall
be canceled of record at the request and at the expense of the Mortgagor.
Mortgagee shall execute any documents reasonably requested by Mortgagor to
accomplish the foregoing or to accomplish any release contemplated by this
Section 3.06 and Mortgagor will pay all costs and expenses, including reasonable
attorneys’ fees, disbursements and other charges, incurred by Mortgagee in
connection with the preparation and execution of such documents.

SECTION 3.07. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

SECTION 3.08. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and other Security Documents
that secure the Obligations. Mortgagor agrees that the lien of this Mortgage
shall be absolute and unconditional and shall not in any manner be affected or
impaired by any acts or omissions whatsoever of Mortgagee, and without limiting
the generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release

 

16



--------------------------------------------------------------------------------

(except as to the property released), sale, pledge, surrender, compromise,
settlement, renewal, extension, indulgence, alteration, changing, modification
or disposition of any of the Obligations secured or of any of the collateral
security therefor, including the Other Mortgages and other Security Documents or
of any guarantee thereof, and Mortgagee may at its discretion foreclose,
exercise any power of sale, or exercise any other remedy available to it under
any or all of the Other Mortgages and other Security Documents without first
exercising or enforcing any of its rights and remedies hereunder. Such exercise
of Mortgagee’s rights and remedies under any or all of the Other Mortgages and
other Security Documents shall not in any manner impair the indebtedness hereby
secured or the lien of this Mortgage and any exercise of the rights or remedies
of Mortgagee hereunder shall not impair the lien of any of the Other Mortgages
and other Security Documents or any of Mortgagee’s rights and remedies
thereunder. Mortgagor specifically consents and agrees that Mortgagee may
exercise its rights and remedies hereunder and under the Other Mortgages and
other Security Documents separately or concurrently and in any order that it may
deem appropriate and waives any rights of subrogation.

SECTION 3.09. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

SECTION 3.10. Reaffirmation; No Impairment; No Novation. Mortgagor hereby
unconditionally ratifies and confirms, renews and reaffirms to Mortgagee all of
its obligations under the Existing Credit Agreement, the Original Mortgage, the
Existing Guarantee and Collateral Agreement and other Loan Documents, and
Mortgagor acknowledges and agrees that such obligations remain in full force and
effect except as expressly modified by the Credit Agreement, the Guarantee and
Collateral Agreement and this Mortgage, without impairment. This Mortgage, the
Guarantee and Collateral Agreement, the Credit Agreement and any instruments
evidencing any indebtedness thereof are not, and shall not be construed as, a
substitution or novation of the indebtedness evidenced by the Original Credit
Agreement, which shall remain in full force and effect. Nothing in this Mortgage
shall impair the lien of the Original Mortgage, which shall remain one mortgage,
creating and continuing a first priority lien on and security interest in the
Mortgaged Property.

ARTICLE IV.

PARTICULAR PROVISIONS

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state of
                     (without regard to principles of conflict of law) with
respect to matters involving the creation, interpretation and enforcement
hereof, except that Mortgagor expressly acknowledges and agrees that by their
terms, the Credit Agreement and other Loan Documents (aside from those Other
Mortgages to be recorded outside New York) shall be governed by the internal law
of the State of New York, without regard to principles of conflict of law.
Mortgagor and Mortgagee agree to submit to jurisdiction and the laying of venue
for any suit on this Mortgage in the state where the Mortgaged Property is
located.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

 

  , a  

 

 

 

By:  

 

  Name:  

 

    Title:  

 

 

[ADD STATE-SPECIFIC NOTARY PAGE]



--------------------------------------------------------------------------------

EXHIBIT A

TO MORTGAGE



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SunCoke
Energy Partners, L.P. (the “MLP”) and each direct or indirect subsidiary of the
MLP named as a Borrower thereunder (together with the MLP, the “Borrowers”), the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower, any of their respective
Affiliates or any other obligor or the performance or observance by any
Borrower, any of their respective Affiliates or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including its obligations pursuant to Section 2.19 of the Credit
Agreement.

 

E-1



--------------------------------------------------------------------------------

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

E-2



--------------------------------------------------------------------------------

SCHEDULE 1

TO ASSIGNMENT AND ASSUMPTION

 

Name of Assignor:  

 

   Name of Assignee:  

 

  

 

Effective Date of Assignment:  

 

  

 

Credit Facility Assigned

   Principal Amount of
Commitment/Loans
Assigned      Commitment/Loan
Percentage Assigned      $                          .                 % 

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

E-3



--------------------------------------------------------------------------------

Accepted for Recordation in the Register:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

     

Required Consents (if any):

 

SUNCOKE ENERGY PARTNERS, L.P.,

as Borrowers’ Agent1

By:   

 

      By: SunCoke Energy Partners GP LLC   

Name:

Title:

     

 

By:

  

 

 

            Name:                Title:             BANK OF AMERICA, N.A., as
Administrative Agent          By:   

 

            Name:                Title:   

 

1  Borrowers’ Agent’s signature not required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other Person.

 

E-4



--------------------------------------------------------------------------------

Exhibit F-1

FORM OF

U.S. TAX CERTIFICATE

[DATE]

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SunCoke
Energy Partners, L.P. (the “MLP”) and each direct or indirect subsidiary of the
MLP named as a Borrower thereunder (together with the MLP, the “Borrowers”), the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The undersigned certifies that (a) it is the sole record and beneficial owner of
the Loans, (b) it is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (d) it is not a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers’ Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers’ Agent and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrowers’
Agent and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF LENDER], By:  

 

  Name:     Title:   For any Person requiring a second signature block: By:  

 

  Name:     Title:   Address:

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX CERTIFICATE

[DATE]

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SunCoke
Energy Partners, L.P. (the “MLP”) and each direct or indirect subsidiary of the
MLP named as a Borrower thereunder (together with the MLP, the “Borrowers”), the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The undersigned hereby certifies that (i) it is the sole record owner of the
Loans in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loans,
(iii) with respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers’ Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers’ Agent and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Borrowers’ Agent and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER], By:  

 

  Name:     Title:   For any Person requiring a second signature block: By:  

 

  Name:     Title:   Address:

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

INCREASED FACILITY ACTIVATION NOTICE

 

To: Bank of America, N.A.

as Administrative Agent under the Credit Agreement referred to below

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 24, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SunCoke Energy Partners, L.P. (the “MLP”) and each direct or indirect
subsidiary of the MLP named as a Borrower thereunder (together with the MLP, the
“Borrowers”), the Lenders party thereto from time to time and Bank of America,
N.A., as Administrative Agent. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrowers’ Agent and each of the Lenders signatory hereto
(the “Incremental Lenders”) hereby notify you that:

1. The [increased amount of the] [Revolving Commitments][Incremental Term Loans]
implemented by this Increased Facility Activation Notice (the “Increased
Facility Amount”) is $[            ].

2. The Increased Facility Amount of each Incremental Lender is set forth
opposite such Incremental Lender’s name on the signature pages hereof.

3. The Increased Facility Closing Date is [            ] [    ], 20[    ].

4. [With respect to the Incremental Term Loans implemented by this Increased
Facility Activation Notice:

a. the Incremental Term Maturity Date is [            ] [    ], 20[    ];

b. the amortization schedule is set forth in Annex A attached hereto; and

c. the Applicable Margin shall be [            ].]1

5. Upon the effectiveness of each Incremental Term Loan or the increase in
Revolving Commitment, as applicable, contemplated hereby, (1) no Default or
Event of Default shall have occurred and be continuing or shall result from the
increase in the Increased Facility Amount contemplated hereby; (2) on a Pro
Forma Basis after giving effect to the incurrence of the Incremental Term Loans
or the increased Revolving Commitments, as applicable, contemplated hereby
(assuming in the case of an increase in the Revolving Commitments the full
drawing thereunder and, without duplication, after giving effect to (x) the
borrowing of any Revolving Loans under such increased Revolving Commitments,
(y) other permitted pro forma adjustment events and (z) any permanent repayment
of Indebtedness after the beginning of the relevant determination period but
prior to or simultaneous with such borrowing), the MLP is in compliance with the
financial covenants in Section 7.1 of the Credit Agreement; and (5) upon the
effectiveness of each Incremental Term Loan or the increase in Revolving
Commitment, as

 

1 

To be included in any Increased Facility Activation Notice with respect to an
Incremental Term Loan.

 

G-1



--------------------------------------------------------------------------------

applicable, contemplated hereby, each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents is true and correct in
all material respects (except to the extent (i) any such representations and
warranties relate, by their terms, to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such specific date and (ii) any such representations and
warranties are qualified by materiality, in which case such representations and
warranties are true and correct in all respects).

 

    SUNCOKE ENERGY PARTNERS, L.P.     By: SunCoke Energy Partners GP LLC     By:
 

 

      Name:         Title:       [INCREMENTAL LENDERS] AMOUNT:
$[                    ]     By:  

 

      Name:         Title:  

 

G-2



--------------------------------------------------------------------------------

[ANNEX A

TO INCREASED FACILITY ACTIVATION NOTICE]

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT, dated as of [                    ], 20[    ] (this “New
Lender Supplement”), among the Borrowers’ Agent (as defined in the Credit
Agreement referred to below), the Administrative Agent (as defined below) and
[                    ], as a New Lender (the “New Lender”), to that certain
Amended and Restated Credit Agreement, dated as of May 24, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SunCoke Energy Partners, L.P. (the “MLP”)
and each direct or indirect subsidiary of the MLP named as a Borrower thereunder
(together with the MLP, the “Borrowers”), the Lenders party thereto from time to
time and Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, subject to the terms and conditions of the Credit Agreement, any
additional bank, financial institution or other entity, which, with the consent
of the Borrowers’ Agent and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under the Credit Agreement
in connection with any transaction described in Section 2.24 of the Credit
Agreement shall execute a New Lender Supplement, whereupon such bank, financial
institution or other entity shall become a Lender for all purposes and to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of the Credit Agreement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender thereunder; NOW, THEREFORE, the undersigned hereby agrees as
follows:

The New Lender agrees to be bound by the provisions of the Credit Agreement, and
agrees that it shall, on the date that this New Lender Supplement is accepted by
the Borrowers’ Agent and the Administrative Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a [commitment for Incremental Term Loans] [Revolving Commitment]
in an aggregate principal amount of $            .

The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement and each other Loan Document existing as of the date of
this New Lender Supplement, together with copies of the financial statements
referred to in Section 6.1 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement; (c) agrees that it has made
and will, independently and without reliance upon any of the Agents or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to such Agent by
the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
each of the other Loan Documents and will perform in accordance with their terms
all the obligations which by the terms of the Credit Agreement and the other
Loan Documents are required to be performed by it as a Lender including, without
limitation, if it is a non-U.S. Lender, delivery to the

 

H-1



--------------------------------------------------------------------------------

Borrowers’ Agent and Administrative Agent of such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Lender may be required to deliver to the Borrowers’ Agent and
Administrative Agent pursuant to Section 2.19(f) of the Credit Agreement.

The New Lender’s address for notices for the purposes of the Credit Agreement is
as follows:

 

 

 

   

 

   

 

 

The New Lender hereby agrees to make its new [Incremental Term Loans][Revolving
Commitment] on the following terms and conditions:

1. [Maturity Date, Applicable Margin and Principal Payments. The Incremental
Term Maturity Date, the Applicable Margin and the scheduled amortization for
such Incremental Term Loans shall be as provided in the Increased Facility
Activation Notice delivered on or about [            ].]

2. [New Revolving Commitments. The terms and provisions of the new Revolving
Commitment shall be identical to the Revolving Commitments.]

3. Proposed Borrowing. This New Lender Supplement represents the Borrowers’
Agent’s Borrower’s request to [borrow Incremental Term Loans from New Lender]
[establish new Revolving Commitments] as follows (the “Proposed [Incremental
Term Loan] [New Revolving Commitment]”):

a. Business Day of Proposed [Incremental Term Loan] [New Revolving Commitment:

                                       

b. Amount of Proposed [Incremental Term Loan] [New Revolving Commitment:

$                                     

4. Borrowers’ Agent’s Certifications. By its execution of this New Lender
Supplement, the Borrowers’ Agent hereby certifies that, upon the effectiveness
of the Proposed [Incremental Term Loan] [New Revolving Commitment], (1) no
Default or Event of Default shall have occurred and is continuing or shall
result therefrom; (2) on a Pro Forma Basis after giving effect to the incurrence
of the Proposed [Incremental Term Loan] [New Revolving Commitment (assuming the
full drawing thereunder and, without duplication, after giving effect to (x) the
borrowing of any Revolving Loans under such Proposed New Revolving Commitment,
(y) other permitted pro forma adjustment events and (z) any permanent repayment
of Indebtedness after the beginning of the relevant determination period but
prior to or simultaneous with such borrowing)], the MLP is in compliance with
the financial covenants in Section 7.1 of the Credit Agreement; and (3) upon the
effectiveness of the Proposed [Incremental Term Loan] [New Revolving
Commitment], each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents is true and correct in all material
respects (except to the extent (i) any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date and (ii) any such representations and warranties are
qualified by materiality, in which case such representations and warranties are
true and correct in all respects).

 

H-2



--------------------------------------------------------------------------------

5. Notice. For purposes of the Credit Agreement, the initial notice address of
the New Lender shall be as set forth in this New Lender Supplement.

6. Amendment, Modification and Waiver. This New Lender Supplement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

7. Entire Agreement. This New Lender Supplement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

8. GOVERNING LAW. THIS NEW LENDER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9. Severability. Any term or provision of this New Lender Supplement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this New Lender Supplement, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10. Counterparts. This New Lender Supplement may be executed by one or more of
the parties to this New Lender Supplement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this New Lender Supplement by facsimile transmission or other electronic
transmission (such as a “pdf” or “tif” file) shall be effective as delivery of a
manually executed counterpart hereof.

[Signature Page Follows]

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered as of the date first above written.

 

[INSERT NAME OF LENDER] By:  

 

  Name:     Title:  

Accepted this      day of                  , 20[    ]

 

SUNCOKE ENERGY PARTNERS, L.P.,

as Borrowers’ Agent

By: SunCoke Energy Partners GP LLC By:  

 

  Name:     Title:  

Accepted this      day of                  , 20[    ]

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:     Title:  

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF] REVOLVING NOTE

[Date]

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”), hereby jointly and severally promises to pay to
[            ] (the “Lender”) or its registered assigns, in accordance with the
provisions of the Credit Agreement (as defined herein), in immediately available
funds to the Administrative Agent for the account of the Lender at the Funding
Office (A) on the dates set forth in the Credit Agreement, the aggregate
outstanding principal amount of all Revolving Loans made by the Lender to
Borrowers pursuant to the Credit Agreement, and (B) interest from the date
hereof on the principal amount from time to time outstanding on each such
Revolving Loan at the rate or rates per annum and payable on such dates, as
provided in the Credit Agreement.

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrowers,
the lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

Each Borrower jointly and severally promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at a rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of Borrowers
under this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional prepayment of the principal
hereof prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

I-1-1



--------------------------------------------------------------------------------

SUNCOKE ENERGY PARTNERS, L.P. By: SunCoke Energy Partners GP LLC

By:  

 

  Name:     Title:  

 

HAVERHILL COKE COMPANY LLC

By:  

 

  Name:     Title:  

 

MIDDLETOWN COKE COMPANY, LLC

By:  

 

  Name:     Title:  

 

HAVERHILL COGENERATION COMPANY LLC

By:  

 

  Name:     Title:  

 

MIDDLETOWN COGENERATION COMPANY LLC

By:  

 

  Name:     Title:  

 

SUNCOKE LAKE TERMINAL LLC

By:  

 

  Name:     Title:  

 

SUNCOKE LOGISTICS LLC

By:  

 

  Name:     Title:  

 

I-1-2



--------------------------------------------------------------------------------

MARIGOLD DOCK, INC.

By:  

 

  Name:     Title:  

CEREDO LIQUID TERMINAL, LLC

By:  

 

  Name:     Title:  

KANAWHA RIVER TERMINALS, LLC

By:  

 

  Name:     Title:  

GATEWAY ENERGY & COKE COMPANY, LLC

By:  

 

  Name:     Title:  

GATEWAY COGENERATION COMPANY LLC

By:  

 

  Name:     Title:  

RAVEN ENERGY LLC

By:  

 

  Name:     Title:  

 

I-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of
Loan      Maturity
Date      Payments of
Principal/Interest      Principal
Balance of
Note      Name of
Person
Making the
Notation                                               

 

I-1-4



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF] SWINGLINE NOTE

[Date]

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”), hereby jointly and severally promises to pay to
[            ] (the “Lender”) or its registered assigns, in accordance with the
provisions of the Credit Agreement (as defined herein), in immediately available
funds to the Administrative Agent for the account of the Lender at the Funding
Office (A) on the dates set forth in the Credit Agreement, the aggregate
outstanding principal amount of all Swingline Loans made by the Lender to
Borrowers pursuant to the Credit Agreement, and (B) interest from the date
hereof on the principal amount from time to time outstanding on each such
Swingline Loan at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement.

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrowers,
the lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

Each Borrower jointly and severally promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at a rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional prepayment of the principal
hereof prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

I-2-1



--------------------------------------------------------------------------------

SUNCOKE ENERGY PARTNERS, L.P. By:   Suncoke Energy Partners GP LLC By:  

 

  Name:     Title:   HAVERHILL COKE COMPANY LLC By:  

 

  Name:     Title:   MIDDLETOWN COKE COMPANY, LLC By:  

 

  Name:     Title:   HAVERHILL COGENERATION COMPANY LLC By:  

 

  Name:     Title:   MIDDLETOWN COGENERATION COMPANY LLC By:  

 

  Name:     Title:   SUNCOKE LAKE TERMINAL LLC By:  

 

  Name:     Title:   SUNCOKE LOGISTICS LLC By:  

 

  Name:     Title:  

 

I-2-2



--------------------------------------------------------------------------------

MARIGOLD DOCK, INC.

By:  

 

  Name:     Title:  

CEREDO LIQUID TERMINAL, LLC

By:  

 

  Name:     Title:  

KANAWHA RIVER TERMINALS, LLC

By:  

 

  Name:     Title:  

GATEWAY ENERGY & COKE COMPANY, LLC

By:  

 

  Name:     Title:  

GATEWAY COGENERATION COMPANY LLC

By:  

 

  Name:     Title:  

RAVEN ENERGY LLC

By:  

 

  Name:     Title:  

 

I-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of
Loan      Maturity
Date      Payments of
Principal/Interest      Principal
Balance of
Note      Name of
Person
Making the
Notation                                               

 

I-2-4



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF] TERM NOTE

[Date]

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”), hereby jointly and severally promises to pay to
[            ] (the “Lender”) or its registered assigns, in accordance with the
provisions of the Credit Agreement (as defined herein), in immediately available
funds to the Administrative Agent for the account of the Lender at the Funding
Office (A) on the dates set forth in the Credit Agreement, the aggregate
outstanding principal amount of the Term Loans made by the Lender to Borrowers
pursuant to the Credit Agreement, and (B) interest from the date hereof on the
principal amount from time to time outstanding on the Term Loans at the rate or
rates per annum and payable on such dates, as provided in the Credit Agreement.

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the lenders party thereto from time to time and Bank of America,
N.A., as Administrative Agent. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Each Borrower jointly and severally promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at a rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional prepayment of the principal
hereof prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

I-3-1



--------------------------------------------------------------------------------

SUNCOKE ENERGY PARTNERS, L.P. By:   SunCoke Energy Partners GP LLC By:  

 

  Name:   Title: HAVERHILL COKE COMPANY LLC By:  

 

  Name:   Title: MIDDLETOWN COKE COMPANY, LLC By:  

 

  Name:   Title: HAVERHILL COGENERATION COMPANY LLC By:  

 

  Name:   Title: MIDDLETOWN COGENERATION COMPANY LLC By:  

 

  Name:   Title: SUNCOKE LAKE TERMINAL LLC By:  

 

  Name:   Title: SUNCOKE LOGISTICS LLC By:  

 

  Name:   Title:

 

I-3-2



--------------------------------------------------------------------------------

MARIGOLD DOCK, INC.

By:  

 

  Name:   Title:

CEREDO LIQUID TERMINAL, LLC

By:  

 

  Name:   Title:

KANAWHA RIVER TERMINALS, LLC

By:  

 

  Name:   Title:

GATEWAY ENERGY & COKE COMPANY, LLC

By:  

 

  Name:   Title:

GATEWAY COGENERATION COMPANY LLC

By:  

 

  Name:   Title:

RAVEN ENERGY LLC

By:  

 

  Name:   Title:

 

I-3-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of
Loan      Maturity
Date      Payments of
Principal/Interest      Principal
Balance of
Note      Name of
Person
Making the
Notation                                               

 

I-3-4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

LOAN NOTICE

Date:             ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among SunCoke Energy Partners,
L.P. (the “MLP”) and each direct or indirect subsidiary of the MLP named as a
Borrower thereunder (together with the MLP, the “Borrowers”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The undersigned hereby requests (select one):

[ ☐ A Borrowing of [Revolving Loans][Term Loans].]

[ ☐ A [conversion][continuation] of [Revolving Loans][Term Loans].]

1. On                     (a Business Day).

2. In the principal amount of $                    .

3. Comprised of [ABR Loans][Eurodollar Loans with an Interest Period ending
on        , 20[    ]].

4. For Eurodollar Loans: with an initial Interest Period of      months.

The Borrowers’ Agent hereby represents and warrants that (i) such request
complies with the requirements of the Credit Agreement and (ii) each of the
applicable conditions set forth in the Credit Agreement has been satisfied on
and as of the date of such request.

 

SUNCOKE ENERGY PARTNERS, L.P. By:   SunCoke Energy Partners GP LLC By:  

 

Name:   Title:  

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

SWINGLINE LOAN NOTICE

Date:             ,         

To: Bank of America, N.A., as Swingline Lender

Cc: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among SunCoke Energy Partners,
L.P. (the “MLP”) and each direct or indirect subsidiary of the MLP named as a
Borrower thereunder (together with the MLP, the “Borrowers”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The undersigned hereby requests a Swingline Loan:

1. On            , 20     (a Business Day).

2. In the amount of $            .

The Borrowers’ Agent hereby represents and warrants that (i) such request
complies with the requirements of the Credit Agreement and (ii) each of the
applicable conditions set forth in the Credit Agreement has been satisfied on
and as of the date of such request.

 

SUNCOKE ENERGY PARTNERS, L.P. By:   SunCoke Energy Partners GP LLC By:  

 

Name:   Title:  

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

PURCHASING BORROWER PARTY ASSIGNMENT AND ASSUMPTION

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among SunCoke Energy Partners,
L.P. (the “MLP”) and each direct or indirect subsidiary of the MLP named as a
Borrower thereunder (together with the MLP, the “Borrowers”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers, any of their Affiliates or
any other obligor or the performance or observance by the Borrowers, any of
their Affiliates or any other obligor of any of their respective obligations
under the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto.

3. The Assignee represents and warrants that each of the terms and conditions
with respect to this Purchasing Borrower Party Assignment and Assumption set
forth in Section 10.6(f) of the Credit Agreement has been satisfied. For the
avoidance of doubt, Lenders shall not be permitted to assign Revolving
Commitments or Revolving Loans to any Purchasing Borrower Party.

4. The effective date of this Purchasing Borrower Party Assignment and
Assumption shall be the Effective Date of Assignment described in Schedule 1
hereto (the “Effective Date”). Following the execution of this Purchasing
Borrower Party Assignment and Assumption, it will be delivered to the
Administrative Agent for recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Effective Date.

5. The Assignee acknowledges that the Assigned Interest shall be automatically
and permanently cancelled upon the effectiveness of this Purchasing Borrower
Party Assignment and Assumption on the Effective Date and will thereafter no
longer be outstanding for any purpose under any Loan Document.

 

L-1



--------------------------------------------------------------------------------

6. This Purchasing Borrower Party Assignment and Assumption shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York.

IN WITNESS WHEREOF, the parties hereto have caused this Purchasing Borrower
Party Assignment and Assumption to be executed as of the date first above
written by their respective duly authorized officers on Schedule 1 hereto.

 

L-2



--------------------------------------------------------------------------------

Schedule 1

Name of Assignor:                    

Name of Assignee:                    

Effective Date of Assignment:                    

 

Credit Facility Assigned

   Principal
Amount of Commitment/Loans
Assigned      Commitment/Loan
Percentage Assigned      $                                                  % 

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Name:       Name:   Title:       Title: Accepted for Recordation in the
Register:       BANK OF AMERICA, N.A.,       as Administrative Agent       By:  

 

        Name:         Title:      

 

L-3